Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 1 of 66

Electronically Filed

6/47/2019 4:00 PM

Fourth Judicial District, Ada County
Phil McGrane, Cierk of the Court
By: Timothy Lamb, Deputy Clerk

Wayne Meuleman, ISB #1419

Joe Meuleman, ISB #8029

joseph F. Southers, ISB #9568
MEULEMAN LAW GROUP PLLC
950 West Bannock Street Suite 490
Boise, Idaho 83702

(208) 472-0066 Telephone

(208) 472-0067 Facsimile
wmeuleman@meulemanlaw.com
imeuleman@meulemanlaw.com
jsouthers@meulemanlaw.com
1:\8335.006\ PLD\ Amended Complaint 190617.docx

Attorneys for Plaintiffs

IN THE DISTRICT COURT OF THE FOURTH JUDICIAL DISTRICT
OF THE STATE OF IDAHO, IN AND FOR THE COUNTY OF ADA

SBP LLLP, an Idaho limited liability

limited partnership; JRS PROPERTIES Case No. CV01-19-10818

Ill LP, an Idaho limited partnership;

and |.R. SIMPLOT FOUNDATION, AMENDED COMPLAINT AND

INC.,, an Idaho corporation APPLICATION TO STAY

" P , ARBITRATION
Plaintiffs,
VS.

HOFFMAN CONSTRUCTION

COMPANY OF AMERICA, an Oregon

corporation,
Defendant.

 

 

Plaintiffs SBP LLLP, an Idaho limited liability limited partnership (“SBP”);
JRS Properties I] LP, an Idaho limited partnership (“Properties”); and J.R. Simplot
Foundation, Inc., an Idaho corporation (“Foundation”) (collectively, “Plaintiffs”),
by and through their counsel of record, Meuleman Law Group PLLC, for causes of
action against Defendant Hoffman Construction Company of America

(“Hoffman”), complain and allege as follows:

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION —
Page 1

 
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 2 of 66

PARTIES

1. SBP is and at all times material hereto an Idaho limited liability
limited partnership in good standing and authorized to do business in the State of
idaho.

2. Properties is and at all times material hereto an Idaho limited
partnership in good standing and authorized to do business in the State of Idaho.

3. Foundation is and at all times material hereto an Idaho corporation
in good standing and authorized to do business in the State of Idaho.

4, Plaintiffs are informed and believe that at all times material hereto,
Hoffman is and was an Oregon corporation authorized to do business in the State

of Idaho, with an office in Boise, Idaho.

 

 

JURISDICTION AND VENUE
5. This Court has jurisdiction over this matter pursuant to Idaho Code
§ 1-705.
6. Venue is appropriate in this Court pursuant to Idaho Code § 5-404.
GENERAL ALLEGATIONS
7, On or about October 14, 2009, SBP entered into a written agreement

(“SBP Agreement”) with Hoffman whereby, among other things, Hoffman agreed
to provide services and work as construction manager consistent with the interest
of SBP to construct certain improvements on real property located in Ada County
and owned by SBP commonly known as Office Complex and Related Facilities. A
true and correct copy of the executed SBP Agreement, as amended, is attached

hereto as Exhibit A.

8. The SBP Agreement does not include an arbitration provision.
9. Section 9.1 of the SBP Agreement, entitled Dispute Resolution, states
as follows:

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION —
Page 2
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 3 of 66

In an effort to resolve any claim, dispute or other
matter in question arising out of or related to this
Agreement or breach thereof, either party may request
mediation in accordance with the Construction
Industry Mediation Rules of the American Arbitration
Association, the costs of which shail be equally shared
by the parties.

10. On or about January 9, 2012, Properties entered into a written
agreement (“Properties Agreement”) with Hoffman whereby, among other things,
Hoffman agreed to provide services and work as construction manager consistent
with the interest of Properties to construct certain improvements on real property
located in Ada County and owned by Properties commonly known as Demolition
of Existing Structures, Site Preparation and Project Mobilization. A true and
correct copy of the executed Properties Agreement is attached hereto as Exhibit B.

11. The Properties Agreement does not include an arbitration provision.

12. Section 9.1 of the Properties Agreement, entitled Dispute Resolution,

states as follows:

In an effort to resolve any claim, dispute or other
matter in question arising out of or related to this
Agreement or breach thereof, either party may request
mediation in accordance with the Construction
Industry Mediation Rules of the American Arbitration
Association, the costs of which shall be equally shared
by the parties.

13. On or about February 8, 2010, Foundation entered into a written
agreement (“Foundation Agreement”) with Hoffman whereby, among other
things, Hoffman agreed to provide services and work as construction manager
consistent with the interest of Foundation to construct certain improvements on
real property located in Ada County and owned by Foundation commonly known
as Simplot Foundation Park and Studio Complex. A true and correct copy of the

executed Foundation Agreement is attached hereto as Exhibit C.

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION ~
Page 3
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 4 of 66

14. The Foundation Agreement does not include an arbitration
provision.
15. Section 9.1 of the Foundation Agreement, entitled Dispute

Resolution, states as follows:

In an effort to resolve any claim, dispute or other
matter in question arising out of or related to this
Agreement or breach thereof, either party may request
mediation in accordance with the Construction
Industry Mediation Rules of the American Arbitration
Association, the costs of which shall be equally shared
by the parties.

16. On or about June 5, 2019, Hoffman filed a Demand for Arbitration
against Plaintiffs with the American Arbitration Association. Hoffman’s Demand
seeks to arbitrate Hoffman’s disputes arising out of the SBP Agreement, Properties
Agreement and Foundations Agreement (collectively, “Agreements”) in a single

arbitration against Plaintiffs.

FIRST CAUSE OF ACTION
For Declaratory Relief under Idaho Code § 10-1201, et seq.,
Construing the SBP Agreement, Properties Agreement and Foundation
Agreement Dispute Resolution Provision

17.‘ Plaintiffs repeat and reallege each and every allegation set forth in
Paragraphs 1 through 16, inclusive, as though fully set forth herein.

18. SBP and Hoffman have disputed and still dispute whether an
arbitration agreement governs their relationship under the SBP Agreement.

19. Properties and Hoffman have disputed and still dispute whether an
arbitration agreement governs their relationship under the Properties Agreement.

20. Foundation and Hoffman have disputed and still dispute whether an
arbitration agreement governs their relationship under the Foundation

Agreement.

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION —
Page 4
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 5 of 66

21. Pursuant to Idaho Code § 10-1201, Plaintiffs are entitled to
declaratory relief by the Court determining that the Agreements do not include

agreements to arbitrate with Hoffman.

SECOND CAUSE OF ACTION
For Stay of Arbitration Demanded by Hoffman
under Idaho Code § 7-902(b)

22. ‘Plaintiffs repeat and reallege each and every allegation set forth in
Paragraphs 1 through 21, inclusive, as though fully set forth herein.

23. Hoffman filed the Demand before Plaintiffs filed this action.

24. Pursuant to Idaho Code § 7-902(b), this Court has authority to stay
the arbitration sought in the Demand because there is no agreement to arbitrate.

ATTORNEYS’ FEES AND COSTS

Plaintiffs have been required to retain the services of an attorney to bring
this suit and are entitled to an award of reasonable attorneys’ fees and costs
incurred pursuant to Idaho Code §§ 10-1210, 12-120 and 12-121, and Rule 54 of the
Idaho Rules of Civil Procedure.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief against Hoffman as follows:

A. As to the First Cause of Action, the entry of judgment in favor of
Plaintiffs against Hoffman as follows:

1. For a declaration under Idaho Code § 10-1201 determining

that none of the Plaintiffs agreed to arbitrate disputes with Hoffman;

2. For reasonable attorneys’ fees;

3. For costs of suit herein; and

4. For such other and further relief as the Court deems just and
proper.

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION ~
Page 5
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 6 of 66

B. As to the Second Cause of Action, the entry of an order under Idaho

Code § 7-902(b) staying the arbitration sought in the Demand.

DATED this _17th day of June, 20 Jo

JoeMeuleman, Attorney for Plaintiffs

 

AMENDED COMPLAINT AND APPLICATION TO STAY ARBITRATION --
Page 6
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 7 of 66

WEA LA. pocument A121°CMc - 2003 and AGC
Document 565

Standard Form of Agreement Between Owner and Construction Manager where the
Construction Manager is Also the Constructor

AGREEMENT made as of the First day of December in the year Two Thousand Eight

(in words, indicate day, month and year.}

BETWEEN the Owner:
(Name and address)

SBP LLLP .

999 Main Street, Suite 1300
Boise Idaho

USA 83702

and the Construclion Manager:
{Name and address)

Hoffman Construction Company of America
805 SW Broadway Suite 2100

Portland, Oregon

USA 97205

The Project is:
(Name, address and brief description}

Office Complex & Related Facilities
Boise Idaho
Boise Mixed Use Development (Project Idaho)

The Architect is:
{Name and address}

ADDITIONS AND DELETIONS:
The author of this docurnent has
added information needed for its
completion, The author may also
have revised the text of the original
AIA standard form. An Additions aad
Detetions Report that notes added
information as well as revisions to the
standard form text is available from
the author and should be reviewed. A
vertical fine in ihe left margin of this
document indicalas where the author
has added necessary information
and where the author has added to or
deleted from the original AIA text.

This document has important legal
consequences. Consullatian with an
altorney is encouraged with respect
fo its completion or modification.

The 1997 Edition cf AIA Document
A201, General Conditions of the
Contract far Construction, is referred
te herein. This Agreement requires
modiication if other genera!
conditions are utilized.

Architect Susan Desko ALA ~ Lead (Design) Architect
Adamson Associates, AATArchitects Inc. ~- Executive Architect and Payment Certifier

The Owner and Construction Manager agree as set forth below:

The Project includes approximately 186,000 square feet of office space and
approximately 26,000 square feet of cafeteria, tribute space (office reception) and
conference facifities and approximately 300,000 square feet of parking facilities and
support facilities.

 

AIA Document -A121™CMc = 2003 and AGC Oocument 565, Copyright © 1991 and 2003 by The American institute of Architects and The Associated General
Contractors of America, Ail rights reserved. WARNING: This document is projected by U.S. Copyright Law and International Treaties. Unauthorized {
reproduction or distribution of this documenl, or any portion of il, may result in severe civil and criminal penalties, and will be prosecuted to the

maximum extent possible under the jaw. This document was produced by AlA software at 26:55:53 on 05/26/2009 under Order No. 10003851 70_1 which expires

on 1/19/2018, and i¢ nol for tesale.

User Notes: {2075910671}

EXHIBIT A
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 8 of 66

| TABLE OF CONTENTS
ARTICLE1 GENERAL PROVISIONS
§ 1.1 Relationship of the Parties
§ 1.2 General Conditions

ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES
§ 2.4 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.4 Hazardous Materials

ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services
§ 3.2 Owner's Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.2 Payments

ARTICLES COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.4 Compensation :
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work

ARTICLEB COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.2 Costs Not to Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Records

ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 Progress Payments
§ 7.2 Final Payment

ARTICLES INSURANCE AND BONDS
§ 8.1 Insurance Required of the Construction Manager
§ 8.2 Insurance Required of the Owner
§ 8.3 Performance Bond and Payment Bond

ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 Dispute Resolution
§ 9.2 Other Provisions

ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
§ 10,3 Suspension

ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

AlA Document A121**CMe — 2003 and AGC Document 565. Copyright © 1991 and 2009 by The American institute of Architects and The Associated Generat
Contractors of America. All rights reserved, WARNING: This document is protected by U.S. Copyright Law and Intemational Treaties, Unauthorized 2
reproduction of distribullon of ints document|, or any portion of it, may resullin severe civil and criminal penalties, and wiil be prosecuted to the

i maximum extent possible under the law. This document was produced by AIA soflware at 20:55:53 on 05/26/2009 under Order No.1000385170_1 which expires

on 1/19/207G, and is not for resale.

User Noles: {207591067 1}

Init.
Init.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 9 of 66

ARTICLE 1 GENERAL PROVISIONS

§ 1.4 RELATIONSHIP OF PARTIES

The Construction Manager accepts the relationship of trust and confidence established with the Owner by this
Agreement, and covenants with the Owner to furnish the Construction Manager's reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The Construction Manager shall furnish
construction administration and management services and use the Construction Manager’s best efforts to perform the
Project in an expeditious and economical manner consistent with the iateres(s of the Owner and consistent with the
level of skill, experience and expertise as represented in the Construction Manager's proposal dated October 15, 2008
{the "CM Proposal") which is incorporated herein by this reference. The Owner shall endeavor to promote harmony
and cooperation among the Owner, Architect, Construction Manager and other persons or entities ermployed by the
Owner for the Project.

§ 1.2GENERAL CONDITIONS

For the Construction Phase, the General Conditions of the contract shall be the ALA® Document A201™_}997,
General Conditions of the Contract for Construction, as modified , which is incorporated herein by reference. For the
Preconstruciton Phase, or in the event that the Preconstruction and Construction Phases proceed concurrently,
A201™_1997 shall apply to the Preconstruction Phase only as specifically provided in this Agreement. The term
“Contractor” as used in A20}7M—1997 shall mean the Construction Manager.

ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES

The Construction Manager shall perform the services described in this Article and in the CM Proposal. The services to
be provided under Sections 2.1 and 2.2 constitute the Preconstruction Phase services. If the Owner and Construction
Manager agree, after consultation with the Architect, the Construction Phase may commence before the
Preconstruction Phase is completed, in which case both phases will proceed concurrently.

§ 2.1 PRECONSTRUCTION PHASE

§ 2.1.1 PRELIMINARY EVALUATION ‘

The Construction Manager shall provide a preliminary evaluation of the Owner's program and Project budget
requirements, each in terms of the other.

§ 2.4.2 CONSULTATION

The Construction Manager with the Architect shall jointly schedule and attend regular meetings with the Owner. The
Construction Manager shall consult with the Owner and Architect regarding site use and improvements and the
selection of materials, building systems and equipment. The Construction Manager shall provide recommendations on
construction feasibility; actions designed to minimize adverse effects of labor or material shortages; time requirements
for procurement, installation and construction completion; and factors related to construction cost, including estimates
of alternative designs or materials, preliminary budgets and possible economies.

§ 2.1.3 PRELIMINARY PROJECT SCHEDULE

When Project requirements described in Section 3.1.1 have been sufficiently identified, the Construction Manager
shall prepare, and periodically update, a preliminary Project schedule for the Architect's review and the Owner's
approval. The Construction Manager shall obtain the Architect’s approval of the portion of the preliminary Project
schedule relating to the performance of the Architect's services. The Construction Manager shal} coordinate and
integrate the preliminary Project schedute with the services and activities of the Owner, Architect and Construction
Manager, As design proceeds, the preliminary Project schedule shall be updated to indicate proposed activity
sequences and durations, milestone dates for receipt and approval of pertinent information, submittal of a Guaranteed
Maximum Price proposal, preparation and processing af shop drawings and samples, delivery of materials or
equipment requiring jong-lead-time procurement, Owner's occupancy requirements showing portions of the Project
having occupancy priority, and proposed date of Substantial Completion. 1 preliminary Project schedule updates
indicate that previously approved schedules may not be met, the Construction Manager shall make appropriate
recommendations to the Owner and Architect,

§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall make recommendations to the Owner and Architect regarding the phased issuance of
Drawings and Specifications to facilitate phased constuction of the Work, if such phased construction is appropriate

 

AIA Document A121 ™CMe — 2003 and AGC Document 565. Copyright © 199% and 2003 by The American institute of Architects and The Associated General
Contractors of America. All rights reserved. WAANING: This document is protected by U.S. Copyright Law end International Treaties. Unaulnorized
repreduction of distribution of this documant, or eny portion of ft, may result in severe civil and criminal penatties, and will be proseculed to the
maxirsum extent possible under the law. Fhis document was produced by AJA software al 20:55:53 on 05/26/2009 under Order No.1000385178_1 which expires
on 1/19/2019, arid is not for resale,

User Notes: {2075910671}
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 10 of 66

for the Project, taking into consideration such factors as economies, time of performance, availability of labor and
materials, and provisions for lemporary facilities.

§ 2.1.5 PRELIMINARY COST ESTIMATES

§ 2.1.5.4 When the Owner has sufficiently identified the Project requirements and the Architect has prepared other
basic design criteria, the Construction Manager shall prepare, for the review of the Architect and approval of the
Owner, a preliminary cost estimate ulilizing area, volume or similar conceptual estimating techniques.

§ 2.1.5.2 When Schematic Design Documents have been submitted by the Architect for approval by the Owner, the
Construction Manager shall prepare, for the review of the Architect and approval of the Owner, a more detailed
estimate with supporting data. During the preparation of the Design Development Documents, the Construction
Manager shall update and refine this estimate at appropriate intervals agreed 1o by the Owner, Architect and
Construction Manager.

§ 2.1.5.3 When Design Development Documents have been prepared by the Architect and approved by ihe Owner, the
Consiruction Manager shall prepare a detailed eslimate with supporting data for review by the Architect and approval
by the Owner. During the preparation of the Construction Documents, the Construction Manager shall update and
refine this estimate at appropriate intervals agreed to by the Owner, Architect and Construction Manager.

§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved estimates or the Qwner’s budget, the
Constraction Manager shall make appropriate recommendations to the Owner and Architect. In the event such
detailed estimate indicates that the Cost of the Work for all or any portion of the Project exceeds the amount previously
estimated, the Construction Manager will coordinate with the Architect who shal] revise the design in order to reduce
the estimated Cost of the Work of the Project or to take other action as may be authorized by the Owner,

§ 2.4.6 SUBCONTRACTORS AND SUPPLIERS

The Construction Manager shall seek io develop subcontractor interest in the Project and shall furnish to the Owner
and Architect for their information a list of possible subcontractors, including suppliers who are Lo furnish materials or
equipment fabricated to a special design, fram whom proposals will be requested for each principal portion of the
Work. The Architect will promptly reply in writing to the Construction Manager if the Architect or Owner know of
any objection to such subcontractor or supplier. The receipt of such jist shall not require the Owner or Architect to
investigate the qualifications of proposed subcontractors or suppliers, nor shal] 11 waive the right of the Owner or
Architect later 19 object to or reject any proposed subcontractor or suppher.

§ 2.1.7 LONG-LEAD-TIME ITEMS

The Construction Manager shall recommend to the Owner and Architect a schedule for procurement of long-lead-time
items which will constitute part of the Work as required to meet the Project schedule. If such long-lead-time items are
procured by the Owner, they shal] be procured on terms and conditions acceptable to the Construction Manager. Upon
the Owner’s acceptance of the Construction Manager's Guaranteed Maximum Price proposal, all contracts for such
items shall be assigned by the Owner to the Construction Manager, who shall accept responsibility for such items as if
procured by the Construction Manager. The Construction Manager shall expedite the delivery of long-lead-time items.

§ 2.1.8 EXTENT OF RESPONSIBILITY

The Construction Manager does not warrant or guarantee eslimates and schedules except as may be included as part of
the Guaranteed Maximum Price. The recommendations and advice of the Construction Manager concerning design
alternatives shal} be subject to the review and approval of the Owner and the Owner's professional consuliants. It is
not the Construction Manager's responsibility to ascertain that the Drawings and Specifications are in accordance with
applicable laws, statutes, ordinances, building codes, rules and regulations. However, the Construction Manager shall
use dilipence in its review of the Drawings and Specifications and if that review indicates that any portion of the
Drawings or Specifications are at variance therewith, the Construction Manager shall promptly notify the Architect
and Owner in writing.

§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Construction Manager shall comply with applicable laws, regulations and special requirements of the Contract
Documents regarding equal employment opportunity and affirmative action programs.

 

AIA Document A121CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by Fhe Americar institute of Archilecis and The Associated General
Contractors of America. All rights reserved. WARNING: This document is protected by U.S. Copyright Law and international Trealies. Unauthorized
reproduction or distibution of this document, ot any porilon of it. may resull in severe civil and criminal penalties, and will be prosecuted te lhe
maximum exient possible under the jaw. This document was produced by AIA software at 20:55:53 on 05/26/2009 under Order No, 1000385170_1 which expires
on 1/19/2010, and is not for resaie.

User Notes: (2075910671)
Init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 11 of 66

§ Z.2GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME

§ 2.2.1 When the Drawings and Specifications are sufficiently complete, the Construction Manager shall propose a
Guaranteed Maximum Price, which shal! be the sum of the estimated Cost of the Work and the Construction
Manager's Fee.

§ 2.2.2 As the Drawings and Specifications may not be finished at the time the Guaranteed Maximum Price proposal is
prepared, the Construction Manager shall provide in the Guaranteed Maximum Price for further development of the
Drawings and Specifications by the Architect that is consistent with the Contracl Documents and reasonably inferable
therefrom. Such further development does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be incorporated by Change Order.

§ 2.2.3 The estimated Cost of the Work shall include the Construction Managcr’s contingency, a sum established by
the Construction Manager for the Construction Manager's exclusive use to cover costs arising under Section 2.2.2 and
other costs which are properly reimbursable as Cost of the Work but not the basis for a Change Order.

§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE

The Construction Manager shall include with the Guaranteed Maximum Price proposal a written statement of its basis,

which shall include:

-1 = Alist of the Drawings and Specifications, including all addenda thereto and the Conditions of the
Contract, which were used in preparation of the Guaranteed Maximum Price proposal.

2 Alist of allowances and a statement of their basis.

3 A list of the clarifications and assumptions made by the Construction Manager in the preparation of the

Guaranteed Maximum Price proposal to supplement the information contained in the Drawings and

Specifications. .

4 ‘The proposed Guaranteed Maximum Price, including a statement of the estimated cost organized by
tvade categories, allowances, contingency, and other items and the Fee that comprise the Guaranteed
Maximum Price.

4 = The Date of Substantial Completion upon which the proposed Guaranteed Maximum Price is based,
and a schedule of the Construction Documents issuance dates upon which the date of Substantial
Completion is based.

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to review the Guaranteed Maximum Price
proposal and the written statement of its basis. In the event that the Owner or Architect discover any inconsistencies or
inaccuracies in the information presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or both.

§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in writing on or before the date specified in
the proposal for such accepiance and so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construclion Manager.

§ 2.2.7 Prior to the Owner's acceptance of the Construction Manager’s Guaranteed Maximum Price proposal and
issuance of a Notice to Proceed, the Construction Manager shall not incur any cost to be reimbursed as part of the Cost
of the Work, except as the Owner may specifically authorize in writing.

§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal, ihe Guaranteed Maximum Price
aad its basis shatl be set forth in Amendment No. 1. The Guaranteed Maximum Price shall be subject to additions and
deductions by a change in the Work as provided in the Contract Documents, and the Date of Substantial Completion
shall be subject to adjustment as provided in the Contract Documents.

§ 2.2.9 The Owner shail authorize and cause the Architect to revise the Drawings and Specifications to the extent
necessary to reflect the agreed-upon assumptions and clarifications contained im Amendment No. I. Such revised
Drawings and Specifications shall be furnished to the Construction Manager in accordance with schedules agreed to
by the Owner, Architect and Construction Manager. The Construction Manager shall promptly notify the Architect
and Owner if such revised Drawings and Specifications are inconsistent with the agreed-upon assumptions and
clarifications.

 

AIA Document! A1Z1™CMe — 2003 and AGC Document 565, Copyright © 1991 and 2002 by The Amesican Institute of Architects and The Associated General
Contractors of America. Alt righls reserved. WARMING: This dacuiment is protected by U.S. Copyright Law and Internatignal Treaties. Unauthorized
reproduction of distzibutian of inis document, or any portion of ji, may resull in severe civii and criminal penaities, and will be presecuted to the
maximum extent possible under the low. This document was produced by ATA software at 20:55:53 on 05/26/2009 under Order No.?000385170_1 which expires
on 1/19/2010, and is not for resale.

User Notes: {20759 0671)
init,

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 12 of 66

§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Wark only those taxes which are enacted at
the time the Guaranteed Maximum Price is established.

§ 2.3 CONSTRUCTION PHASE
§ 2.3.1 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier of:
(1) the Owner's acceptance of the Construction Manager’s Guaranteed Maximum Price proposal ard
issuance of a Notice to Proceed, or
(2) the Owner's first authorization to the Construction Manager to:
(a) award a subcontract, or
(b) undertake construction Work with the Construction Manager’s own forces, or
{c) issue a purchase order for materials or equipment required for the Work.

§ 2.3.2 ADMINISTRATION
§ 23.2.4 Except as expressly authorized by the Owner in writing, all Work shall be performed under construction
Subcontracts or by other appropriate agreements with the Construction Manager, the terms of such Subcontracts or
other appropriate agreements shall be subject to mutual agreement between the Owner and the Construction Manager.
The Construction Manager shall obtain bids from Subcontractors and from suppliers of materials or equipment
fabricated to a special design for the Work from the list previously reviewed and, after analyzing such bids, shall
deliver such bids to the Owner and Architect. The Owner will then determine, with the advice of the Construction
Manager and subject to the reasonable objection of the Architect, which bids will be accepted. The Owner may
designate specific persons or entities from whom the Construction Manager shall obtain bids; however, if the
Guaranteed Maximum Price has been established, the Owner may not prohibit the Construction Manager from
obtaining bids from other qualified bidders. The Construction Manager shall not be required to contract with anyone to
whom the Construction Manager has reasonable objection.

§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific bidder among those whose bids are
delivered by the Construction Manager to the Owner and Architect {1} is recommended to the Owner by the
Constraction Manager; (2) is qualified to perform that portion of the Work; and (3) has submitted a bid which
conforms to the requirements of the Contract Documents wilhout reservations or exceptions, bul the Owner requires
that another bid be accepted, then the Construction Manager may require that a change in the Work be issued to adjust
the Contract Time and the Guaranteed Maximum Price by the difference between the bid of the person or entity
recommended to the Owner by the Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.

§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or equipment fabricated to a special design
shall conform to the payment provisions of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost pins
a fee without the prior consent of the Owner.

§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which the Owner, ArchitectConstroction
Manager and specifically invited Subcontractors can discuss the status of the Work. The Construction Manager shall
prepare and promptly distribute meeting minutes,

§ 2.3.2.5 Promptly after the Owner's acceptance of the Guaranteed Maximum Price proposal, the Construction
Manager shall prepare a schedule in accordance with Section 3,10 of A2Z0]7™_1997, including the Owner’s occupancy
requirements,

§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the Owner and Architecl on ihe progress
of the entire Work. The Construction Manager shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished, problems encountered and other similar
relevant data as the Owner may reasonably require. The log shall be available to the Owner and Architect.

§ 23.2.7 The Construction Manager shall develop a system of cost control for the Work, including regular monitoring
of actual costs for activities in progress and estimates for uncompleted tasks and proposed changes. The Construction
Manager shall identify variances between actual and estimated costs and report the variances to the Owner and
Architect al regular intervals,

 

AIA Document Ai27™*CMe ~ 2003 and AGC Document 565. Copyright © 199% and 2003 by The American Institute of Architecls and The Associated General
Contractors of America, Alf rights reserved. WARNING: This decument is protected by U.S. Copyright Law and International Treaties, Unauthorized
reproduction o1 distribution of this document, or any portion of it, may result in severe civil and criminal penaiiies, and will be prosecuted to the
meximum exient possible under the faw. This docurnent was produced by AIA software at 20:55:53 on 05/26/2008 under Qrder No, 1000985170_1 which expires
on 1/19/2019, and is not for resale,

User Notes: (2075910671)
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 13 of 66

§ 24 PROFESSIONAL SERVICES
Section 3.12.10 of A201™-_1997 shail apply te both the Preconstruction and Construction Phases,

§ 2.5 HAZARDOUS MATERIALS
Section 10.3 of A201™_—1997 shall apply to both the Preconstruction and Construction Phases.

ARTICLE 3 OWNER’S RESPONSIBILITIES

§ 3.1 INFORMATION AND SERVICES

§ 3.4.4 The Owner shail provide full information in a timely manner regarding the requirements of the Project,
including a program which sets forth the Owner's objectives, constraints and criteria, including space requirements
and relationships, flexibility and expandability requirements, special equipment and systems, and site requirements.

§ 3.4.2 The Owner shall, at the written request of the Construction Manager prior to commencement of the
Construction Phase and thereafter, furnish to the Construction Manager reasonable evidence that financial
arrangements have been made to fulfil} the Owner’s obligations under the Contract. Furnishing of such evidence shall
be a condition precedent to commencement or continuation of the Work. After such evidence has been furnished, the
Owner shall noi materially vary such financial arrangements without prior notice to the Construction Manager.

§ 3.1.3 The Owner shall establish and update an overall budget for the Project, based on consultation with the
Construction Manager and Architect, which shall include contingencies for changes in the Work and other costs which
are the responsibility of the Owner.

§ 3.4.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

In the Preconstruction Phase, the Owner shall furnish the following with reasonable promptness and at the Owner's
expense. Except to the extent that the Construction Manager knows of any inaccuracy, the Construction Manager shall
be entitled to rely upon the accuracy of any such information, reports, surveys, drawings and tests described in
Sections 3.1.4.1 through 3.1.4.4 but shall exercise customary precautions relating to the performance of the Work.

§ 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the site which are required by law.

§ 3.4.4.2 Surveys describing physical characteristics, legal] limitations and utility locations for the site of the Project,
and a written legal description of the site. The surveys and legal information shall include, as applicable, grades and
lines of streets, alleys, pavements and adjoining property and structures, adjacent drainage; rights-of-way, restrictions,
easements, encroachments, zoning, deed restrictions, boundaries and contours of the site; locations, dimensions and
necessary data pertaining to existing buildings, other improvements and trees; and information concerning available
utility services and nes, both public and private, above and below grade, including inverts and depths. All
information on the survey shall be referenced to a project benchmark.

§ 3.4.4.3 The services of a geotechnical engineer when such services are requested by the Construction Manager, Such
services may include but are not limited to test borings, test pits, determinations of soil bearing values, percolation
tests, evaluations of hazardous materials, ground corrosion and resistivity tests, including necessary operations for
anticipating subsoil conditions, with reports and appropriate professional recommendations.

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests for hazardous materials, and other
laboratory and environmental tests, inspections and reports which are required by Jaw.

§ 3.1.4.5 The services of other consultants when such services are reasonably required by the scope of the Project and
are requested by the Construction Manager.

§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE

The Owner shall designate in writing a representative who shail have express authority to bind the Owner with respect
fo all matters requiring the Owner’s approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner conceming estimates and schedules, construction budgets, and changes inthe Work,
and shai] render such decisions promptly and furnish information expeditiously, so as to avoid unreasonable delay in
the services or Work of the Construction Manager. Except as otherwise provided in Section 4.2.] of A201™.1997,
the Architect does not have such authority.

 

AlA Document Al27™CMc - 2003 and AGC Document 565. Copyright © 1991 and 2003 by The American institute ol Architecls and The Associated General
Contractors of America. All rights reserved. WARNING: This document is protected by LS. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this dacument, or any portion of i. may resultin severe civif and criminal penalties, and will he prosecuted to the
mazximure extent possible under the law. This document was produced by AIA soltware at 20:55:53 on 05/26/2008 under Order No.1000985170_1 which expires
on 1/19/2010, and is not for resale.

User Notes: (2075910871)
init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 14 of 66

§ 3.3 ARCHITECT
‘The Owner shall retain an Archilect and other design professionals to provide Basic Services, including all civil,

“dandscaping, architectural, structural, mechanical and electrical engineering services, other than cost estimating

services, described in the edition of ALA@ Document B141™, current as of the date of this Agreement. Such services
shail be provided in accordance with lime schedules agreed to by the Owner, Architect and Construction Manager.
Upon request of the Construction Manager, the Owner shall furnish to the Construction Manager a copy of the
Owner’s Agreement with the Architect, from which compensation provisions may be deleted.

§ 3.4LEGAL REQUIREMENTS

The Owner shall determine and advise the Architect and Construction Manager of any special legal requirements
relating specifically to the Project which differ from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such tegal services as are necessary to provide the information and services required
under Section 3.1. Construction Manager and its Subcontractors and Suppliers shall perform all Work in

’ conformance with the requirement of the Construction Documents and all applicable building codes and requirements

of governmental authorities having jurisdiction over the Project.

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

The Owner shali compensate and make payments to the Construction Manager for Preconstruction Phase services as
follows:

§ 4.1 COMPENSATION

§ 4.4.4 For the services described in Sections 2.1 and 2.2, the Construction Manager's compensation shall be
calculated as follows:

(State basis of compensation, whether a stipulated sum, multiple of Direct Personnel Expense, actual cost, etc. Include _
a statement of reimbursable cost Kems as applicabte.}

 

Hye
A “Not To Exceed" value of Binty Thousand (68/0063 for all pre-construction work related to the project scope
described in the CM Proposal.

§ 441.2 Compensation for Preconstruction Phase Services shail be equitably adjusted if such services extend beyond
Twenty Two months from the date of this Agreement.

§ 4.4.3 If compensation is based on a multiple of Direct Personnel Expense, Direct Personnel! Expense is defined as the
direct salaries of the Construction Manager's personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as employment taxes and other statutory
employee benefits, insurance, sick leave, holidays, vacations, pensions and similar contributions and benefits.

§ 42 PAYMENTS
§ 4.2.1 Payments shall be made monthly following presentation of the Construction Manager's invoice and, where
applicable, shall be in proportion lo services performed_

§ 4.2.2 Payments are due and payable Thirty ( 30 } days from the date the Construction Manager’s invoice is
seceived by the Owner. Amounts unpaid after the date on which payment is due shall bear interest at the rate entered
below, orin the absence thereof, at the Jegal rate prevailing from time to time at the place where the Project is located.

(insert rate of Interest agreed upon.)
1.00% per annum

(Usury laws and requirements under the Federal Truth in Lending Act, similar state and local consumer credit laws
and other regulations at the Owner's and Contractor's principal places of business, the location af the Project and
elsewhere may affect the validity of this provision. Legal advice should be obtained with respect to deletions or
modifications, and also regarding requirements such as written disclosures ar waivers.)

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
The Owner shall compensate the Construction Manager for Construction Phase services as follows:

 

AlA Document A121™CMc — 2003 and AGC Document 565. Copyright @ 1991 and 2003 by The Ametican Institute of Architects and The Associated General
Contractors of America. All rights reserved. WARNING: This document is protected by 12.5. Copyright Law and international Treaties, Unauthorized
repfoduction of digitibution of ihis documecl, or any portion of it, may resull in severe civil and criminal penalties, and will be prosecuted to the
maximum extant possibie under the jaw, This document was produced by AIA software al 20:55:53 on 05/26/2009 under Order No.100038517G_1 which expues
on 1/19/2010, and is not for resale.

User Notes: {20/591 067 4}
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 15 of 66

§ 5.1 COMPENSATION

§ 5.1.1 For the Construction Manager’s performance of the Work as described in Section 2.3, the Owner shall pay the
Construction Manager in current funds the Contract Sum consisting of the Cost of the Work as defined in Article 6 and
the Construction Manager’s Fee determined as foHows:

(State a lump sum, percentage of actual Cost of the Work or other provision for determining the Construction
Manager's Fee, and explain how the Construction Manager’s Fee is to be adjusted for changes in the Work.}

2.6% of the Cost of the Work.

§ 5.2GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Construction Manager's Fee are guaranteed by the Construction
Manager not to exceed the amount provided in Amendment No. 1, subject to additions and deductions by changes in
the Work as provided in the Contract Documents. Such maximum sum as adjusted by approved changes in the Work is
referred to in the Contract Documents as the Guarantced Maximum Price. Cost which would cause the Guaranteed
Maximum Price to be exceeded shall be paid by the Construction Manager without reimbursement by the Owner.

(Insert specific provisions if the Construction Manager fs to participate in any savings.}

§ 53 CHANGES iN THE WORK
§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes inthe Work subsequent to the execution
of Amendment No. 1 may be determined by any of the methods listed in Section 7.3.3 of A2G1T-1997,

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with the Owner's prior consent on the basis
of cost plus a fee), the terms “cost” and "fee" as used in Section 7.3.3.3 of A20}™-.1997 and the terms “costs” and “a
reasonable allowance for overhead and profit” as used in Section 7.3.6 of A2Q)74_1997 shall have the meanings
assigned to them in that document and shall not be modified by this Article 5. Adjustments to subcontracts awarded
with the Owner's prior consent on the basis of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs” as used in the above-referenced
provisions of A20]7M_1997 shall mean the Cost of the Work as defined in Article 6 of this Agreement, and the ierm
“and a reasonable allowance for main office overhead and profit" shall mean the Construction Manager’s Fee as
defined in Section 5.1.1 of this Agreement. Project Overhead directly related to the project shall be covered asa
reimbursable under Article 6.

(Paragraph deleted)

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 61 COSTS TO BE REIMBURSED

§ 6.4.1 The term "Cost of the Work" shall mean costs necessarily incurred by the Construction Manager in the proper
performance of the Work, Such costs shall be at rates not higher than those customarily paid at the place of the Project
except with prior consent of the Owner. The Cost of the Work shall include only the items set forth in this Article 6.

§ 6.4.2LABOR COSTS
.t Wages of construction workers directly employed by the Construction Manager to perform the

construction of the Work at the site or, with the Owner’s agreement, at off-site workshops.
2 DELETED

Classification Name
To Be Determmed To Be Determined

 

AiA Document A124 ™CMe — 2003 and AGC Document 565. Copyright @ 1991 and 2003 by The American Institute of Architects and The Associated General
Contractors of America, All sights reserved. WARNING: This document is protected by U.S. Copyright Law and Internationa? Treatles. Unauthorized
reproduction or distribution of thls document, or any poctian of it, may result in severe civil and criminal penalties, and will be proseculed to the
maximum extent possible under the law. This document was produced by AJA soltware af 20:55:53 on 05/26/2009 under Order No, 10003851701 which expires
on 1/9/2016, and is not for resate.

User Notes: {2075910671}
Init.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 16 of 66

.4 With prior written approval of the Owner, wages and salaries of the Construction Manager's
supervisory or administrative personnel engaged on direct project work, at factories, workshops or on
the road, in expediting the production or transportation of materials or equipment required for the
Work, but only for that portion of their time required for the Work.

4 Cost of all labor add-ons insofar as such cost is based on wages, salaries or other remuneration paid to

employees of the Construction Manager and included in the Cost of the Project. Labor add-ons
include, but are not limited to, taxes, such as social security and unemployment, insurance such as
workers’ compensation, liability, medical, life and disability; vacation and sick pay and other welfare
and employee benefits such as pension plans, employee retirement income plans, and 13" month pay.
Tn lieu of Owner paying actual cost of labor add-ons for Construction Manager's salaried and non-craft
hourly employees, Owner shail pay fifty-two percent (52%) of stich employees’ salary to cover labor
add-ons.

§ 6.1.3 SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with the requirements of the
subcontracts.

§ 6.7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

4 Costs, including transportation, of materials and equipment incorporated or to be incorporated in the
completed construction.

2 Costs of materials described in the preceding Section 6.1.4.1 in excess of those actually installed but
required to provide reasonable allowance for waste and for spoilage. Unused excess materials, if any,
shail be handed over to the Owner at the completion of the Work or, al the Owner's option, shall be sold
by the Construction Manager, amounts realized, if any, from such sales shall be credited to the Owner
as a deduction from the Cost of the Work.

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

‘A Costs, including transportation, installation, maintenance, dismantling and removal of materials,
supplies, temporary facilities, machinery, equipment, and hand tools not customarily owned by the
construction workers, which are provided by the Construction Manager at the site and fully consumed
in the performance of the Work; and cost less salvage value on such items if not fully consumed,
whether sold to others or retained by the Construction Manager. Cost for items previously used by the
Construction Manager shal} mean fair market value.

2 Rental charges for temporary facilities, machinery, equipment and hand tools not customarily owned

by the construction workers, which are provided by the Construction Manager at the site, whether

rented from the Construction Manager or others, and costs of transportation, installation, minor repairs
and replacements, dismantling and removal thereof. Rates and quantities of equipment rented shall be
subject to the Owner’s prior approval.

Costs of removal of debris frorn the site.

4 Reproduction costs, , facsimile transmissions and long-distance telephone calls, postage and express
delivery charges, telephone at the site and reasonable petty cash expenses of the site office

5 With owner prior approval, that portion of the reasonable travel and subsistence expenses of the
Construction Manager’s personnel incurred while traveling in discharge of duties connected with the
Work.

.& Cost or rental of temporary portable buildings and toilets as required, also cost of utilities, ice, water,
water containers, cups, fire extinguishers, first-aid supplies, safety equipment, safety awards and
incentives, safety Junches, drug and alcohol testing, and off-site storage space or facilities.

7 Cost of constructing, leasing or rental of buildings required for field offices, tool rooms, crew shacks and

warchousing and cost of operating such facilities, including utilities, furniture, office equipment and
supplics, telephone service, calls and telegrams, postage and expressage and similar items in
connection with the Project.

te

 

AIA Document A121™CMe - 2003 and AGC Document 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Associated General
Contractors of America. Ali rights reserved. WARNING: This document is protected by i.S, Copyright Law and International Treaties, Unauthorized 10
reproduction or distribution of this document, or any portion of il, may resull in severe civil and criminal penaliias, and will be proseculed to ihe

maximum extent possible under the law. This document was produced by AIA soltware at 20:55:53 on 05/26/2009 under Order No. 10G0385170_1 which expires

on 1/19/2010, and is not tor resale.

User Noles: {2075910671}
Init.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 17 of 66

‘8 Cost of producing and handling reports, schedules, manuals, drawings, specifications and other
documents required for the Project.

9 Cost of the premiums for all bonds including Construction Manager's bond and bands for
Subcontractors and Suppliers. At Construction Manager's option, Construction Manager may elect to
enroll Subcontractors in Subguard in lieu of requiring a performance and payment bond and the
premium cost of such Subguard coverage will be billed to and paid by the Project ata rate of .97%* of

the subcontract value and any subsequent adjustments.

*Rate is subject to adjustment at annual Subguard policy renewal. Premium costs using the renewal rate will
be billed to and paid by the Project.

AQ Cost of outside consultants and professional personnel as may be necessary in connection with the

services to be provided by Construction Manager with prior Owner approval.

§ 6.1.6 MISCELLANEGUS COSTS
-4 That portion directly attributable to this Contract of premiums for insurance and bonds.
{if charges for self-insurance are to be included, specify the basis of reimbursement.)

2 Sales, use or similar taxes imposed by a governmental authorily which are related to the Work and for
which the Construction Manager is liable.

4 Fees and assessments for the building permit and for other permits, licenses and inspections for which
the Construction Manager is required by the Contract Documents to pay.

4 Pees of testing laboratories for tests required by the Contract Documents, except those related to
non-conforming Work other than that for which payment is permitted by Section 6.1.8.2.

-5 Permit fees, licenses, tests and inspections, royalties, damages for infringement of patents and costs of
defending suits therefor. If royalties or josses and damages, including costs of defense, are incurred
which arise from a particular design, process or the product of a particular manufacturer or
manufacturers specified by the Owner or Architect, such royalties, losses and damages shall be paid by
the Owner and not considered as within the GMP.

4 Costs associated with the provision of the Project InformationWebsite and webcams

a

0. Legal, mediation and arbitration costs, other than those arising from disputes between the Owner and
Construction Manager, reasonably jncurred by the Construction Manager in the performance of the
Work and with the Owner's written permission, which permission shall not be unreasonably withheld.

4 Expenses incurred in accordance with Construction Manager's standard personne! policy for

relocation and temporary living allowances of personnel required for the Work, ia case il is necessary
to relocate such personnel from distant locations with Owner prior approval.

10 At Construction Manager's option, Construction Manager may elect to implement a general Jiability
wrap-up program providing Commercial Genera! Liability insurance coverage to subcontractors as
well as the Construction Manager and the premium cost of such genera} liability wrap-up will be billed
to and paid by the Project at a rate of 1.4% of total Project cost (cost of work plus Construction
Manager’s fee}.

§ 6.1.7 OTHER COSTS
A Other costs incurred in the performance of the Work if and to the extent approved in advance in writing
by the Owner.

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include casts described in Section 6.1.fwhich are incurred by the Construction
Manager:

1 Jn taking action to prevent threatened damage, injury or Joss in case of an emergency affecting the
safety of persons and property, as provided in Section 10.6 of A207™—1997,

2 In repairing or correcting damaged or non-conforming Work executed by the Construction Manager
or the Construction Manager's Subcontractors or suppliers, provided that such damaged or
non-conforming Work was not caused by the negligence or failure to fulfill a specific responsibility to

the Owner set forth in this agreement of the Construction Manager or the Construction Manager's

 

AlA Document At21™CMe — 2003 and AGC Document 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Associated General
Contractors of America. All rights reserved. WARMING: This document is protected by U.S. Copyright Law and International Treaties, Unauthorized 11
reproduction or dislributian of this document, ar any portion of it, may result in severe civil and crimina! penaities, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA software at 20:55:53 on 05/26/2009 under Order No. 1000385170_1 which expires

on 1/19/2016, and is not for resale.

User Notes: {20789106713
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 18 of 66

foremen, engineers or superintendents, or other supervisory, administrative or managerial personnel of
the Construction Manager, or the or the failure of the Construction Manager's personnel to supervise
adequately the Work of the Subcontractors or suppliers, and only to the extent (hat the cost of repair or
correction is not recoverable by the Construction Manager from insurance, Subcontractors or

suppliers. The Construction Manager shail be reimbursed for 50% (Fifty percent) of the costs withoul
any Construction Manager Fee related to Work that falls under this category of costs.

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in the Cost of the Work notwithstanding
any provision of AZ01™.1997 or other Conditions of the Contract which may require the Construction Manager to
pay such costs, unless such costs are excluded by the provisions of Section 6.2.

§ 6.2COSTS NOT TO BE REIMBURSED
§ 6.2.4 The Cost of the Work shall not include:
1 Salaries and other compensation of the Construction Manager’s personnel stationed at the Construction
Manager’s principal office or offices other than the site office, except as specifically provided in
Sections 6.1.2.2 and 6.1.2.3,
2 Expenses of the Construction Manager's principal office and offices other than the sile office, except as
specifically provided in Section 6.1.
3 Overhead and general expenses, except as may be expressly included in Section 6.1.
4 The Construction Manager's capital expenses, including interest on the Construction Manager's capital
employed for the Work. :
3 Renial costs of machinery and equipment, except as specifically provided in Section 6.1.5.2.
AG Except as provided in Section 6.1.8.2, costs due to the negligence of the Construction Manager or to
the failure of the Construction Manager to fulfill a specific responsibility to the Owner set forth in this
agreement.
7 Costs incurred in the performance of Preconstruction Phase Services.
8 Except as provided in Section 6.1.7.1, any cost nol specifically and expressly described in Section 6.1.
9 Costs which would cause the Guaranteed Maximum Price to be exceeded.

2

§ 6.3 DISCOUNTS, REBATES AND REFUNDS

§ 6.3.1 Construction Manager shall notify the Owner of discount opportunities and if the Owner provides payment as
necessary to allaw the Construction Manager to take the discount, then such cash discounts obtained on payments

thade by the Construction Manager shall accrue to the Owner.

§ §.3.2 Amounts which accrue to the Owner in accordance with the provisions of Section 6.3.] shall be credited to the
Owner as a deduction from the Cost of the Work.

§ 6.4 ACCOUNTING RECORDS

§ 6.4.1 The Construction Manager shall keep full and detailed accounts and exercise such controls as may be
necessary for proper financial management under this Contract; the accounting and control systems shall be
satisfactory to the Owner. The Owner and the Owner's accountants shall be afforded access to the Construction
Manager’s records, books, correspondence, instructions, drawings, receipts, subcontracts, purchase orders, vouchers,
memoranda and other data relating to this Project, and the Construction Manager shall preserve these for a period of
three years after final payment, or for such longer period as may be required by Jaw.

ARTICLE 7 CONSTRUCTION PHASE PAYMENTS

§ 7.1PROGRESS PAYMENTS

§ 7.1.4 Based upon Applications for Payment submitted to the Architect by the Construction Manager and Certificates
for Payment issued by the Architect, the Owner shall make progress payments for Work property performed to the
date of such application for payment on account of the Contract Sum to the Construction Manager as provided below
and elsewhere in the Contract Documents,

§ 7.4.2 The period covered by each Application for Payment shall be one calendar month ending on the last day of the
month,

 

AlA Gocument A121 '™CMc ~ 2003 and AGC Document 565. Copyright © 1991 and 2003 by The American institute of Architects and The Associated General
Contractors of America. All rights reserved. WARNING: This dacument is protected by US. Copyright Law and International Treaties, Unauthorized
Teproduction o: distribilion of this documern, ar any portion of it, may result in severe civil and criminal penalties, and will Be prosecuted to the

/ «maximum extent possible unger the jaw, This document was produced by AEA sofiware at 20:55:53 on 05/26/2009 under Order No.1000385170_1 which expires
on 1/19/2010, and is nol for resale.

User Notes: {2075310671)

init.
ne 42
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 19 of 66

§ 7.1.3 Provided an Application for Payment js received by the Architect not Jater than the Thirty-first day of a
month, the Owner shall make payment io the Construction Manager not later than the Thirty-first day of the
following month. If an Application for Payment is received by the Architect after the application date fixed above,

payment shall be made by the Owner not later than Thirty ( 30) days after the Architect receives the Application for
Payment.

§ 7.1.4 With each Application for Payment, the Construction Manager shall submit payrolls, petty cash accounts,
receipted invoices or inveices with check vouchers attached and any other evidence required by the Owner or
Archilect to demonstrate that cash disbursements already made by the Construction Manager on account of the Cost of
the Work equal or exceed (1) progress payments already received by the Construction Manager; less (2) that portion of
those payments aliributabie to the Construction Manager’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment,

§ 7.1.5 With each Application for Payment, the Construction Manager shall submit the Schedule of Values which
matches the estimated Cost of Work as of the date of such Application for Payment allocated among various portions
of the Work. Construction Manager’s Fee and Contingency allowance shall each be shown as separate line items in
the Schedule of Values. In the event the Schedule of Values exceeds the GMP, the Construction Manager shall submit
to the Owner a written plan to reduce the Cost of the Work, reduce the Contingency, reduce the Construction
Managers Pee or otherwise pay the costs exceeding the GMP.

§ 7.1.6 Applications for Payment shalt show the percentage completion of each portion of the Work as of the end of
the period covered by the Application for Payment. The percentage completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed or (2) the percentage obtained by dividing (a) the
expense which has actually been incurred by the Construction Manager on account of that portion of the Work for
which the Construction Manager has made or intends to make actual payment prior to the next Application for
Payment by (b) the share of the Guaranteed Maximum Price alfocated to that portion of the Work in the schedule of
values,

§ 7.4.7 Subject to other provisions of the Contract Documents, the amount of each progress payment shall be

computed as follows:

-{ The Cost of the Work properly performed and completed plus the cost of material purchased and
properly stored during the period applicable to the Application for Payment.

2

3 Add the Construction Manager’s Fee, less retainage of Five percent ( 5.00% }. The Construction

Manager's Fee shal] be computed upon the Cost of the Work described in the two preceding Sections at

the rate stated in Section 5.¢.1 or, if the Construction Manager's Fee is stated as a fixed sum in that

Section, shail be an amount which bears the same ratio to thal fixed-sum Fee as the Cost of the Work in

ihe two preceding Sections bears to a reasonable estimate of the probable Cost of the Work upon its

completion.

Subtract the aggregate of previous payments made by the Owner.

Subtract the shortfall, if any, indicated by the Construction Manager In the documentation required by
Section 7.1.4 to substantiate prior Applications for Payment, or resulting from errors subsequently
discovered by the Owner’s accountants in such documentation.

6 Subtract amounts, if any, for which the Architect has withheld or nuilifted a Certificate for Payment as
provided in Section 9.5 of A20]™_1997.

i

§ 7.1.8 Except with the Owner's prior approval, payments to Subcontractors shall be subject to retention of nol less
than Five percent ( 5.00% ). The Owner and the Construction Manager shall agree upon a mutually acceptable
procedure for review and approval of payments and retention for subcontracts,

§ 7.1.9 Except with the Owner's prior approval, the Construction Manager shall not make advance payments to
suppliers for materials or equipment which have nol been delivered and stored at the site.

 

AIA Document AT27™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by Fhe American Instilute of Architects and The Associated General
Contractors of America. All rights reserved. WARNING: This dacument is protected by U.S, Copyright Law and International Treaties. Unauthorized 13
reproduction or distribution of this document, or any portion of it, may resuill in severe civil and criminal penailies, and will be prosecuted to the

maximum extent passibie under the law. This document was produced by AIA software at 20:55:53 on 05/26/2009 under Order No. f000385170_1 which expires

oan 7/19/2010, and is not for resale.

User Notes: (2075910671)
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 20 of 66

§ 7.4.10 In taking action on the Construction Manager’s Applications for Payment, the Architect shall be entitled to
rely on the accuracy and completeness of the information furnished by the Construction Manager and shall not be
deemed to represent that the Archilect has made a detailed examination, audit or arithmetic verification of the
documentation submitted in accordance with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or thal the Architect has made examinations to ascertain how or for what
purposes the Construction Manager has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the Owner's accountants acting in the sole
interest of the Owner.

§ 7.2 FINAL PAYMENT

§ 7.2.1 Final payment shail be made by the Owner to the Construction Manager when (1) the Contract has been fully
performed by the Construction Manager except for the Construction Manager's responsibility to correct
nonconforming Work, as provided in Section 12.2.2 of A201™_1997, and to satisfy other requirements, if any, which
necessarily survive final payment; (2) a final Application for Payment and a final accounting for the Cost of the Work
have been submitted by the Constmiction Manager and reviewed by the Owner's accountants; and (3) a final
Certificate for Payment has then been issued by the Architect; such final payment shall be made by the Owner not
more than 30 days after the issuance of the Architect’s final Certificate for Payment, or as follows:

Forty Six (46) days following the issuance of the Architect’s Final Certificate.

§ 7.2.2 The amount of the final payment shall be calculated as follows:
-4— Take the sum of the Cost of the Work substantiated by the Construction Manager's final accounting
and the Construction Manager’s Fee, but not more than the Guaranteed Maximum Price.
2 Subtract amounts, if any, for which the Architect withholds, in whole or in part, a final Certificate for
Payment as provided in Section 9.5.1 of A20}™™—1997 or other provisions of the Contract Documents,
.3 Subtract the aggregate of previous payments made by the Owner.

Tf the aggregate of previous payments made by the Owner exceeds the amount due the Construction Manager, the
Construction Manager shall reimburse the difference to the Owner.

§ 7.2.3 The Owner’s accountants will review and report in writing on the Construction Manager’s final accounting
within 30 days after delivery of the final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner's accountants report to be substantiated by the Construction Manager's final
accounting, and provided the other conditions of Section 7.2.1 have been met, the Architect will, within seven days
after receipt of the written report of the Owner's accountants, either issue to the Owner a final Certificate for Payment
with a copy lo the Construction Manager or notify the Construction Manager and Owner in writing of the Architect's
reasons for withholding a certificate as provided in Section 9.5.1 of A201™—1997 . The time periods stated in this
Section 7.2 supersede those stated in Section 9.4.1 of A2Q1™—} 997,

§ 7.2.4 If the Owner’s accountants report the Cost of the Work as substantiated by the Construction Manager's final
accounting to be less than claimed by the Construction Manager, the Construction Manager shall be entitled to
proceed in accordance with Article 9 without a further decision of the Architect. Unless agreed to otherwise, a demand
for mediation or arbitration of the disputed amount shall be made by the Construction Manager within 60 days after the
Construction Manager's receipt of a copy of the Architect's final Certificate for Payment. Failure to make such
demand within this 60-day period shall result in the substantiated amount reported by the Owner's accountants
becoming binding on the Construction Manager. Pending a final resolution of the disputed amount, the Owner shall
pay the Construction Manager the amount certified in the Architect's final Certificate for Payment.

§ 7.25

ARTICLE 8 INSURANCE AND BONDS

§ 81 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

During both phases of the Project, the Construction Manager shal] purchase and maintain insurance as set forth in
Section 11.7 of A2O1™™—1997. Such insurance shall be written for not fess than the following limits, or greater if
required by law:

 

AIA Bocument A121™CMe ~ 2009 and AGC Document 565. Copyright @ 1991 and 2003 by The American Institute of Architects and The Associated General
Contractors of America. AH rights reserved. WARNING: This document is protected by U.S. Copyright Law and International Treaties. Unauthorized 414
reproduction ot distribution of iis document, or any portion of i, may result in severe civil and criminal penaliies, and will be prosecuted te the

maximum extent possibie under the taw. This document was produced by AltA sollware at 20:55:53 on 05/26/2009 uncer Order No. 1000365170_ 1 which expires

on 1/19/2010, and is not for resale.

User Noles: (2075910671)
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 21 of 66

§ 8.1.1 Workers’ Compensation and Employers Liability meeting statutory limits mandated by state and federal Jaws.
If (1) limits in excess of those required by statute are to be provided, or (2} the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required, additional coverages and limits for such
insurance shall be as follows:

TBA

§ 8.1.2 Commercial General Liability including coverage for Premises-Operations, Independent Contractors’
Protective, Products-Completed Operations, Contractual Liability, Personal Injury and Broad Form Property Damage
(including coverage for Explosion, Collapse and Underground hazards):

$1,000,000.00 Bach Occurrence

$2,000,000.00 General Aggregate

$1.00 Personal and Advenising Injury

$5,000,000.00 Products-Compleied Operations Aggregate

-- The policy shall be endorsed io have the General Aggregate apply to this Project only.

2 Products and Completed Operations insurance shal) be maintained for a minimum period of at least
Three ( 3 } year(s) after either 90 days following Substantial Completion or final payment, whichever
is earlier.

:3 The Contractual Liability insurance shall include coverage sufficient to meet the obligations in Section
3.18 of A201™1997,

§ 8.1.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily injury and property damage:
$1,000,000.00 Each Accident

§ 8.1.4 Other coverage:
TBA

(if Umbrella Excess Liability coverage is required over the primary insurance or retention, Insert the coverage limits.
Commercial General Liability and Automobile Liability limits may be attained by individual policies ar by a
combination of primary policies and Umbrella and/or Excess Liability policies. If Project Management Protective
Liability Insurance ts fo be provided, state the limits here.}

§ 8.2INSURANCE REQUIRED OF THE OWNER

During both phases of the Project, ihe Qwner shal purchase and maintain liability and property insurance, including
waivers of subrogation, as set forth in Sections 11.2 and 11.4 of A2G17™—1997. Such insurance shall be written for not
less than the following limits, or greater if required by law:

§ 8.2.1 Property Insurance:
$25,000.00 Deductible Per Occurrence
$50,000.00 Aggregate Deductible

§ 8.2.2 Boiler and Machinery insurance with a limit of: $1,000,000.00,
(if nota blanket policy, list the objects to be insured.)

§ 8.3 PERFORMANCE BOND AND PAYMENT BOND
§ 8.3.4 The Construction Manager shall not Cinsert “shall” ar "shail not") furnish bonds covering faithful

. performance of the Contract and payment of obligations arising thereunder. Bonds ray be obtained through the

Construction Manager’s usual source, and the cost thereof shall be imcluded in the Cost of the Work. The amount of
each bond shall be equal to ( ) of the Contract Sum,

§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner at least three days before the
commencement of any Work at the Project site.

 

AIA Document A121 ™CMc — 2003 and AGC Document 565, Copyright © 1991 and 2003 by The American Institte of Architects and The Associated General
Conizactors of America, AH rights reserved. WARNING: This dacument fs protected by U.S, Copyright Law and Inlernational Treaties. Unauthorized 45
reproduction or distributian of ins document, or any portlon of it, may resull in severe civil and criminal penalties, and will be prosecuted ta the

maxircum extent possible ender the law. This document was produced by AIA soltware al 20:55:53 on 05/26/2009 under Order No.1000385170_1 which expires

on 1/79/2010, and is not for resale.

User Notes: {207591 0671)
init.

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 22 of 66

ARTICLE $ MISCELLANEOUS PROVISIONS

§ S.A DISPUTE RESOLUTION

§ 9.1.1 In an effort to resolve any claim, dispute or other matter in question arising out of or related to this Agreement
or breach thereof, either party may request mediation in accordance with the Construction Industry Mediation Rules
of the American Arbitration Association, the cosis of which shall be equaily shared by the parties,

§ 9.20THER PROVISIONS
§ 9.2.1 Unless otherwise noted, the terms used in this Agreement shal! have the same meaning as those in
A201™—1997, General Conditions of the Contract for Construction.

§ 9.2.2 EXTENT OF CONTRACT

This Contract, which includes this Agreement and the other documents incorporated herein by reference, represents
the entire and integrated agreement between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral, This Agreement may be amended only by written
instrument signed by both the Owner and Construction Manager, If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

§ 9.23 OWNERSHIP AND USE OF DOCUMENTS
Article 1.6 of A2017—1997 shall apply to both the Preconstruction and Construction Phases.

§ 9.2.4 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project js located.

§ 9.2.5 ASSIGNMENT

The Owner and Construction Manager respectively bind themselves, their partners, successors, assigns and legal
representatives to the other party hereto and to partners, successors, assigns and icgal representatives of such other
party in respect to covenants, agreements and obligations contained in the Contract Documents, Except as provided in
Section 13.2.2 of A2017™_1997, neither party to the Contract shall assign the Contract as a whole without written
consent of the other. If either party attempts to make such an assignment without such consent, thal party shall
nevertheless remain legally responsible for all obligations under the Contract.

ARTICLE 148 TERMINATION OR SUSPENSION

§ 10.1 TERMINATION

§ 10.4.4 The Owner may terminate this Contract at any time with or without cause, and the Construction Manager may
terminate this Contract for any of the reasons described in Subparagraph }4,1.] of AIA Document A201-1997,

§ 10.1.2 If the Qwner or Construction Manager terminates this Contract pursuant to this Section 10.1, the Construction
Manaper shall be equitably compensated for Preconstruction Phase Services performed prior to receipt of notice of
termination; provided, however, that the compensation for such services shall not exceed the compensation set forth in

Section 4.1.1.

§ 10.1.3 If the Owner or Construction Manager terminates this Contract pursuant to this Section 10.1 after
commencement of the Construction Phase, the Construction Manager shall, in addition to the compensation provided
in Section 10.1.2, be paid an amount calculated as follows:
st Take the Cost of the Work incurred by the Construction Manager to the date of termination
2 Add the Construction Manager’s Fee computed upon the Cost of the Work to the date of termination at
the rate stated in Section 5.1 or, if the Construction Manager's Fee is stated as a fixed sum in that
Section, an amount which bears the same ratio to that fixed-sum Fee as the Cost of the Work at the time
of termination bears to a reasonable estimate of the probable Cost of the Work upon ils completion.
3 Subtract the aggregate of previous payments made by the Owner on account of the Construction Phase.

The Owner shall also pay the Construction Manager fair compensation, either by purchase or rental at (he election of
the Ownert, for any equipment owned by the Construction Manager which the Owner elects to retain and which is not
otherwise included in the Cost of the Work under Section 10.1.3.1, To the extent thal the Owner elects to take legal
assignment of subcontracts and purchase orders (including rental agreements), the Construction Manager shall, as a
condition of receiving the payments referred to in this Article 10, execute and deliver all such papers and take all such
steps, including the Jegal assignment of such subcontracts and other conteactual rights of the Construction Manager, as

 

AIA Document A121*CMc — 2003 and AGE Document 565, Copyright @ 1991 and 2003 by The American Insiilute al Architects and The Associated Generai
Contractors of America. Albrights reserved. WARNING: This document is protected by U.S. Copyright Law and International Treaties. Unauthorized 16
reproduction or distribution of this document, or any portion of tt, may resuit in severe civil and criminal ponalies, and will be prosecuted to ihe

maximum extent possibte under the law. This docurnent was produced by AIA software at 20:55:53 on 05/26/2009 under Order No.1000385170_ 1 which expires

on 1/19/2010, and is aot for resale.

User Notes: {207591067 3}
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 23 of 66

the Owner may require for the purpose of fully vesting in the Owner the righis and benefits of the Construction
Manager under such subcontracts or purchase orders.

Subcontracts, purchase orders and rental agreements entered into by the Construction Manager with the Owner's
wrilten approval prior to the execution of Amendment No. I shall contain provisions permitting assignment to the
Owner as described above. If the Owner accepts such assignment, the Owner shall reimburse or indemmify the
Construction Manager with respect to all costs arising under the subcontract, purchase order or rental agreement
except those which would not have been reimbursable as Cost of the Work if the contract had not been terminated. If
the Owner elects not to accept the assignment of any subcontract, purchase order or rental agreernent which would
have constituted a Cost of the Work had this agreement not been terminated, the Construction Manager shall terminate
such subcontract, purchase order or rental agreement and the Owner shall pay the Construction Manager the costs
necessarily incurred by. the Construction Manager by reason of such termination.

| (Paragraphs deleted)
§ 10.3 SUSPENSION
The Work may be suspended by the Owner as provided in Article 14 of A20}7™. 1997; in such case, the Guaranteed
Maximum Price, if established, shall be increased as provided in Section 14.3.2 of AZO}7—1997 except that the term
“cost of performance of the Contract” in that Section shal! be understood to mean the Cost of the Work and the term
“profit" shall be anderstoad to mean the Construction Manager's Fee as described in Sections 5.1.1 and 3.3.4 of this
Agreement.

ARTICLE 14. OTHER CONDITIONS AND SERVICES
| TBA
This Agreement entered into as of the day and year first written above.

OWNER fh TAM. MANAGER

Nc TS, Me bzvcete. LA

(Bist ature) (Stgnantre}

eHheS SMe ‘Dowi< ir. eee pow fenteal
Brincd ey and title} pnt i Seg and title)

1Oy USL Oba.

pat as “sos. Ge

 

 

 

AIA Document A727 ™CMc — 2003 end AGC Document 565, Copyright © 1991 and 2003 by The Americar Institute of Architects and The Associated General

init. Contractors of America, All rights reserved, WARNING: This document is protected by U.S. Cepyrigh! Law and international Treaties. Unauthorized 17
reproduction or distribution of lhis document, or any portion of il, may result In severe civil and criminal penalties, and will be prosecuted to the
i maximum exlent possible under iha taw. This document was produced by ALA soltware at 20:55:53 on 05/26/2009 under Order No. 16003685170_1 which expires

on 1/19/2010, and is not for resale.
User Notes: (2075910671)
19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 24 of 66

Case 1

‘BYS BY) 30 pug jseo aut i2 Shuipying Gunes ay jo wsedeip ous ven POLOp

30} Ayayeindas BuypRayUGo st 1BUACG Oy] “AdOIs UOWUIPLIOWWY OY) Jo yied se papnour
1OU 6; SUS SU} 4O Pus 1SGe OU) 17 Peeso; sHuping Uayepe fo javedsip que uayyowog (9

"sel Qew

{GLUT AL OS }O asOdsiN pus weAQWas 10} Aje}eVedas Buyjow.juo9 5] JoUMKO au ‘adeos
S}Y1 Jo Led se DSpAjout you s} AUS ByL Ws SyELAFVu jeLUZeY ja jessdsip puy waowIY (q

“}} BAOgE SI EU) oslo HIS YPUOPepuTAY ay;

UGno2) posbaose pur ym Palelapioce aq peus squad ayy ‘svonRao) uodn passive

10 sioy0015 Bupped symmapdéy jo voyayaysul ainjry aig MOY O) PAmNGyves oq ous

pu .g-b. Apeiedaxozdde ax jy uGjoy Buypea eared jesjtA) au, “pH ayoIuOS @ pue
SlUBSG PLE SULUNOS ayaZ5UER ‘Epo UO ges ayeJuUEs og Yim aiN|anus aBemh au {2

TSAAQHO) SO paquosap ALepowed asus ‘Louon, png udisag, O1) ualy [214 "Ae ]

s8eeg “9 Aa} POLOeYE ety YIVA SoUBtUAUOD Ut AleioUaB stuaWeAciduy pe}eDasse Aue

183j orends poo'oot Aajewjxordds Jo sayioes Gupzad punowiepun Buysyduoo yoelorg
BYI JO UOFOd Jeu) PENG pues uBjsep feys isGeuRyy uoNINSUCD “AdOOS UNENOISIG <

“WauwlpuRty Bry) JO asOdund pug Ua) suze Ae o] AressaooU jE GU OF PAPO

8q 0] pawesp ar Ayesouod WHYS Wawealby ey s ‘poaur Guyoesues pANg-usisep Ry

Buisn soBeueyy vopyonysuog ay) Ag poqan.)su99 PU PaUbsop aq [eys ‘mop zdiGaee
Uy PagLosap word [6 edeas ayy Aja san oul oy Yoolos| at Jo varied y¥ AMSAT |E

 
 

“SALULJO)
SH POpPUoluD oq [feYys TuoMoaTEY oy ys aaaie JaRuuegy UONOEIISUOD 94) PUR RUE ai],

S0ZLG UO “‘pucgynog

OOIZ Sikhs ‘Aeprany MS FOR

voMoury Jo ANeduUOD UONSu)suey UML Usy
MOBEUUIAL LOHOILSUOT at) pte

ZOLER OEP ‘osLOg

OOTL Bag as Ue Gag
TTT das

MOLAR) FIL],

suaoayag Oot TE wsniny ya

$8 DALIO7}O 8] JUAUIDIAMTY SIYL, “dualudopasag asry paxiTAy asiog., ali ja md se oyepT
“Oplog UL sanq[iorg paywysy ag Nofdnto;y Soy7O oq se poqiiasop yefor, 3p OF Siu rod
(deawaaldy,, 941} gOgz ‘[ AGtuIAgaC] JO SE PoHep laReuRYAL UOMANASOD PUL IoUMAg
IBSATAE WAaAITY [0 WO. PALPUEIS aU} SOUIPOW pus spugLRM | ‘OnE WUAtUplauLy SET,

 

 

| ON LNWIACINHDAY
19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 25 of 66

Case 1

“HOA, DUNG-UhisaG ayy Jo aseYyd SyuaWNoOD

uOIAUsUOd pur wewdoyasop Uljsop 'UBSEp SHeLALIOG Gul Jo cM Aq jeans

PUG LOENAS jo SagadNG toy SPRA/OPUL PAINPALIS |e JOUA Byt O} SpUsUUTIOG WOYSNISUOS
DUE SwaUINsEG LOeeq judns ssudlssuqns Jawa pue sapying-Ubps0q *9

 

 
 

“SOPLGUINE pUGUIUZOA08 pus Jou Bur oO} WoOAA DANG-Uajseq
ou jo Ubisap og] Wptlxe 0] SUdeIUEssld GHEpy sUeHEUEsEzy UB]Saq joloIg “S

Vooio1d OU} .10; UBsap ayr
Sujdojeaap wi sayeyisee pug jefpng yoelosg OY) EOI S.2UMO Ou) UO pase suOABOpHUCS
JayIO YyAr JaYFe00] Uae pie suiaysAs Guipang “sePoyaL eayEUayeE jo LOVenjeag

DU} UpYA JOUMICE Or] [Oise (UoqenjeaAg juguidinby pue suapsdg ‘stop “tr

‘SeUcIssOjO1 USISIG So Aq peysUNY SeslAJay 0) Guyeies
SIDtHO PUB JOUAMO Jy] JO Pasinbas Suds|oap Joy SQyEp suUOPSapLU ARUP] HEUS [RL OINAAYDS
soujies ULjsap 8 ojepcn Ayeoipouad pue quedaig fuyHpayos sagjAss UB[sag “¢

“SIOPSUGT PUP SIUBYNEUWOS SeurACy BYy PUL IGUMO
Oln 4q papprcid segpAsay asOU) LIM SUBIINSUOD SJBuIssajol4 USOC o1)) Pue UO SSAzOY
usiseg $10 Aq pepjsoid seoios sqeujpuodS !HOReuIpADe BuyCIOsIa-HIN “Z

 

SOOUGS SJBURISSOO usec sAl5 op Buaieyed JoumMe

oj Spode) sseuJord sags! Pus WRB} OOfOs”, VU) JO SIO LUOLU UIA O}2OTUNNuOD Yapng-usieag

aq Sq papisosd Bua araydde Mea: ‘spUEyMSYOS 404) 4q papjAqud asou HUE SaojAles
SJOUOTERTO,| WSIQ 9,4 SIBUIPICOS HUE aGEUa, sUOeysyurpY feIGUOg “fp

SSHAYAS NOILVELSINIWDY NOISaG Vv

Wes IRBELEY) WOHOTSUDD “UOHOMISUGD 19) }oeqUOD ay JO BUOKINUOD
PAIGUGD BY} JO OF TEES UHM BOUADIOIIE LI WIA, PIiNg-Ublseq] ot Jo soedse UBisep qe 40;
siqsuadsas Aynp aq pens waBEunyy UakOsUOD MLL “SSLTISNOdSSY CUAE-NOISSO ~S

“EON JMELUDUSUUY Sif A PRIGBUR LyBLUe: (eS euEaoy
AY} 100[0rg Yj WO SuoAA Jaipo WE O} Sy ‘eACge Z UdesAelEy UI pansOp WOA, Jo adors But
Oy SOjE}e } GL Bost juUaoIBy Sty o} Aide Ayo feys OWIPlOnty SL ALHAVOIIddy

a

“smel pue sugeynBar

JHeWW3A0S *sapuo Buypmg eqeandde je ii oauepovae Uy wo AA DINY-UBIsAg 04)

Uy WONSUUOD UL Beales UBjRap jBUUSsezOld [Re LUcHad O| pawibas aq qeys pug ouep

JO S}a)s Ot; Uy pasuady Avadoid ag joys sfeunissojog Lise Sy “JatrAd Dy aIqeydeooe

sjuelwodiie asjjias BuO ssaold vaypin 0) HENSING Jou au) Aq edueApe tn poaosddn ont

olf (,syeuassaal Ubjsag 6AID,) OeUOLY UCHONASUOD oly Ag poGeBua (s)euolssoyoud

UBjsap oF UOHeSYed UG Opry FEUS WOAA Gu] {0 180°} Gu) OBo;y pHNg-~uGisaq au

404 OUIDAY DYjh JO SOD ay) JO %Q'E Jo 99g osoheUBY VOSNsUOD 2 siyd pLaWea hy ay jo

9 BASH LY Ly POLAJOP 86 Yio AY OUI JO [SOD Ay Jo Hulps|suio> wing yoHsUOD Sy) Spun) }UALAND Uy
saeuayy uosnysuog au} ded peys JalMc GY) HOM PilNg-UBlsec] 30-] “(NOLLWSNBdWOO “Y

 

 

“UGLNIO [OBNUOD
8Yl Uf DepAGd se SBuayo Oj yOafqNs VAUD Ol) Ag PeAOAddeE a[npalS OU] UW SoueNIONIe
Uy JOA Ping-ufishg aq) aindesoid AUS yeus indouayy LOROMSuNN aL “ATINGaEOs

m

“RO]ITLYSUOS 104 JIBYUID Bt [0 SUC PUT [BIGUBS OU 10 OL ZL Eh uf Papacud
3k quaWays ubjsag palpbajeg, oq 0} powsap aq poys HiOAA PHNG-ubiseq auL (Pp
19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 26 of 66

Case 1

ny

 

“B10Y)0 40 JoUMD Aq SluawNoNG uhs9g au) Oy ape.u sucHEDppow Ale soy AEN Aue QAcY
HEYS SUC SSaIGig UBpSAC] SYD JOU JOSduaTY LOqonMsUOD aly JeUseU Pus jYasuEI YoRLM
JY) NOY SBUEYSSaIOrg UAISOG 54ND JO Jehevey) UOnonuisuG4 Gy] oF aouDIajs Aue
OPNyou! jou jeus jse/oud sayjo AVE JO UeaLy PeUIUOS YONCUOJU! JG sjUAUN[G ubIsEq
Su} 40 88N Jeu) sOol8e IoUMG ‘eIBY Papyaosd se asuOd} yo eG ou GuiSpaymoujse
[BUCISSojoJ,| USIS6Q SAO UNIAN O1Uy suojUe }) WaWEQae Yoee if Uolsianid apepdoudde ue
apnaU TeYys IO “(.sruewAsOG Gihsag,) asn of asveoH PeHWHUN PUB iN, SUL UM oO} ;UBIE
Aqazay euoisseos.4 UBisag 4} puR tOSeUeWy UORoNeuOD ‘Aqgreu) payuessides Udisep
au] Bunge. peuorssajoiy Ube 8440 AG Dash LUO Weord sondiwas peruse aut
Suppnyaul Lau of atqejdaoor pewsaz a[Ueuj9o|a UL PUR La; ue Lspuaunaog ubleog,,
SU} voqenuoju; uBisap peyejas ye pue sweLuNcop UbjSop ‘subisap He JOuMO OU} O]
Spinoud aus sabeueyy uoHONASUED “YLWd DINONLOAIA ONY SINSANDOC Jo ASN “A

 

“BOA, PANG-UASacy aul JO) pauNnbas
suajeds Pud S~2o]OtU jo spans] AyeNd 94) WSQe\se Jeu) Sud LevFOedS pUuE Hump opnjaut
EUS PUE UOPSMU)SU0S JO} SpUBLONG! Oty YO! JAS HRYS SRUOLINGOD LOYONPSUaY Bye OA

Png-UB|Saq Sy) sop WOAA Oty 10 1805 aU; 0; }HPNy poyepdn pug swauunoog ubseq parcidda
Ou] LO Desag S]VSUNIIG LOPATUISUCH apiAGIg IS}VElUTIO UOSNySuED ‘zZ

“SUQHUD) 9005
SUING Ly PSqUSSEp 20 SGulMmUp BUY UC PEPE G4] POYS STHALELY UOHON SION PU stLe]sAs
Burpling sofiu jo sucioaeg “soyajoys aayjoodsued pud ‘sjepolu Apnys ‘suoHeAD[D put suDNsas
‘sud BuipHnd ‘uajd Oye 2 apNpau ABty SyrouNoop Ubjsep ayeUOUOS OY “EoTS 2.0UMG
Syl oy ‘Ave JF sug ean Gudyquepy Ayeaoads pug yOAK PING -uAysecy auy 10 SyuBUEdiueD
WSlsep ay) JO Uysuoeiay pure Sfeos aL) Guyeasryy wou jo pexqidde ual pur MBAR!

40) SUSWUNSOD JUOWICOIOAGD US|sep ple Shelwayos epAosy :syUaNI0g Ubjsog “4

 

 

SADAYSS NOISRD 'D

HOA pun) -uois8g
GU} 40) HO AA Gti} JO JOD Oon]1 30 OFWWASe OU! oIRpdn Ayeoypoudd “syuoun[Eg UORONSU05
o4p jo vonardad oy) uBnosu) sassesfold ubjsap ayy se ‘pue wor, pANg-ubiseg ei
JQ, YIOAA LA JD ]BOD Gk) JO Opetuyse Ue seddsy NOAA OL} JO ISO gL JO FOpeuSA “E

MONA PUNE-UbSUC) Olp JOP AAA
OU 49 807) OLR 20] paGpNg pub ENPaYyss oY) PLO ENOL oO UY SUMED ell) Aq papiaaid
LOYRUWWO)LG OU UO POSEC SYS [Oe] BY] JO LOPRN|ZAR UL DPC ‘MOWENteEAy ans “z

“RIOM,

BU) 30 jS00 Ont Jay aGpng ayy puR ainpaLss jolosg Huy ‘SivEYNsUeS 40 Poesy Sy UNG

ayy Aq peplacid squewesjndos saujo ‘Hed efor ay) Guipnyauy ‘WeURACy ayy Aq paysuny
UURRUOZU aL JO ROHEN|eAS UB VpPIAgIG JaBpNg Puy BAPIYSE "HDD y0[OIg ~}

SADIAWAS ONLY WILSS ONY NOLLVATIWAD "9
‘oefoig Oui

4JOn0 UOYOIpsyn! BulAey seq OUI ye)VeuILLOAgS jo anode ou 10] paynbe, sjawnsoy Bul
OL HA Ua]98U00 U1 JBUAO ot) [s]asy -SHOISSIIQNS sun oun jejUdUDAD) 2

 
19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 27 of 66

Case 1

Got 7 Pe ONC! CTE eAT oma
SLE pu oueL pasutsy) (ON pug sauce pari)
oe

i JUG PEPSI TP STAIR
enn 5 AUP URIS TIN

*  IoFeuepy ughhgtatsio EAL

“MOG PAILIWPLY SelBD Oy) UO SedJeyUNED aH NU ul Paynoex2

 

   

      

“JOUMQ OS YM PoTeiEye 20 9} pawiol Ayjue sayle Aue vo ATT TW Sar
oO} ‘popuawe se jueWwaaiby ay) Uijsse Agu sumo ou ei) pene Sty] LNZIWNDISSY ‘OL

wWawaoiBy oUF
UP PapAgd 58 JeLUsnipe oF oBldns OA, pINg-utisag oy] a) Sse JHOD ay [EUS
TUNGILG YONS “fled Dut SF TUACLUE Ue 14 pUoWIeUBE UOdr) ‘UOPEtOpysuoe sauMmc) 304
MOAA DENG-ubsag au) Jo UOHOn suc puE LO)SEp BYIUE Oty} JOj Cello) Odd tuntupceru
DaaVeLING @ sowag ayy 4) asodod poUS HUE OA, PHA -UhSeg ou) jo LOHalduos 30}
aMpayss poysjep a pus voyoNysues pue ubisep 10] HBLUI}SS }s00 payalap @ aDlagad
Heys 205 guvyy UORANSUOD aUMO Aq WoAA DHNB-US[seq] ain 1OJ spuaNgop asetud
luuidojanep udisap jo aone\daqge lam Wot) JOMe WNWIXYI GSBLNVNVND 6

a

  

 

 

“OM pilng-Libjseq
Sy) (0 UoHeIuiS jouy Buona; 51904 ovat Gtypue pond oy} ior (oO GOC'ONN'ZS) sHREG
MOI Om, WAY) SF9t JOU 70 JUNOWE UB Ul CoUEInsU; Agel uCpseojoO.d WeyWEU Due
Saey 0} SpaUOPsFajOlg UGseg sy] Sufbes ‘BoUeINSLI OLIO GL UDRIPOB UL ‘yeys JaHeuEyy
YOROM|SUOg OA pNg-ubiseq au) jo voyardiwos jauy Buimoqo) suzad Gay Guipus
PoLed 649 20} (00'O0C'OC0'SS) SUID LOM Bald UAL SAO} LOU yo TUNOUUE WG UE BoUAIISE
Aqqen muossajod ueyueu pun ancy uawoaly eu) Aq powndbas aourinsyy saue

Oo] MaRIOPe Uf HEUS sabeUBYy UOHINNSUOD “TONVANSNS ALTUIT WNGISSTIOUd 8

 

 
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 28 of 66

 

   

HONEA SHOT
O0-FO¥ HOU ION

upeousi errata
anuaci
corre STier NnaT Ty

 

 

Nag Tl Taga arnatakaviy TO

 

AAR MOAT OE PN AE
aq

ey

qi

wa

 

  

 

4 Pore ov

 

wy al

cern BPN Gheetirel HI ATL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZS

SSeeee

@

step
sures

thon = @-~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

coemugrpnian

rd ETE,

Deo Bees Spee CE

 

Qo
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 29 of 66

AMENDMENT No. 2

 

This Amendment No. 2 amends and modifies the Standard Form of Agreement Between Owner
and Construction Manager dated as of December 1, 2008 (the “Agreement’”) pertaining to the
Project described as the Office Complex & Related Facilities in Boise, Idaho as part of the
“Boise Mixed Use Development”. This Amendment is effective as of January 14, 2015,
between:

The Owner:

SBP LLLP
999 Main Street, Suite 1300
Boise, Idaho 83702

And
The Construction Manager:

Hoffman Construction Company of America
805 SW Broadway, Suite 2100
Portland, OR 97205

The Owner and the Constraction Manager agree that the Agreement shali be amended as
follows.

i, INTENT. This Amendment No. 2 modifies the Agreement only to the extent specifically
set forth herein. All provisions of the Agreement, except as modified by this Amendment
No. 2, shall remain in full force and effect. Nothing in this Amendment No. 2 is intended to
modify any provisions of Amendment No. 1 of the Agreement.

2, THE PROJECT. The description of the “Project” on page | of the Agreement is hereby
amended as follows:

The Project is comprised of (1) underground parking facilities and associated
improvements designed and constructed by Construction Manager pursuant to Amendment
No. 1 of the Agreement and (i) the Sumplot Office Building and Annex together with tenant
improvements (the “Office Complex”) to be constructed pursuant to this Amendment No. 2
ofthe Agreement. The Office Complex is more particularly described in the plans and
speciications prepared by the Architect as listed below:

a. Specifications (Core & Shell):
i. Simplot Office Building, Progress Issue, 6/20/2014 (Core & Shell}
ii. (H#O1b] Lighting Fixture Catalog Cut Sheets (Core & Sheil)

b. Drawings (Core & Shell):
i. Structural, SuperStructure Permit Submittal, 6/9/2014 (Core & Shell)
ii. Architectural Progress Submittal, 6/20/2014 (Core & Sheil)
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 30 of 66

lil. Plumbing Progress Submittal, 6/20/2014 (Core & Shell)
iv. Mechanical Progress Submittal, 6/20/2014 (Core & Shell)
v. Electrical Progress Submittal, 6/20/2014 (Core & Sheil)
vi. Telecom Progress Submittal, 6/20/2014 (Core & Shell)

- vil, Detail Book, Progress Set, 6/20/2014 (Core & Shell)
viii. Bid Set Update Submittal, 9/15/2014 (Core & Shell)

3. THE ARCHITECT. Identification of the “Architect” on page | of the Agreement is
hereby amended as follows:

The Owner’s Architect of the Office Complex is Adamson Associates, AAT Architects
Inc, It is acknowledged that Adamson Associates, AAT Architects, Inc. is also engaged
by the Construction Manager as architect for the underground parking facilities and
related improvements pursuant to Amendment No, 1.

4, GUARANTEED MAXIMUM PRICE. Section 5.2 of the Agreement is hereby amended
as follows:

§5.2.1

(a) Office Complex. The sum of the Cost of the Work and the Construction Manager's
Fee for the Office Complex are guaranteed by the Construction Manager not to exceed the
sum set forth by Change Order at such time as the Drawings and Specifications are
sufficiently complete as provided in § 2.2, subject to additions and deductions by changes in
the Work as provided in the Contract Documents. Such maximum surn as adjusted by
approved changes in the Work is referred to in the Contract Documents as the Guaranteed
Maxinmm Price. Costs which would cause the Guaranteed Maximum Price to be exceeded
shall be paid by the Construction Manager without reimbursement by the Owner.

(b) Underground Garage and Related Innprovements. It is acknowledged that the
Guaranteed Maximum Price applicable to the improvements designed and constructed
pursuant to Amendment No. 1 is governed by the provisions of Amendment No. | and is
separate from the Guaranteed Maximum Price for the Office Complex pursuant to (a)
above.

Executed in counterparts on the dates set forth below.

 

 

OWNER CONSTRUCTION MANAGER

S. yee
By br bbSWe Dmntcl By 7\ Sata
Debbie S. McDonald Fachne) Sa MaHanw
Its President General Partner tts

Date ff it iS Date i iy 2s
Init,

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 31 of 66

WALA Document A133" — 2009

Standard Form of Agreement Between Owner and Construction Manager as
Constructor where the basis of payment is the Cost of the Work Plus a Fee with a Guaranteed

Maximum Price

AGREEMENT imade as of the 9th day of June in the year 2010
(in wards, indicate day, month and year.)

BETWEEN the Owner:
(Narme, legal status and address)

JRS Properties TH L.P.

999 Main Street, Suite 1300
Boise, Idaho

USA 83702

and the Construction Manager:
(Nate, legal status and address)

Hoffinan Construction Company of America
805 SW Broadway, Suite 2100

Portland, Oregon

USA 97205

for the following Project:
(Name and address or location)

Demolition of Existing Structures, Site Preparation and Project Mobilization
Boise, Idaho
Boise Mixed Use Development {Project Idaho)

The Architect:
(Name, legal status and address)

Adamson Associates, AAT Architects Inc, —Architect and Payment Certifier

The Construction Manager’s Designated Representative:
(Name, address and other information)

Daniel Drinkward, Operations Manager

(Paragraphs deletedjHoffinan Construction Company of America
805 SW Broadway, Suite 2100

Portland, OR 97205

(503) 221-8968

ABDITIONS AND DELETIONS:
The author of this dacument has
added information needed for its
completion, The author may also
have revised the text of the original
AIA standard form. An Additions and
Deletions Report that notes added
information a& walt as revisions to the
standard form fext fs avatlable from
the author and should be reviewed. A
vertical line in the left margin of this
documant indicates where the author
has added necessary information
and where the author has added to or
deleted from tha original AiA text.

This document has important legal
consequences, Consultation with an
attorney is encouraged with respect
to Hts completion of modification,

AIA Document A201 ™-2007,
General Conditions of tie Contract
for Construction, is adopted in this
document by reference, Do not use
with other general conditions unless
this document is modified.

 

AIA Document A132 ~ 2009 (formerly At24™CMc ~ 2003), Copyright @ 1994, 2003 and 2009 by The American Institute of Architects. All righis reserved,
WARNING: This ALA? Document [s prafectad by U.S, Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any pertion of if, may result Ia severe civil and criminal penalties, and wilt ba prosecuted to the maximum extent poasible under the fay.
This dccument was produced by AIA sofware at 16:17:45 on 01704/2012 under Order No.8032969203_4 which expires on 03/22/2012, and is nol for resate,

User Notes:

(1145127288}

EXHIBIT B
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 32 of 66

The Architect’s Designated Representative:
(Name, address and other information)

| The Owner and Construction Manager agree as set forth below:

(Paragraphs deleted)

The Project includes demolition of the buildings at 301 and 333 SW 9" Street and other activities to prepare the JUMP
Project Site for construction including but not limited to construction of temporary office space within existing
structures, site clearing, surveying, site security, temporary utilities and establishing construction entrances,

 

. ALA Document 4133™ — 2009 {formerly A121™CMc — 2003). Copytight G 1981, 2003 and 2009 by The American Institute af Architects. All rights reserved.
init, WARNING? This AIA” Document ls protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AtA™ 2
Document, or any portion of ft, may result In severe civil and criminal penalties, and will be prosecuted to the maximum extent possible under the law,
} This document was produced by AEA software at 09:04:09 on 01/08/2012 under Order No,8032869203_1 which expires on 03/22/2042, and is not for resale,

Usar Notes: {842419514}
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 33 of 66

| TABLE OF CONTENTS

ARTICLE 4 GENERAL PROVISIONS
§ 1.1 Relationship of the Parties
§ 1.2 General Conditions

ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES
§ 2.1 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.5 Hazardous Materials

ARTICLE 3 OWNER'S RESPONSIBILITIES
§ 3.1 Information and Services
§ 3.2 Owner’s Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.2 Payments

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.1 Compensation
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.2 Costs Not ta Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Records

ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 Progress Payments
 -§ 7.2 Final Payment

ARTICLE 8 INSURANCE AND BONDS
§ 8.1 Insurance Required of the Construction Manager
§ 8.2 Insurance Required of the Owner
§ 8.3 Performance Bond and Payment Bond

ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 Dispute Resolution
§ 9.2 Other Provisions

ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination subsequent to Establishing Guaranteed Maxinmum Price
§ 10.3 Suspension

ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

 

AIA Document Af 330 — 2008 (formerly A124™ Cite — 2003). Capyright @ #997, 2003 and 2009 by The American Institute of Architects. All rights reserved,
WARNING: This AIA® Oocumentis protected by U.S. Copyright Law and Intertatfanat Treaties, Unauthorized roproductlon of distibutien of this AIA"
Document, or any portlen of it, may result in severe clyil and criminal penalties, and will be prasecuted to the maximum extent possible under the faw.
i This document was produced by AIA software at 09:04:09 on 01/03/2012 under Order No.8032969203_14 which explres on 03/22/2012, and is not for resale.
User Nofes: (842419511)

init.
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 34 of 66

ARTICLE 1 GENERAL PROVISIONS
§ 1.4 RELATIONSHIP OF PARTIES
The Construction Manager accepts the relationship of trust and confidence established with the Owner by this
Agreement, and covenants with the Owner to fumish the Construction Manager's reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The Construction Manager shall furnish
construction administration and management services and use the Construction Manager’s best efforts to perform the
Project in an expeditious and econonrical manner consistent with the interests of the Owner and consistent with the
level of skill, experience and expertise as represented in the Construction Manager’s proposal dated October 15, 2008
(the “CM Proposal") which is incorporated herein by this refereuce. The Owner shall endeavor to promote harmony
and cooperation among the Owner, Architect, Construction Manager and other persons or entities employed by the
Ovmer for the Project.

§ 1.2 GENERAL CONDITIONS

For the Construction Phase, the General Conditions of the Contract shall be the ALA® Document A201" -1997,
General Conditions of the Contract for Construction as modified, which is incorpoyated herein by reference. For the
Preconstruction Phase, or in the event that the Preconstruction and Construction Phases proceed concurrently, A201™
-1997 shall apply to the Preconstruction Phase only as specifically provided in this Agreement. The term
"Contractor" as used in A201™ ~1997 shall mean the Construction Manager.

{ (Paragraphs deleted}

ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES

The Construction Manager shall perform the services described in this Article and in the CM Proposal. The sexvices to
be provided under Sections 2.1 and 2,2 constitute the Preconstruction Phase services. [fthe Owner and Construction
Manager agree, after consultation with the Architect, the Construction Phase may commence before the
Preconstruction Phase is completed, in which case both phases will proceed concurrently.

 

§ 2.1 PRECONSTRUCTION PHASE

§ 2.1.1 PRELIMINARY EVALUATION

The Construction Manager shall provide a preliminary evaluation of the Owner’s program and Project budget
requirements, each in terms of the other.

§ 2.1.2 CONSULTATION

The Construction Manager With the Architect shail jointly schedule and attend regular meetings with the Owner. The
Construction Manager shall consult with the Owner and Architect regarding site use and improvements and the
selection of materials, building systems and equipment. The Construction Manager shall provide recommendations
on construction feasibility, actions designed to minimize adverse effects of labor or material shortages; time
requirements for procurement, installation and construction completion; and factors related to construction cost,
including estimates of alternative designs or materials, preliminary budgets and possible econcrnies.

§ 2.1.3 PRELIMINARY PROJECT SCHEDULE
When Project requirements in Section 3.1.1 have been sufficiently identified, the Construction Manager shall prepare
and periedically update a preliminary Project schedule for the Architect's review and the Owner’s approval. The
Construction Manager shall obtain the Architect’s approval for the portion of the preliminary Project schedule relating
to the performance of the Architect’s services. The Construction Manager shall coordinate and integrate the
preliminary Project schedule with the services and activities of the Owner, Architect and Construction Manager, As
design proceeds, the preliminary Project schedule shall be updated to indicate proposed activity sequences and
durations, milestone dates for receipt and approval of pertinent information, submitted of a Guaranteed Maximum
Price proposal, preparation and processing of shop drawings and samples, delivery of materials or equipment
requiring long-lead time procurement, Qwner’s occupancy requirements showing portions of the Project having
occupancy priority, and proposed date of Substantial Completion. [fpreliminary Project schedule updates indicate the
previously approved schedules may not be met, the Construction Manager shall make appropriate recommendations
to the Owner and Architect.

 

§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall provide recommendations to the Owner and Architect regarding the phased issuance
of Drawings and Specifications to facilitate phased construction of the Work, ifsuch phased construction is

 

 

AIA Document A133™ — 2099 (formery A241 "Cite ~ 2003}. Copyright @ 1991, 2003 and 2005 by The Ameican Institute of Architects. All rights reserved,
WARNING: This AIA® Decumant is protected by U.S. Copyright Law and Intemational Treates. Unautherized reproduction or distribution of this AIA® 4
Document, or any porilon of it, may result In severa civil and criminal penaltles, and witl be prosecuted to tha maximum extent possible under the law.

i This document was produced by AIA software af 09:04:09 on 01/03/2012 under Order No.8032969203_1 which expires on 03/22/2042, and is not for resale,

User Notes: (842419511)

Init.
Init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 35 of 66

appropriate for the Project, taking into consideration such factors as economies, time of performance, availability of
labor and materials, and provisions for teraporary facilities.

§ 2.4.5 PRELIMINARY COST ESTIMATES

§ 2.1.5.4 When the Owner has sufficiently identified the Project requirements and the Architect has prepared other
basic design criteria, the Construction Manager shall prepare, for the review of the Architect and approval of the
Owner, a preliminary cost estimate utilizing area, volume or similar conceptual estimating techniques.

§ 2.4.5.2 When Schematic Design Documents have been submitted by the Architect for approval by the Owner, the
Construction Manager shall prepare, for the review of the Architect and approval of the Owner, a more detailed
estimate with supporting data. During the preparation of the Design Development Documents, the Construction
Manager shall update and refine this estamate at appropriate intervals agreed to by the Owner, Architect and
Construction Manager.

§ 2.1.5.3 When Desion Development Documents have been prepared by the Architect and approved by the Owner, the
Construction Manager shall prepare a detailed estimate with supporting data for review by the Architect and approval
by the Owner. During the preparation of the Construction Documents, the Construction Manager shall update and
refine this estimate at appropriate intervals agreed to by the Owner, Architect and Construction Manager.

§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved estimates or the Owner’s budget, the
Construction Manager shall make appropriate recommendations to the Owner and Architect. In the event such
detailed estimate indicates that the Cost of the Work for all or any portion of the Project exceeds the amount previously
estimated, the Construction Manager will coordinate with the Architect who shall revise the design in order to reduce
the estimated Cost of the Work of the Project or to take other action as may be authorized by the Owner.

§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS

The Construction Manager shall seek to develop subcontractor interest in the Froject and shall furnish to the Owner
and Architect for their information a list of possible subcontractors, including suppliers who are to furnish materials or
equipment fabricated ta a special design, from whom proposals will be requested for cach principal portion of the
Work. The architect will promptly reply in writing to the Construction manager if the Architect or Owner knows of
any objection fo such subcontractor or supplier. The receipt of such list shall not require the Owner or Architect to
investigate the qualifications of proposed subcontractors or suppliers, nor shall It waive the right of the Owner or
Architect later to object to or reject any proposed subcontractor or supplier.

§ 2.1.7 LONG-LEAD-TIME ITEMS

The Construction Manager shall Recommend to the Owner and Architect a schedule for procurement of
long-lead-time items which will constitute part of the Work as required to meet the Project schedule. If such
long-lead-time items are procured by the Owner, they shall be procured om terms and conditions acceptable to the
Construction Manager. Upon the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum Price
proposal, all contracts for such items shall be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Constniction Manager. The Construction Manager shall expedite
the deliver of long-lead-time items.

§ 2.4.8 EXTENT OF RESPONSIBILITY
The Construction Manager does not warrant or guarantee estimates and schedules except as may be included as part of
the Guaranteed Maximum Price. The recommendations and advice of the Construction Manager concerning design
alternative shall be subject to the review and approval of the Owner and the Owner’s professional consultants. Itis not
the Construction Manager’s responsibility to ascertain that the Drawings and Specifications are in accordance with
applicable laws, statutes, ordinances, building codes, rules and regulations. However, the Construction Manager shali
use diligence in its review of the Drawings and Specifications and if that review indicates that any portion of the
Drawings or Specifications are at variance therewith, the Construction Manager shall promptly notify the Architect
aud Owner in writing.

§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Construction Manager shall comply with applicable laws, regulations and special requirements of the Contract
Documents regarding equal employment opportunity and affinnative action programs.

 

AIA Document A133 — 2009 (formerly Ai21™CMc ~ 2003}, Copyright © 1991, 2003 and 2008 by The American Institula of Architects. All rights reserved.
WARNING: This AIA® Document Is protected by U.S. Copydaht Law and intematlonal Treatles, Unauthorized reproduction or distibution of this AIA®
Document, or any portion of tf, may result in severe civil and criminal penalties, and will be prosecuted to the maximum extent possible underthe law.
This document was produced by AIA software at 09:04:09 on 01/03/2012 under Order No.8032969203_1 which expires an 03/22/2012, and is not for resale.

User Notes: (842419514)

5
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 36 of 66

§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME
§ 2.2.1 When the Drawings and Specifications are sufficiently complete, the Construction Manager shall propose a

Guaranteed Maximum Price, which shall be the sum of the estimated Cost of the Work and the Construction
Manager’s Fee.

§ 2.2.2 As the Drawings and Specifications may not be finished at the time the Guaranteed Maximum Price proposal is
prepared, the Construction Manager shall provide in the Guaranteed Maximum Price for further development of the
Drawings and Specifications by the Architect that is consistent with the Contract Documents and reasonably inferable
therefrom. Such further development does not include such things as changes in scope, systems, kinds and quality of

roaterials, finishes or equipment, all of which, ifrequired, shall be incorporated by Change Order,

(Paragraphs deleted)

§ 2.2.3 The estimated Cost ofthe Work shall include the Construction Manager’s contingency, a sum established by the
Construction Manager for the Construction Manager’s exclusive use to cover costs arising under Section 2.2.2 and
other costs which are properly reimbursable as Cost of the Work but not the basis for a Change Order.

§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE
The Construction Manager shall include with the Guaranteed Maximum Price proposal a written statement of its basis,
which shall include the following:
1. A-list of the Drawings and Specifications, including all Addenda thereto, and the Conditions of the
Contract, which were used in preparation of the Guaranteed Maxinrum Price proposal.
2 4 List of allowances and a statement of their basis.

3 A list of the clarifications and assumptions made by the Construction Manager in the preparation of the
Guaranteed Maximum Price proposal to supplement the information contained in the Drawings and
Specifications.

4 —- The proposed Guaranteed Maximum Price, including a statement of the estimated cost organized by
trade categories, allowances, contingency, and other items and the Fee that comprise the Guaranteed
Maximum Price.

5 The Date of Substantial Completion upon which the proposed Guaranteed Maximum Price is based;

and a schedule of the construction Documents issuance dates upon which the date of Substantial
Comptetion is based,

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to review the Guaranteed Maximum Price
proposal and the written statement ofits basis. In the event that the Owner or Architect discovers any inconsistencies
ox accuracies in the information presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or both.

§ 2.2.6 Untess the Owner accepts the Guaranteed Maximum Price proposal in writing on or before the date specified in
the proposal for such acceptance and so notifies the Construction Manager the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.

§ 2.2.7 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum Price preposal and
issuance of a Notice to Proceed, the Construction Manager shall not incur any cost to be reimbursed as part of the Cost
of the Work, except as the Owner may specifically authorize in writing,

§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maxinmum Price proposal, the Guaranteed Maximum Price
and its basis shall be set forth in Amendment No. 1. The Guaranteed Maximum Price shall be subject to additions and

deductions by a change in the Work as provided in the Contract Documents, and the Date of Substantial Completion
shall be subject to adjustment as provided in the Contract Documents.

§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings and Specifications to the extent
necessary to reflect the agreed-upon assumptions and clarifications contained in Amendment No. 1, Such revised
Drawings and Specifications shall be furnished to the Construction Manager m accordance with schedules agreed to
by the Owner, Architect and Construction Manager. The Construction Manager shall promptly notify the Architect

and Owner if such revised Drawings and Specifications are inconsistent with the agreed-upon assumptions and
clarifications.

 

 

, AlA Document A133™ ~ 2009 {formerly A121™CMc — 2003). Copyright © 1991, 2003 ead 2009 by The Amevican Institute of Architects. All rights reserved.
Init. WARNING: This AIA” Document Is protected by U.S. Copyright Law and International Treatles. Unauthorized repraduction of distribution of this AIA® 6
Document, or any portlen of it, may result In severe civil and criminal penaities, and wilt ba prosecuted to the mtaxtmum extent possible under the law.
j This document was produced by AIA software at 09:04:09 on 07/03/2012 under Order No,8032969203_1 which expires on 03/22/2012, and is not for resale.

User Notes: {842419511}
Init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 37 of 66

§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only those taxes which are enacted at
the time the Guaranteed Maximum Price is established.

§ 2.3 CONSTRUCTION PHASE
§ 2.3.1 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier oft
(1) the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum Price proposal and
issuance of a Notice to Proceed, or
(2) the Owner’s first authorization to the Construction Manager to:
{a) award a subcontract, or
(b) undertake construction Work with the Construction Manager’s own forces, or
(c) issue a purchase order for materials or equipment required fer the Work.

(Paragraplt deleted)
§ 2.3.2 ADMINISTRATION
§ 2.3.2.1 Except as expressly authorized by the Owner in writing, all Work shall be performed under construction
Subcontracts or by other appropriate agreements with the Construction Manager, the terms of such Subcontracts or
other appropriate agreements shall be subject to mutual agreement between the Owner and the Construction Manager.
The Construction Manager shal? obtain bids from Subcontractors and from suppliers of materials or equipment
fabricated to a special design for the Work fom the list previously reviewed and, after analyzing such bids, shall
deliver such bids to the Qwner and Architect. The Owner will then determine, with the advice of the Construction
Manager and subject to the reasonable objection of the Architect, which bids will be accepted. The Owner may
designate specific persons or entities from whom the Construction Manager shall obtain bids; however, if the
Guaranteed Maximum Price has been established, the Owner may not prohibit the Construction Manager from
obtaining bids from other qualified bidders. The Construction Manager sha}! not be required to contract with anyone to
whom the Construction Manager has reasonable objection.

§ 2.3.2.2 ifthe Guaranteed Maximum Price has been established and a specific bidder among those whose bids are
delivered by the Construction Manager to the Owner and Architect (1} is recommended to the Owner by the
Construction Manager; (2) is qualified to perform that portion of the Work; and (3) has submitted a bid which
conforms to the requirements of the Contract Documents without reservations or exceptions, but the Owner requires
that another bid be accepted, then the Construction Manager may require that a change in the Work be issued to adjust
the Contract Time and the Guaranteed Maximum Price by the difference between the bid of the person or entity
reconunended to the Owner by the Construction Manager and the amount of the subcontract or other agreement
actually signed with the person. or entity designated by the Owner.

§ 2.3.2.3 Subcontvacts and agreements with suppliers furnishing materials or equipment fabricated to a special desion
shall conform to the payment provisions of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

§ 2.3.2.4 The Construction Manager shail schedule and conduct meetings at which the Owner, Architect, Construction
Manager and specifically invited Subcontractors can discuss the status of the Work. The Construction Manager shall
prepare and promptly distribute meeting minutes.

§ 2.3.2.5 Promptly after the Owner's acceptance of the Guaranteed Maximum Price proposal, the Construction
Manager shall prepare a schedule in accordance with Section 3.10 of A201™™-1997, including the Owner’s occupancy
requirements.

§ 2.3.2.6 The Construction Manager shalt provide monthly written reports fo the Owner and Architect on the progress
of the entire Work, The Construction Manager shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished, problems encountered and other similar
relevant data as the Owner may reasonably require. The log shall be available to the Owner and Architect.

§ 2.3.2.7 The Construction Manager shall develop a system of cost contral for the Work, including regular monitoring
of actuai costs for activities in progress and estimates for wicompleted tasks and proposed changes. The Construction
Manager shail identify variances between actual and estimated costs and report the variances to the Owner and
Architect at regular intervals.

 

AIA Document A13374 — 2008 (formerly Al21™CMc — 2003). Copyright © 1291, 2003 and 2009 by The American Institute of Architects. All sights reserved.
WARNING: This AJA” Oocumentis protected by U.S, Capyright Law and International Treaties. Unauthorized reproduction ar distribution of this AFA®
Document, of any pection of lt, may result In severe elvil and criminal genalttes, and witl be prosecuted to thea maximum extent posalble under the law.
This document was produced by AIA software at 09:04:09 on 01/03/2012 uader Order No.8032969203_1 which expires on 03/22/2017, and is not for resale.

User Notes: £8424 19511}
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 38 of 66

(Paragraph deleted)
§ 2.4 PROFESSIONAL SERVICES
Section 3.12.10 of A201™—1997 shali apply to both the Preconstruction and Construction Phases.

§ 2.5 HAZARDOUS MATERIALS
Section 10.3 of AZ01™-1997 shall apply to both the Preconstruction and Construction Phases.

ARTICLE 3. OWNER’S RESPONSIBILITIES

§ 34 INFORMATION AND SERVICES

§ 3.1.1 The Owner shall provide full infonnation im a timely manner regarding the requirements of the Project,
jocluding a program which sets forth the Owner’s objectives, constraints and criteria, including space requirements
and relationships, flexibility and expandability requirements, special equipment and systems, and site requirements.

§ 3.1.2 The Owner shall, at the written request of the Construction Manager prior fo commencement of the
Construction Phase and thereafter, furnish to the Coustruction Manager reasonable evidence that financial
arrangements have been made to fulfill the Owner’s obligations under the Contract. Furnishing of such evidence shail
be a condition precedent to commencement or continuation of the Work. After such evidence has been furnished, the
Owner shall not materially vary such financial arrangements without prior notice to the Construction Manaper.

§ 3.1.3 The Owner shal! establish and update an overall budget for the Project, based on consultation with the
Construction Manager and Architect, which shalt include contingencies for changes in the Work and other costs which
are the respousibility of the Owner.

§ 3.4.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

To the Preconstruction Phase, the Owner shall furnish the following with reasonable promptness and at the Owner's
expense. Except to the extent that the Construction Manager knows of any inaccuracy, the Construction Manager shall
be entitled to rely upon the accuracy of any such information, reports, surveys, drawings and tests described in
Sections 3.1.4.1 through 3.1.4.4 but shall exercise customary precautions relating to the performance of the Work.

 

| § 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the site which are required by law,

§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and utility locations for the site of the Project,
and a written legal description of the site. The surveys and lega) information shall include, as applicable, grades and
lnes of streets, alleys, pavements and adjoining property and structures; adjacent drainage; rights-of way, restrictions,
easements, encroachments, zoning, deed restrictions, boundaries and contours of the site; locations, dimensions and
necessary data pertaining to existing buildings, other improvements and trees; and information conceming available
utility services and lines, both public and private, above and below grade, including inverts and depths. Ail
information on the survey shall be referenced to a project benchmark.

§ 3.1.4.3 The services ofa geotechnical engineer when such services are requested by the Construction Manager. Such
services may include but are not limited to test borings, test pits, determinations of soil bearing values, percolation
tests, evaluations of hazardous materials, ground corrosion and resistivity tests, including necessary operations for
anticipating subsoil conditions, with reports and appropriate professional recommendations.

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests for hazardous materials, and other
laboratory and environmental tests, inspections and reports which are required by law,

§ 3.1.4.5 The services of other consultants when such services are reasonably required by the scope of the Project and
are requested by the Construction Manager.

§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE

The Owner shall designate im writing a representative who shall have express authority to bind the Owner with respect
to ali matters requixing the Owner’s approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules, construction budgets, and changes in ihe Work,
and shall render such decisions promptly and furnish information expeditiously, so as to avoid unreasonable delay in

 

 

AIA Document Ai33™ — 2009 (formerly A1Z1™CMc ~ 2003). Copyright © 1994, 2003 and 2009 by The American Institula of Architects. All rights reserved.
WARNING: This AIA? Document Is protected by U.S. Copyright Law and Internationat Treaties. Unauthorized raproduction or distribution of this AIA” o
Document, or any portion of ft, may result in severa clyif and criminal penalties, and will be prosecuted fo the maximum extent possible under the law. a
i This document was produced by AIA software at 09:04:09 on 01/03/2012 under Order No.8022969203_1 which expires on 03/22/2012, and is nal for resale.

User Notes: {842419541}

Init.
Init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 39 of 66

the services or Work of the Construction Manager. Except as otherwise provided in Section 4.2.1 of A201™ _1997,
the Architect does not have such authority.

(Paragraph deleted)

§ 3.3 ARCHITECT

The CM shall retain an Architect and other design professionals to provide Basic Services, including ail civil,
landscaping, architectural, structural, mechanical and electrical engineering services, other than cost estimating
services, described in the edition of ALA® Document B143™ 2004, current as of the date of this Agreement. Such
services shall be provided in accordance with time schedules agreed to by the Owner, and Construction Manager.

(Paragraphs deleted}

§ 3.4 LEGAL REQUIREMENTS

The Owner shall determine and advise the Architect and Construction Manager of any special legal requirements
relating specifically to the Project which differ from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such legal services as are necessary to provide the information and services required
under Section 3.1. Construction Manager and its Subcontractors aud Suppliers shall perform all Work in
conformance with the requirement of the Construction Documents and ail applicable building codes and requirements
of governmental authorities having jurisdiction over the Project.

ARTICLE4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
Tbe Owner shall compensate and make payments to the Construction Manager for Preconstruction Phase services as
follows:

§ 4.1 COMPENSATION

§ 4.1.1 For the services described in Sections 2.1 and 2.2, the Construction Manager’s compensation shall be calculated
as follows:

(State basis of compensation, whether a stipulated sum, multiple of Direct Personnel Expense, actual cost, ete.
Inelude a statement of reimbursable cost items as applicable.)

A"Not To Exceed" value of Seven Hundred and fourteen Thousand Seven Hundred and. Thirty Six ($714,736) for all
demolition and early site work related to the project scope.

§ 4.1.2 Ifcompensation is based on a rnultiple of Direct Personnel Expense, Direct Personnel Expense is defined as the
direct salaries of the Construction Manager’s personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as employment taxes and other statutory
employee benefits, insurance, sick leave, holidays, vacations, pensions and similar contributions and benefits.

§ 4,2 PAYMENTS
§ 4.2.1 Payments shall be made monthly following presentation of the Construction manager’s invoice and, where
applicable, shall be in proportion to services performed.

§ 4.2.2 Payments are due and payable Thirty (30) days from the date of the Construction Manager's invoice is received
by the Owner. Amounts unpaid after the date on which payment is due shail bear interest at the rate entered below, or
in the absence thereof, at the legal rate prevailing from time to time at the place where the Project is located.

Qnsert rate af interest agreed upon.)

1.00% per annum

(Usury laws and requirements under the Federal Truth in Lending Act, similar state and local consumer credit laws
and other regulations at the Owner's and Contractor’s principal places of business, the location of the Project and
elsewhere may affeet the validity of this provision. Legal advice should be obtained with respect to deletions or
modifications, and also regarding requirements such as written disclosures or waivers.)

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
The Owner shall compensate the Construction Manager for Construction Phase services as follows:

 

AIA Document A133™ ~ 2009 (formardy AI21'*C Me — 2003). Copyright © 1997, 2003 and 2009 by The American Insiiiule of Architects. Ail rights resarved.
WARNING: This AIA” Document fs acofected by U.S. Copyright Lave and faternaiional Treaties, Unauthorized reproduction or distribution of this AIA?
Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 09:04:09 on 01/03/2012 under Order No.8032989203_1 which expires on 03/22/2012, and ts not for resale.
User Notes: (842478511)
init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 40 of 66

§ 5.4 COMPENSATION

§ 5.1.1 For the Construction Manager’s performance of the Work as described in Section 2.3, the Owmer shall pay the
Construction Manager in current fisnds the Contract Sum consisting of the Cost of the Work as defined in Article 6

end the Construction Manager’s Fee determined as follows:

(State a lump sum, percentage of actual Cost of the Work or other provision for determining the Construction

Manager's Fee, and explain how the Construction Manager's Fee is to be adjusted for changes in the Work}

2.6% of the Cost of the Work,

(fable deleted}

(Paragraphs deleted)

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sw of the Cost of the Work and the Construction Manager’s Fee are guaranteed by the Construction
Manager not to exceed the amount provided in Amendment No. 1, subject to additions and deductions by changes in
the Work as provided in the Contract Documents, Such maximum sum as adjusted by approved changes in the Work is
referred to in the Contract Documents as the Guaranteed Maximum Price. Cost which would cause the Guaranteed
Maxiroum Price to be exceeded shall be paid by the Construction Manager without reimbursement by the Owner.

The Construction Manager will not participate in any GMP savings.
(Insert specific provisions if the Construction Manager ts to participate in any savings.)

{Paragraph deleted)

§ 5.3 CHANGES IN THE WORK

§ 5.3.1 Adjustments to the Guaranteed Maxiraum Price on account of changes in the Work subsequent to the execntion
of Amendment No. 1 may be determined by any of the methods listed in Section 7.3.3 of A201™_—1997,

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with the Owner’s prior consent on the basis
of cost plus a fee), the terms “cost" and “fee” as used in Section 7.3.3.3 of A201™—1997 and the terms "costs" and "a
reasonable allowance for overhead and profit" as used in Section 7.3.6 of A201™_]997 shail have the meanings
assigned to them in that document and shali not be modified by this Article 5. Adjustments to subcontracts awarded
with the Owner's prior consent on the basis of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

§ 5.3.3 In calculating adjustments to the Contract, the tems "cost" and “costs” as used in the above-referenced
provisions of A201*M-1997 shall mean the Cost of the Work as defined in Article 6 of this Agreement, and the term
“and a reasonable allowance for main office overhead and profit" shall mean the Construction Manager’s Fee as
defined in Section 5.1.1 of this Agreement. Project Overhead directly related to the project shall be covered as a
reimbursable under Article 6.

(Paragraphs deleted)

ARTICLE & COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 COSTS TO BE REIMBURSED

§ 6.1.1 The term “Cost of the Work" shall mean costs necessarily incwred by the Construction Manager in the proper
performance of the Work. Such costs shall be at rates not higher than those customarily paid at the place of the Project
except with prior consent of the Owner. The Cost of the Work shall meclude only the items set forth in this Article 6,

§ 64.2LABOR COSTS
-1 ‘Wages of construction workers directly employed by the Construction Manager to perform the

construction of the Work at the site or, with the Owner’s agreement, at off-site workshops.
2 DELETED

 

AIA Document 4733™ - 2009 (formerly A121 CMc ~ 2003). Copyight @ 1991, 2003 and 2009 by The American instifite of Architects. All rights reserved,
WARNING: This AIA? Document is profectad by U.9. Copyright Law and International Treaties. Unauthodzed reproduction ar distribution of this AA” 40
Document, or any portion of it, may rasult In severe clvll and criminal penalties, and will be prosecuted to the maxiraunt extent possible under the law.

This document was produced by AIA software at 09:04:09 on 64/03/2012 under Order No.6032969203_ 4 which expires on 03/22/2012, and is not for resale.

User Notas: {842419511}
Init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 41 of 66

To Be Determined To Be Determined

With prior written approval ofthe Owner, wages and salaries of the Construction Manager’s
supervisory or administrative personnel engaged on direct project work, at factories, workshops or on
the road, in expediting the production or transportation of materials or equipment required for the
Work, but only for that portion of their fime required for the Work.

Cost ofall labor add-ons insofar as such cost is based on wages, salaries or other remuneration paid to
employees of the Construction Manager and included in the Cost of the Project. Labor add-ons
include, but are not limited to, taxes, such as social security and unemployment; insurance such as
workers’ compensation, lability, medical, life and disability; vacation and sick pay and other welfare
and employee benefits such as pension plans, employee retirement income plans, and 13" month pay.
In Heu of Owner paying actual cost of labor add-ons for Construction Manager’s salaried and non-craft
hourly employees, Owner shall pay fifty-two percent (52%) of such employees’ salary to cover labor
add-ons.

§ &.4.3SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with the requirements of the

subcontracts.

§ 6.4.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

‘A

2

Costs, including ansportation, of materials and equipment incorporated or to be incorporated in the
completed construction.

Casts of materials described in the preceding Section 6.1.4.1 in excess of those actually installed but
required to provide reasonable allowance for waste and for spoilage. Unused excess materials, ifany,
shall be handed over to the Owner at the completion of the Work or, at ihe Owner’s option, shall be sold
by the Construction Manager; amounts realized, if any, from such sales shall be credited to the Owner
as a deduction irom the Cost of the Work.

§ 64.5CQSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

]

Costs, including transportation, installation, maintenance, dismantling and removal of materials,
supplies, temporary facilities, machinery, equipment, and hand tools not customarily owned by the
construction workers, which are provided by the Construction Manager at the site and fully consumed
in the performance of the Work; aud cost less salvage value on such items ifnot fully consumed,
whether sold to others or retained by the Construction Manager. Cost for items previously used by the
Construction Manager shall mean fair market value.

Rental charges for temporary facilities, machinery, equipment aud hand tools not customarily owned
by the construction workers, which are provided by the Construction Manager at the site, whether
rented from the Construction Manager or others, and costs of transportation, installation, minor repairs

and replacements, dismantling and removal thereof, Rates and quantities of equipment rented shail be
subject to the Owner’s prior approval.

Costs of removal of debris from the site.

Reproduction costs, facsimile transmissions and long-distance telephone calls, postage and express
delivery charges, telephone at the site and reasonable petty cash expenses of the site office
With owner prior approval, that portion of the reasonable travel and subsistence expenses of the
Construction Manager’s personnel incurred while traveling in discharge of duties connected with the
Work.

Cost or rental of temporary portable buildings and toilets as required, also cost of utilities, ice, water,
water containers, cups, fire extinguishers, first-aid supplies, safety equipment, safety awards and
incentives, safety lunches, drug and alcohel testing, and off-site storage space or facilities.

Cost of constructing, leasing or rental of buildings required for field offices, tool roms, crew shacks and
warehousing and cost of operating such facilities, including utilities, furniture, office equipment and
supplies, telephone service, calls and telegrams, postage and expressage and similar items in
connection with the Project.

Cost of producing and handling reports, schedules, manuals, drawings, specifications and other
documents required for the Project.

 

ALA Document AIS" ~ 2009 (formerly 44124 ™Chtc — 2003), Copyright © 1991, 2003 and 2009 hy Tie American Institute of Architects. Alf rights reserved,
WARKING: This AIA® Oocumentis protected by U.S. Copyright Law and International Treaties, Unauthorized reproductien or distributlon of this ABA 414
Document, or any portion of ft, may result in severe civil and criminal penalties, and wlll be prosecuted to the maximum extent possible under tha jaw.

This document was produced by AJA software at 09:04:09 on 04/03/2012 under Order No,.6032969203_1 which expires on 03/22/2012, and is not for resale.

User Notes:

(8424195t1)
init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 42 of 66

10

Cost of the premiums for all bonds including Construction Manager's bond and bonds for
Subcontractors and Supphers. At Construction Manager's option, Construction Manager may elect to
enroli Subcontractors in Subguard in lieu of requiring a performance and payment bond and the
premium cost of such Subguard coverage will be billed to and paid by the Project ata rate of .97%* of
the subcontract value and any subsequent adjustments.

*Rate is subject to adjustment at annual Subguard policy renewal. Premium costs using the renewal
rate WH be billed fo and paid by the Project.

Cost of outside consultants and professional persounel as may be necessary in connection with the
services te be provided by Construction Manager with prior Owner approval.

§ 6.1.5 MISCELLANEOUS COSTS

‘4

That portion directly attributable to this Contract of premiums for insurance and bonds.
Of charges for self-insurance are to be included, specify the basis of reimbursement.)

Sales, use or similar taxes imposed by a governmental authority which are related to the Work and for
which the Construction Manager is liable.
Fees and assessments for the building permit and for other permiits, licenses and inspections for which
the Constnaction Manager is required by the Contract Documents to pay.
Fees of testing laboratories for tests required by the Contract Documents, except those related to
non-conforming Work other than that for which payment is permitted by Section 6.1.8.2.
Permit fees, licenses, tests and inspections, royalties, damages for infringement of patents and costs of
defending suits therefor. [f royalties or losses and damages, including costs of defense, are incurred
which arise from a particular design, process or the product of a particular manufacturer or
manufacturers specified by the Owner or Architect, such royalties, losses and damages shall be paid by
the Owner and not considered as within the GMP.
Costs associated with the provision of the Project Information Website and webcams
Legal, mediation and arbitration costs, other than those arising from disputes between the Owner and
Construction Manager, reasonably incurred by the Construction Manager in the performance of the
Work and with the Owner’s written permission, which permission shall nat be unreasonably withueld.

Expenses incurred in accordance with Construction Manager's standard personnel policy for relocation
and temporary living allowances of personnel required for the Work, in case it is necessary torelocate
such personnel from distant locations with Owwer prior approval.

At Construction Manager’s option, Construction Manager may elect to implement a general liability
wrap-up program providing Commercial General Liability insurance coverage to subcontractors as
well as the Construction Manager and the premium cost of such general lability wrap-up will be billed
to and paid by the Project at a rate of 1.4% of total Project cost (cost of work plus Construction
Manager’s fee).

§ 6.1.7 OTHER COSTS

4

Other costs incurred in the performance of the Work ifand to the extent approved in advance in writing
by the Owner.

§ 6. T.8EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include costs described in Section 6.1. lwhich are incurred by the Construction

Manager:
‘A

a

In taking action to prevent threatened damage, injury or loss in case of an emergency affecting the
safety of persons and property, as provided in Section 10.6 of A203™_—1997.

In xepairing or correcting damaged or non-conforming Work executed by the Construction Manager
or the Construction Manager's Subcontractors or suppliers, provided that such damaged or
non-conforming Work was not caused by the negligence or failure fo fulfill a specific responsibility to
the Owner set forth in this agreement of the Consiruction Manager or the Construction Manager’s
foremen, engineers or superintendents, or other supervisory, adiministrative or managerial personnel of
the Construction Manager, or the or the failure of the Construction Manager’s personnel to supervise
adequately the Work of the Subcontractors or suppliers, and only to the extent that the cost of repair or

 

AlA Document A133™ — 2009 (formerly A124™CMc ~ 2003), Copyright © 1994, 2003 and 2009 by The American Instilule of Architects. All igitls reserved.
WARNING: This AIA? Document fs protected by U.S. Copyright Law and International Treaties, Unauthorized reproduction or distribution of thts AIA” 42
Document, of any portion of it, may resuit In severe civil and criminal penaitles, and will ba prosecuted to the maximum extent possible under the law.

This document was produced by AJA software at 09:04:09 on 01/03/2012 under Order No.8032968203_1 which expires on 03/22/2042, and is not for resale.

User Notes:

(842419511)
init.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 43 of 66

correction is not recoverable by the Construction Manager from insurance, Subcontractors or
suppHers. The Construction Manager shall be reimbursed for 50% (Fifty percent) of the costs without
any Construction Manager Fee related to Work that falls under this category of costs.

§ 6.4.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in the Cost of the Work notwithstanding
any provision of A201™4—1997 or other Conditions of the Contract which may require the Constniction Manager to
pay such costs, unless such costs ave exciuded by the provisions of Section 6.2.

§ 6.2 COSTS NOT TO BE REIMBURSED
§ 6.2.1 The Cost of the Work shail not include:
‘1 Salaries and other compensation ofthe Construction Manager’s personnel stationed at the Construction
Manager's principal office or offices other than the site office, except as specifically provided in
Sections 6.1.2.2 and 6.1.2.3.

2 Expenses of the Construction Manager’s principal office and offices other than the site office, except as
specifically provided in Section 6.1.

3 Overhead and general expenses, except as may be expressly inchided in Section 6.1.

4 The Construction Manager’s capital expenses, Including interest on the Construction Manager's capital

eroployed for the Work.

5 Rental costs of machinery aud equipment, except as specifically provided in Section 6.1.5.2.

6 Except as provided in Section 6.1.8.2, costs due to the negligence of the Construction Manager or to
the failure of the Construction Manager to fulfill a specific responsibility to the Owner set forth in this
agreement,

Costs inewred in the performance of Preconstruction Phase Services.

4 Except as provided in Section 6.1.7.1, any cost not specifically and expressly described in Section 6.1.

4 Costs which would cause the Guaranteed Maximum Price to be exceeded.

(Paragraphs deteted)

§ 6.3 DISCOUNTS, REBATES AND REFUNDS

§ 6.3.4 Construction Manager shall notify the Owner of discount opportunities and if the Owner provides payment as
necessary fo allow the Construction Manager to take the discount, then such cash discounts obtained on payments
made by the Construction Manager shall accrue to the Owner,

§ 6.3.2 Amounts which acerue fo the Owner in accordance with the provisions of Section 6.3.1 shall be credited to the
Owner as a deduction from the Cost of the Werk.

§ 6.4 ACCOUNTING RECORDS

§ 6.4.1 The Construction Manager shall keep ful and detailed accounts and exercise such controls as niay be
necessary for proper financial nranagement under this Contract; the accounting and control systems shall be
satisfactory to the Owner. The Owner and the Owner’s accountants shall be afforded access to the Construction
Manager’s records, books, correspondence, instructions, drawings, receipts, subcontracts, purchase orders, vouchers,
memoranda and other data relating to this Project, and the Construction Manager shal! preserve these for a period of
three years after final payment, or for such longer period as may be required by law.

(Paragraphs deleted)
ARTICLE 7 CONSTRUCTION PHASE PAYMENTS

(Paragraphs deleted}

§ 7.4 PROGRESS PAYMENTS

§ 7.1.4 Based upon Applications for Payment submitted to the Architect by the Construction Manager and Certificates
for Payment issued by the Architect, the Owner shall make progress payments for Work properly performed io the
date of such application for payment on account of the Contract Sum te the Construction Manager as provided below
and elsewhere in the Contract Documents,

§ 7.1.2 The period covered by each Application for Payment shall be one calendar month ending on the last day of the
month,

 

AlA Document A133" it. 2009 {formerly A1Z1™ CMe — 2003). Copyright @ 1991, 2003 and 2009 by The American Instltule of Archilects. Ali rights reserved.
WARNING: This AIA” Document !s protected by U.S. Copyright Law and International Treaties, Unauthorized reproduction of distribution of this AA® 42
Document, of any partion af It, may rasult in severe clvil and criminal panaltles, and wil bo prosecuted to the maximum extant possible under the law.

This document was produced by AlA software af 09:04:09 on 01/03/2012 under Order No.8032968203_ 1 which expires on 03/22/2012, and is not for resate.

User Notes: (842419514)
fnit.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 44 of 66

§ 7.1.3 Provided an Application for Payment is received by the Architect not later than the Thirty-first day offa
month, the Owner shall make payment to the Construction Manager not later than the Thirty-first day of the
following month. [fan Application for Payment is received by the Architect after the application date fixed above,
payment shail be made by the Owner not later than Thirty { 30) days after the Architect receives the Application for
Payment.

§ 7.1.4 With each Application for Payment, the Construction Manager shall submit payrolls, petty cash accounts,
receipted invoices or invoices with check vouchers attached and any other evidence required by the Owner or
Architect to demonstrate that cash disbursements already made by the Construction Manager on account of the Cost of
the Work equal or exceed (1) progress payments already received by the Construction Manager; less (2) that portion of
those payments attributable to the Construction Manager’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment.

§ 7.1.5 With each Application for Payment, the Construction Manager shall submit the Schedule of Values which
matches the estimated Cost of Work as of the date of such Application for Payment allocated among various portions
of the Work. Construction Manager’s Fee and Contingency allowance shail each be shown as separate line items in
the Schedule of Values. In the event the Schedule of Values exceeds the GMP, ihe Construction Manager shall submit
to the Owner a written plan to reduce the Cost of the Work, reduce the Contingency, reduce the Construction
Managers Fee or otherwise pay the costs exceeding the GMP.

§ 7.4.6 Applications for Payment shall show the percentage completion of each portion of the Work as of the end of
the period covered by the Application for Payment. The percentage completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed or (2) the percentage obtained by dividing (a) the
expense which has actually been incwred by the Construction Manager on account of that portion of the Work for
which the Construction Manager has made or intends to make actual payment prior to the next Application for
Payment by (b) the share of the Guaranteed Maximum Price allocated to that portion of the Work in the schedule of
values,

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of each progress payment shall be
computed as follows:
‘1 The Cost of the Work properly performed and completed plus the cost of material purchased and
properly stored during the period applicable to the Application for Payment.

2 Add the Construction Manager’s Fee, less retamage of Five percent ( 5.00% ). The Construction
Manager’s Fee shall be computed upon the Cost of the Work described in the two preceding Sections at
the rate stated in Section 5.1.1] or, if the Construction Manager’s Fee is stated as a fixed sum in that
Section, shall be an amount which bears the sameratio to that fixed-sum Fee as the Cost of the Work in
the two preceding Sections bears to a reasonable estimate of the probable Cost of the Work upon its
completion,

(Parag =p deleted)
Subtract the aggregate of previous payments made by the Owner.

4 Subtract the shortfall, if any, indicated by the Construction Manager in the documentation required by
Section 7.1,4 to substantiate prior Applications for Payment, or resulting from errors subsequently
discovered by the Owner’s accountants in such documentation.

1 Subtract amounts, ifauy, for which the Architect has withheld or nullified a Certificate for Paymentas
provided in Section 9.5 of A201™--1997,

§ 7.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall be subject to retention of not Jess
than Five percent ( 5.00% ). The Owner and the Construction Manager shall agree upon a mutually acceptable
procedure for review and approval of payments and retention for subcontracts.

§ 7.1.9 Except with the Owner’s pricy approval, the Construction Manager shall not make advance paymeuts fo
suppliers for materials or equipment which have not been delivered and stored at the site.

 

AltA Document Ai 33% ~ 2009 (formerly Af21™ CMe - 2003), Copyright © 1894, 2003 and 2009 by The American institute af Architects. All sights reserved,
WARNING: This AIA’ Dacument Is protected by U.S. Copyright Law and International Treaties. Unauthorized reproductlon or distibullon of this AIA? 14
Document, or any portlon of it, may resultin severe elvil and criminal penalties, and will ba prosecuted ta the maximum extent possthle under the law,

This document was produced by. AIA software at 09:04:09 on 01/03/2042 under Order No.8032969203 4 which expires on 03/22/2042, and is noi for resale,

User Notes: (842419511)
Init.

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 45 of 66

§ 7.1.40 In taking action on the Construction Manager’s Applications for Payment, the Architect shall be entitled to
rely on the accuracy and completeness of the information furnished by the Construction Manager and shall not be
deemed to represent that the Architect has made a detailed examination, audit or arithmetic verification of the
documentation submitted in accordance with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made examinations to ascertain how or for what
purposes the Construction Manager has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the Owner's accountants acting in the sole
interest of the Owner,

§ 7.2 FINAL PAYMENT

§ 7.2.4 Final payment shall be made by the Owner to the Construction Manager when (1) the Contract has been folly
performed by the Construction Manager except for the Construction Manager’s responsibility ta correct
nonconforming Work, as provided in Section 12.2.2 of A201™-1997, and to satisfy other requirements, ifany, which
necessarily survive Gual payment; (2) a final Application for Payment and a final accounting for the Cost of the Work
have been submitted by the Construction Manager and reviewed by the Owner’s accountants; and (3) a final
Certificate for Payment bas then been issued by the Architect; such final payment shail be made by the Owner not
more than 30 days after the issuance of the Architect’s final Certificate for Payment, or as follows:

Forty Six (46) days following the issuance of the Architect’s Final Certificate.

§ 7.2.2 The amount of the final payment shall be calculated as follows:
1 Take the sum of the Cost of the Work substantiated by the Construction Manager’s final accounting
and the Construction Manager’s Fee, but not more than the Guaranteed Maximum Price.
2 Subtract amounts, ifany, for which the Architect withholds, in whole or in part, a final Certificate for
Payment as provided in Section 9.5.1 of A201™—1997 or other provisions of the Contract Documents,

.3 Subtract the ageregate of previous payments made by the Owner.

If the aggregate of previous payments made by the Owner exceeds the amount due the Construction Manager, the
Construction Manager shall reimburse the difference to the Owner.

§ 7.2.3 The Owner’s accountants will review and report in writing on the Construction Manager’s final accounting
within 30 days after delivery of the final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s accountants report to be substantiated by the Construction Manager’s final
accounting, and provided the other conditions of Section 7.2.1 have been met, the Architect will, within seven days
after receipt of the written report of the Owner’s accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Construction Manager or notify the Coustruction Manager and Owner in writing of the Architect’s
reasons for withholding a certificate as provided in Section 9.5.1 of A20Q1™’—1997 . The time periods stated in this
Section 7.2 supersede those stated in Section 9.4.1 of A2017™--1997,

§ 7.2.4 Withe Owner’s accountants report the Cost of the Work as substantiated by the Construction Manager's final
accounting to be less thay claimed by the Construction Manager, the Construction Manager shail be entitled to
proceed in accordance with Article 9 without a further decision of the Architect. Unless agreed to otherwise, a demand
for mediation or arbitration of the disputed amount shall be made by the Construction Manager within 60 days after the
Construction Manager’s receipt of a copy of the Architect's final Certificate for Payment. Failure to make such
demand within this 60-day period shall result in the substantiated amount reported by the Qwner’s accountants
becoming binding on the Construction Manager. Pending a final resolution of the disputed amount, the Owner shall
pay the Construction Manager the amount certified in the Architect’s finai Certificate for Payment.

ARTICLE & INSURANCE AND BONDS
(Paragraph deleted}

(Table deleted}

(Paragraphs deleted)

 

ALA Document At33™ — 2009 (formerly A424 ™CMc — 2003), Copyright © 1891, 2003 and 2009 by The American Institute of Architects. All rights reserved,
WARNING: This AA” Document Is protected by U.S. Copyright Law and Internationa! Treaties, Unauthorized reproduction or distribution of this AIA® 45
Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the maximum extent possible under the law,

This document was produced by AJA software at 09:04:09 on 01/03/2012 under Order No.8032969203_1 which expires on 03/22/2012, and is not for resale.

User Notes: {842419571}
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 46 of 66

§ 8.1 INSURANCE REQUIREQ OF THE CONSTRUCTION MANAGER’

During both phases of the Project, the Construction Manager shall purchase-and maintain insnrance ag set forth in
Section 11.1 of A201P=-1997, Stich insurance shall be written for not léss:than the following lintits, of greater if
required by law:

§ 8.4.1 Workers’ Compensation and Employers Liability méeting statutory limits mandated by state and federal awa,
If (1) limits-:in excess of those required by statute are to be provided, or (2) the employer is not statutorily bound to.
obtain such insurance coyerage.or (3) additional coverages are required, additional coverages and limils for such
ingdranee shall be as follaws:

TBA

§, 8.4.2 Commercial General Liability inclading coverage for Preniises-Operations, independent Contractors’
Protective, Products-Completed, Operations, Contractual Liability, Personal Injory and Broad Forma Property Damage
Gineluding coverage for Explosion, Collapse and Underg ground hazards):

$25,000,000.00 Each Occurréice

$25,000, 000,60 General Aggregate

$25,000,090, 60 Personaland Advertising Injury

$25,000,000.00 Products-Campleted Operations Aggregate,

-{ The policy shall. be endorsed. to have the General Agerceate apply to this Projet only:

* Products and Completed Operations insurance shall be maintained for a minimum period of at least
Three ( 3 )yearfs) after either 90 days fbltowitg Substantial Completion or final payment, Whidiéver
is earlier,

3 The Contractual Li ability insurance shall inciyde coverage sufficient to sheet the obligations in Section
3.18 of A201™.1997,

§ 8.4.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily injury and property damage:
$5,000,000.00 Each Accident

§ 8.1.4 Other coverage;
TBA

(Uf Umbrella Excess Liability coverage is réquited overthe primary. insurance or retention, insert the coverage limits,
Conimercial General Liability end Automobile Liability linits nay be attained by individual policies or by a
conbinatlon of pr jmary policies and Umbrella and/or Excess Liability policies: If Projéct Managenient Protective
Biability Insurance is to he provided, state the. limits hexe, )

§ 8.2INSURANGE REQUIRED OF THE OWNER.

During both phases of the Project, the. Owner shall purchage.and maintain liability and property insurance, iitchding

“waivers of subrogation, as set forth in Sections 11.2 aud 11.4 of A2Z01™-.1997, Sucly iriguraice shail be written for not
less than the ibllowing limits, ar gteater ifrequired by law:

§ 8.2.1 Property Inauraneet
$25,000.00 Deductible Per Occurrence.
$50,000.00 Aggregate Deductible

§ 8.2.2 Boiler and Machinery insurance with a limit of £1,000,000.00:.
Of nota blanket policy, list the objects fo be insured.)

§ 84 PERFORMANCE BOND AND PAYMENT BOND.
§ 8.3.1 The Construction Munager shall not (fasert "shall" or “shall nat’) furnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder. Bonds may be obtained through the

 

 

AdA Document 44 33m — 2008 (fortiery AiZi™ CMe — 2003), Copyright @ 1994, 2003 and 2009 by The Ametican Instliuts of Archilects. All tights reserved,

init. WARKING: This: A Document [s profectéed by US, Copyright Lavy and Infernalional Treaties, ‘Unauthorized reproduction af distribution of this ALA? 6
Pocument, or any partion of i, way result In severe civil and criminal penalties, | and wilt be proseculed to (he maxinuin extent posslilo Lindor the faye,
i This document was produced by AIA software at 1 1137:56 on 01/05/2012-under Order No,6032060203_ 7 which expires on 03/22/2012, and is not for resale,

User Hotes: (1243495998)
Init.

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 47 of 66

Construction Manager’s usual source, and the cost thereof shall be included in the Cost of the Work. The amount of
each bond shall be equal to ( ofthe Contract Sum.

§ 8.3.2 The Construction Manager shall deliver the required bonds te the Owner at least three days before the
commencement of any Work at the Project site.

ARTICLE 8 MISCELLANEOUS PROVISIONS

§ 9.1 DISPUTE RESOLUTION

(Paragraphs deleted)

§ 9.1.4 In an effort to resolve any claim, dispute or other matter in question arising out ef or related to this Agreement
or breach thereof, either party may request mediation mm accordance with the Construction Industry Mediation Rules
of the American Arbitration Association, the costs of which shall be equally shared by the parties.

§9.20THER PROVISIONS
§ 9,2,4 Unless otherwise noted, the terms used in this Agreement shail have the same meaning as those in
A201™—1997, General Conditions of the Contract for Construction.

§ 9.2.2 EXTENT OF CONTRACT

This Contract, which includes this Agreement and the other documents incorporated herein by reference, represents
the entire and integrated agreement between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. This Agreement may be amended only by written
instrument signed by both the Owner and Coastruction Manager. [f anything in any document incoxporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS
Article 1.6 of A201™--1997 shall apply to both the Preconstruction and Construction Phases.

§ 9.2.4 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is located.

§ 9.2.5 ASSIGNMENT

The Owner and Construction Manager respectively bind themselves, their partners, successors, assipns and legal
representatives to the other party hereto and to partners, successors, assigns and legal representatives of such other
patty in respect to covenants, agreements aud obligations contained in the Contract Documents. Except as provided in
Section 13.2.2 of A201™--1997, neither party to the Contract shall assign the Contract as a whole without written
consent of the other. [f either party attempts to make such an assignment without such consent, that party shall
nevertheless rernain legally responsible for all obligations wider the Contract.

ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 TERMINATION

§ 10.1.4 The Owner may terminate this Contract at any time with or without cause, and the Construction Manager may
terminate this Contract for any of the reasons described in Subperagraph 14.1.1 of ATA Document A201-1997.

§ 10.1.2 Ifthe Owner or Construction Manager terminates this Contract pursuant to this Section 10.1, the Construction
Manager shail be equitably compensated for Preconstruction Phase Services performed prior to receipt of notice of
termination; provided, however, that the compensation for such services shail not exceed the compensation set forth in
Section 4.1.1.

§ 10.4.3 the Owner or Construction Manager terminates this Contract pursuant to this Section 10.1 after
commencement of the Construction Phase, the Construction Manager shail, in addition to the compensation provided
in Section 10.1.2, be paid an amount calculated as follows:
1 Take the Cost of the Work incurred by the Construction Manager to the date of termination
2 Add the Construction Manager’s Fee computed upon the Cost of the Work to the date of termination at
the rate stated in Section 4.1 or, if the Construction Manager’s Fee is stated as a fixed sum in that
Section, an amount which bears ihe same ratio to that fixed-sum Fee as the Cost of the Work at the time
of termination bears to a reasonable estunate of the probable Cost of the Work upon its completion.

 

AlA Document A133™ — 2006 formerly Ai27™CMe ~ 2003), Copyright © #991, 2003 and 2069 by The American instituie of Architects. All rights reserved,
WARNING: This AIA” Document fs protected by U.S. Copyright Law and International Treaties, Unauthorized reproducilon or distribution of this AA” 47
Becument, or any portion of It, may result in severe civil and criminal penalties, and wii ba prosecuted fo the maximum extant possible under the law,

This document was produced by AIA software at 09:04:09 on 07/03/2012 under Order No.8032989203_4 which explres on 03/22/2012, aad is not for resale.

User Notes: (842419614)
init,

 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 48 of 66

3 Subtract the aggregate of previous payments made by the Owner on account of the Construction Phase.

The Owner shall also pay the Construction Manager fair compensation, either by purchase or rental at the election of
the Owner, for any equipment owned by the Construction Manager which the Owner elects to retain and which is not
otherwise included in the Cost of the Work under Section 10.1.3.1. To the extent that the Owner elects to take legal
assignment of subcontracts and purchase orders (including rental agreements), the Construction Manager shall, as a
condition of receiving the payments referred to in this Article 10, execute and deliver all such papers and take all such
steps, including the legal assignment of such subcontracts and other contractual rights of the Construction Manager, as
the Owner may require for the purpose of fully vesting in the Owuer the rights and benefits of the Construction
Manager under such subcontracts or purchase orders.

Subcontracts, purchase orders and rental agreements entered into by the Constniction Manager with the Owner's
written approval prior to the execution of Amendment No. j shall contain provisions permitting assignment to the
Owner as described above. If the Qwner accepts such assignment, the Owner shall reimburse or indemnify the
Construction Manager with respect fo all costs arising under the subcontract, purchase order or rental agreement
except those which would not have been reimbursable as Cost of the Work if the contract had not been terminated, if
the Owner elects not to accept the assigmnent of any subcontract, purchase order or rental agreement which would
have constituted a Cost of the Work had this agreement not been terminated, the Construction Manager shall terminate
such subcontract, purchase order or rental agreement and the Owner shall pay the Construction Manager the costs
necessarily incurred by the Construction Manager by reason of such termination.

(Paragraphs deleted)

§ 10.3 SUSPENSION

The Work may be suspended by the Owner as provided in Article 14 of A2017_1997; in such case, the Guaranteed

Maxinum Price, if established, shall be increased as provided in Section 14.3.2 of A201™™-.1997 except that the term
“east of performance of the Contract" in that Section shall be understood to mean the Cost of the Work and the term

"profit" shall be understood to mean the Construction Manager’s Fee as described in Sections 5.1.1 and 5.3.4 of this

Agreement.

ARTICLE 11. OTHER CONDITIONS AND SERVICES
TBA

This Agreement is entered into as of the day and year first written above.
. Ce .

  

ME ,

 

CONSTRUCTION MANAGER (Signature)

 

 

 

 

OWNER (pi ‘argue ~

Scott ot, Marager

JRS Mimagement L.L.C. General Partner

of JRS Properties III L.P. Dal Napatan EreeSTWEV ice CiesioenT
(Printed name and title) (Printed name and title)

January 9, 2012 J fests 4 2oizw

(Date) (De e Cer

Qamme Q._ Kattan fe

sabbaaanx (Witness) fAttest)

(Table deleted) (Paragraphs deleted)

 

AIA Document A133 — 2009 (formerly A12t'™ CMe — 2003}. Copyright S 1991, 2003 and 2609 by The American institule of Architects. All rohts reserved.
WARNING: This AlA° Document ls protected by U.S, Copyright Law and International Treatles, Unauthorized repraductto: or distributlon of this Ala? 18
Document, or any portion of It, may resuft in savera civil and celminal penalties, and will be prosecuted fo the maximum extant possible under the aus,

This document was produced by AIA software af 09:04:09 on 01/03/2012 under Ordet No.8032969293 1 which expires on 03/22/2012, and is not for resale,

User Notes: {842419541)
Nemertina

ey

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 49 of 66

AIA Document A121°CMc — 2003 and AGC

Document 565

Standard Form of Agreement Between Owner and Construction
Manager where the Construction Manager is Also the

Constructor

AGREEMENT made as of the fkarsii day of ece
(in words, indicate day, month and year.)

 

BETWEEN the Owner:
(Name and address}

 

and the Construction Manager:

(Name and address)

 

BSHinan Conse AEHOR Compa
onan: COnSsa CHORE
BOS SW Broadway Suite ot

      
    

      

The Project is:
(Name, address and brief description)

 

The Architect is:
(Name and ad@ress)

 

The Owner and Construction Manager agree as set forth below:
The Project inciudes:
* Approximately 20,000 square feet as a Foundation Center and;
* Approximately 10,000 square feet of Foundation Studios and;
« Approximately 300,000 square feet of future expansion space and;
* Approximately 4 acres of Foundation Park, which includes an approximately 1,000
seat outdoor amphitheatre and adjacent support facilities and;
* Approximately 10,000 square feet of retail space finished ta a prey space level for
futuré tenant improvements.

ADDITIONS AND DELETIONS:
The author of this document
has added information
needed for its completion,
The authoxy may also have
revised the text of the
original ATA standard form.
An Additions and Deletions
Report that notes added
information as well as
revisions to the standard
form text is available from
the author and should be
reviewed.

This document has important
legal consequences,
Consultation with an
attorney is encouraged with
respect to its compietion
or modification.

The 1997 Edition of AIA
Document A201, General
Conditions of the Contract
for Construction, is
referred to herein. This
Agreement requires
modification if other
general conditions are
utilized.

 

ALA Document ALZIMOMc ~ 2003 and AGc Document 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Aseotlated
General Contractors of America. All, rights reserved. WARNING: This document is protected by 0.5. Copyright Law end Intereationst Treaties,

Unauthorised reproduction or distribution of this documant, or any portion of it, may result in revere civil and eriminal

posaltiens, sad i

will be prosecuted to the maximum extant possible under the law. This document *as prodtced by AIA software at 11:44:35 on 02/03/2009

under Order No.1000365170 1 which expizes on 1/19/2016, and ia not for resale.
Year Notes:

(2861418515)

EXHIBIT C
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 50 of 66

TABLE OF CONTENTS
ARTICLE 1 GENERAL PROVISIONS
§ 1.t Relationship of the Parties
§ 1.2 General Conditions

ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES
§ 2.4 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.5 Hazardous Materials

ARTICLE 3 OWNER'S RESPONSIBILITIES
§ 3.1 Information and Services
§ 3.2 Owner's Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.4 Compensation
§ 4.2 Payments

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.f Compensation
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work

ARTICLE § COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ §.2 Costs Not to Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Recards

ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 Progress Payments
§7.2 Final Payment

ARTICLE 8 INSURANCE AND BONDS
§ 8.1 Insurance Required of the Construction Manager
§ 8.2 Insurance Required of the Owner
§ 8.3 Performance Bond and Payment Bond

ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 Dispute Resolution
§ 9.2 Other Provisions

ARTICLE 19 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price

§ 10.3 Suspension
ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

ATA Document ALZI®¢Mc - 2003 and AGC Document 565. Copyright © 19912 and 2003 by The Awerican Institute of Architects and The Associated

General Contyacters of America. All rights reserved. BARNING: Thia decumant is protected by 0.6. Copyright Law and Interpational treatina.

Unauthorized reproduction ox distribution of this dequment, oz any portion of it, may result in severe eivil and criminal penalties, and
wili Be pregscuted to the maxinun oxtant possible undex the Law. This document was produced hy ATA software at 12:46:45 on 02/03/2009
under Order No.1000385170_E which axpires on 1/19/2010, and is not for resale,

Year Hotes: (2861618915)
 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 51 of 66

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 RELATIONSHIP OF PARTIES

The Construction Manager accepts the relationship of trust and confidence established with the Owner by this
Agreement, and covenants with the Owner to furnish the Construction Manager's reasonable skill and judgment and
to cooperate with the Architect m furthering the interests of the Owner, The Construction Manager shall fumish
construction administration and management services and use the Construction Manager's best efforts to perform the
Project in an expeditious and economical manner consistent with the interests of the Owner and consistent with the
jevel of skill, experience and expertise as represented in the Construction Manager’s proposal dated October 15,
2008 (the “CM Proposal”) which is incorporated herein by this reference. The Owner shal! endeavor to promote
harmony and cooperation among the Owner, Architect, Construction Manager and other persons or entities
employed by the Owner for the Project.

§ 1.2 GENERAL CONDITIONS

For the Construction Phase, the General Conditions of the contract shall be the AIA® Document A201™-1997,
General Conditions of the Contract for Construction, as modified , which is incorporated herein by reference. For
the Preconstruction Phase, or in the event that the Preconstruction and Construction Phases proceed concurrently,
A201™_1997 shall apply to the Preconstruction Phase only as specifically provided in this Agreement, The term
"Contractor" as used in A201™-—1997 shall mean the Construction Manager.

ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES

The Construction Manager shall perform the services described in this Article and in the CM Proposal, The services
to be provided under Sections 2.1 and 2.2 constitute the Preconstruction Phase services. If the Owner and
Construction Manager agree, after consultation with the Architect, the Construction Phase may commence before
the Preconstruction Phase is completed, in which case both phases will proceed concurrently.

§ 2.1 PRECONSTRUCTION PHASE

§ 2.1.4 PRELIMINARY EVALUATION

The Construction Manager shall provide a preliminary evaluation of the Owner's program and Project budget
requirements, each in terms of the other.

§ 2.1.2 CONSULTATION

The Construction Manager with the Architect shall jointly schedule and attend regular meetings with the Owner,
The Construction Manager shall consult with the Owner and Architect regarding site use and improvements and the
selection of materials, building systems and equipment. The Construction Manager shall provide recommendations
on construction feasibility; actions designed to minimize adverse effects of labor or material shortages; time
requirements for procurement, installation and construction completion; and factors related to construction cost,
including estimates of alternative designs or materials, preliminary budgets and possible economies.

§ 2.1.3 PRELIMINARY PROJECT SCHEDULE

When Project requirements described in Section 3.1.1 have been sufficiently identified, the Construction Manager
shall prepare, and periodically update, a preliminary Project schedule for the Architect's review and the Owner's
approval. The Construction Manager shail obtain the Architect's approval of the portion of the preliminary Project
schedule relating to the performance of the Architect's services. The Construction Manager shall coordinate and
integrate the preliminary Project schedule with the services and activities of the Owner, Architect and Construction
Manager. As design proceeds, the preliminary Project schedule shall be updated to indicate proposed activity
sequences and durations, milestone dates for receipt and approval of pertinent information, submittal ofa
Guaranteed Maximum Price proposal, preparation and processing of shop drawings and samples, delivery of
materials or equipment requiring long-lead-time procurement, Owner's occupancy requirements showing portions of
the Project having occupancy priority, and proposed date of Substantial Completion. If preliminary Project schedule
updates indicate that previously epproved schedules may not be met, the Construction Manager shall make
appropriate recommendations to the Owner and Architect.

§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall make recoramendations to the Owner and Architect regarding the phased issuance
of Drawings and Specifications to facilitate phased construction of the Work, if such phased construction is

 

AIA Document ALZI™CKs - 2003 and AGC Document S65. Copgright © 19531 and 2003 by The American Institute of Arehitects and The Associated
General Contractors of America. All rights reserved, WARNING: Thies doctment is protected by U.S, Copyright Law and International Treaties:
Unauthorized reproduction or distribution of this dociment, or any portion of it, may rasult in severe civil and criminal peneltles, and
will be prosecuted to the mexinug extent possible under the law. This document was preduced by AIA scktware at 11:4¢:35 on 02/03/2005
under Oxder No.100G385170 2 which expires on 1/19/2010, and is not for resale.

Teer Notes: 47861638915}

3
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 52 of 66

appropriate for the Project, taking into consideration such factors as economies, time of performance, availability of
labor and materials, and provisions for temporary facilities.

§ 2.1.5 PRELIMINARY COST ESTIMATES

§ 2.1.5.1 When the Owner has sufficiently identified the Project requirements and the Architect has prepared other
basic design criteria, the Construction Manager shall prepare, for the review of the Architect and approval of the
Owner, a preliminary cost estimate utilizing area, volume or similar conceptual estimating techniques.

§ 2.1.5.2 When Schematic Design Documents have been submitted by the Architect for approval by the Owner, the
Construction Manager shall prepare, for the review of the Architect and approval of the Owner, a more detailed
estimate with supporting data. During the preparation of the Design Development Documents, the Construction
Manager shall update and refine this estimate at appropriate intervals agreed to by the Qwner, Architect and
Constmiction Manager.

§ 2.1.5.3 When Design Development Documents have been prepared by the Architect and approved by the Owner,
the Construction Manager shall prepare a detailed estimate with supporting data for review by the Architect and
approval by the Owner. During the preparation of the Construction Documents, the Construction Manager shall
update and refine this estimate at appropriate intervals agreed to by the Owner, Architect and Construction Manager.

§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved estimates or the Owner's budget, the
Construction Manager shall make appropriate recommendations to the Owner and Architect. In the event such
detailed estimate indicates that the Cost of the Work for all or any portion of the Project exceeds the amount
previously estimated, the Construction Manager will coordinate with the Architect who shall revise the design in
arder to reduce the estimated Cost of the Work of the Project or to take ather action as may be authorized by the

Owner, :

§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS

The Construction Manager shall seek to develop subcontractor interest in the Project and shall furnish fo the Owner
and Architect for their information a list of possible subcontractors, including suppliers who are to furnish materials
or equipment fabricated to a special design, from whom proposals will be requested for each principal portion of the
Work. The Architect will promptly reply in writing to the Construction Manager if the Architect or Owner know of
any objection to such subcontractor or supplier. The receipt of such list shail not require the Owner or Architect to
investigate the qualifications of proposed subcontractors or suppliers, nor shall it waive the right of the Owner or
Architect later to object to or reject any proposed subcontractor or supplier.

§ 2.1.7 LONG-LEAD-TIME ITEMS
The Construction Manager shall recommend to the Owner and Architect a schedule for procurement of long-lead-

fime items which will constitute part of the Work as required to meet the Project schedule. If such long-lead-time
items are procured by the Owner, they shall be procured on terms and conditions acceptable to the Construction
Manager. Upon the Owner's acceptance of the Construction Manager's Guaranteed Maximum Price proposal, all
contracts for such items shall be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Construction Manager. The Construction Manager shall expedite

the delivery of long-lead-time items.

§ 2.4.6 EXTENT OF RESPONSIBILITY

The Construction Manager does not watrant or guarantee estimates and schedules except as may be included as part
of the Guaranteed Maximum Price. The recommendations and advice of the Construction Manager concerning
design alternatives shall be subject to the review and approval of the Owner and the Owner's professional
consultants. It is not the Construction Manager's responsibility to ascertain that the Drawings and Specifications are
in accordance with applicable laws, statutes, ordinances, building codes, rules and regulations. However, the
Construction Manager shall use diligence in its review of the Drawings and Specifications and if that review
indicates that any portion of the Drawings or Specifications are at variance therewith, the Construction Manager
shall promptly notify the Architect and Owner in writing.

 

AIA Pocurent Al2Z1™CH: ~ 2003 and AGE Document 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Associated

General Contractors of Aterica, ALL rights reserved. BARNING: this document is protected by 0.8. Copyright Law and International treaties.

mauthorieed reproduction or distribution of thia dociment, or amy portion of it, may reavlt ia sewers civil and criminal penalties, and
will bea prosecuted te the maximun extent possible under the law, This decument was produced by ALA software at 11:44:95 on 02/03/2005
undex Order No,1000385170 1 which expires on 1/15/2010, and is not for resale,

Deer Notes: (2861638535)

porte:

~
 

 

co

—
t

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 53 of 66

§ 2.4.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Construction Manager shall comply with applicable laws, regulations and special requirements of the Contract
Documents regarding equal employment opportunity and affirmative action programs.

§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND GONTRACT TIME

§ 2.2.1 When the Drawings and Specifications are sufficiently complete, the Construction Manager shall propose a
Guaranteed Maximum Price, which shal] be the sum of the estimated Cost of the Work and the Construction
Manager's Fee,

§ 2.2.2 As the Drawings and Specifications may not be finished at the time the Guaranteed Maximum Price proposal
is prepared, the Construction Manager shall provide in the Guaranteed Maximum Price for further development of
the Drawings and Specifications by the Architect that is consistent with the Contract Documents and reasonably
inferable therefrom. Such further development does not include such things as changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be incorporated by Change Order.

§ 2.2.3 The estimated Cost of the Work shall include the Construction Manager's contingency, 4 sum established by
the Construction Manager for the Construction Manager's exclusive use to cover costs arising under Section 2.2.2
and other costs which are properly reimbursable as Cost of the Work but not the basis for a Change Order.

§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE
The Construction Manager shall include with the Guaranteed Maximum Price proposal a written statement of its
basis, which shall include:

“A list of the Drawings and Specifications, inchading all addenda thereto and the Conditions of the
Contract, which were used in preparation of the Guaranteed Maximum Price proposal.

12 A list of allowances and a statement of their basis.

A list of the clarifications and assumptions made by the Construction Manager in the preparation of
the Guaranteed Maximum Price proposal to supplement the information contained in the Drawings
and Specifications,

4 ~The proposed Guaranteed Maximum Price, including a statement of the estimated cost organized by
trade categories, allowances, contingency, and other items and the Fee that comprise the Guaranteed
Maximum Price.

4 The Date of Substantial Completion upon which the proposed Guaranteed Maximum Price is based,
and a schedule of the Construction Documents issuance dates upon which the date of Substantial
Completion is based.

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to review the Guaranteed Maximum
Price proposal and the written statement of its basis. In the event that the Owner or Architect discover any
inconsistencies or inaccuracies in the information presented, they shall promptly notify the Construction Manager,
who shall make appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or both.

§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in writing on or before the date specified
in the proposal for such acceptance and so notifies the Construction Manager, the Guaranteed Maximum Price
proposal shall not be effective without written acceptance by the Construction Manager.

§ 2.2.7 Prior to the Owner's acceptance of the Construction Manager's Guaranteed Maximum Price proposal and
issuance of a Notice to Proceed, the Construction Manager shal] not incur any cost to be reimbursed as part of the
Cost of the Work, except as the Owner may specifically authorize in writing.

§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal, the Guaranteed Maximum Price
and its basis shall be set forth in Amendment No. 1. The Guaranteed Maximum Price shall be subject to additions
and deductions by a change in the Work as provided in the Contract Documents, and the Date of Substantial
Completion shali be subject to adjustment as provided in the Contract Documents.

§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings and Specifications to the extent
necessary to reflect the agreed-upon assumptions and clarifications contained in Amendment No. |. Such revised
Drawings and Specifications shall be furnished ta the Construction Manager in accordance with schedules agreed to

 

ALA Document ALZI™CMe - 2603 end AGC Document S565. Copyright © 1991 ond 2003 by The American Institute of Architects and the Ansociated
Generai Contractore of America, All rights reserved, HARNING: This document is pratactad by 0.8, Copyright Law and International Treaties.
Dnauthorited tepreduction or distribution of this document, or any portion of 1t, may ragult in severe civil and crimins) peneltiez, and
will bo prosectited to the maximus axtant possible under tha law. This document wes produced by ALA software at 11:44:35 on 92/03/2009
under Order No.1000385170_1 which expires on 1/19/2010, and ta not for resale.

User Hotes: {2B 61618915)

5
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 54 of 66

by the Owner, Architect and Construction Manager. The Construction Manager shail promptly notify the Architect
and Owner if such revised Drawings and Specifications are inconsistent with the agreed-upon assumptions and
clarifications. :

§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only those taxes which are enacted at
the time the Guaranteed Maximum Price is established,

§ 2.3 CONSTRUCTION PHASE
§ 2.3.4 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier of:
(1) the Owner's acceptance of the Construction Manager's Guaranteed Maximum Price proposal and
issuance of a Notice to Proceed, or
(2) the Owner's first authorization to the Construction Manager to:
(a) award a subcontract, or
(b) undertake construction Work with the Construction Manager's own forces, or
{c) issue a purchase order for materials or equipment required for the Work.

§ 2.3.2 ADMINISTRATION
§ 2.3.2.1 Except as expressly authorized by the Owner in writing, all Work shall be performed under construction

Subcontracts or by other appropriate agreements with the Construction Manager, the terms of such Subcontracts or
other appropriate agreements shall be subject to mutual apreement between the Owner and the Construction
Manager. The Construction Manager shall obtain bids from Subcontractors and from suppliers of materials or
equipment fabricated to a special design for the Work from the list previously reviewed and, after analyzing such
bids, shall deliver such bids to the Owner and Architect, The Owner will then determine, with the advice of the
Construction Manager and subject to the reasonable objection of the Architect, which bids will be accepted. The
Owner may designate specific persons or entities from whom the Construction Manager shall obtain bids; however,
ifthe Guaranteed Maximum Price has been established, the Owner may not prohibit the Construction Manager from
obtaining bids from other qualified bidders. The Construction Manager shall not be required to contract with anyone
to whom the Construction Manager has reasonable objection.

§ 2.3.2.2 Ifthe Guaranteed Maximum Price has been established and a specific bidder among those whose bids are
delivered by the Construction Manager to the Owner and Architect (1) is recommended to the Owner by the
Construction Manager; (2} is qualified to perform that portion of the Work; and (3) bas submitted a bid which
conforms to the requirements of the Contract Documents without reservations or exceptions, but the Owner requires
that another bid be accepted, then the Construction Manager may require that a change in the Work be issued ta
adjust the Contract Time and the Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Construction Manager and the amount of the subcontract or other
agreement actually signed with the person or entity designated by the Owner.

§ 2.3.2.3 Subcontracts and agreements with suppliers fiurmisbing materials or equipment fabricated to a special design
shall conform to the payment provisions of Sections 7.1.8 and 7.1.9 and shai! not be awarded on the basis of cost
plus a fee without the prior consent of the Owner.

§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which the Owner, ArchitectConstruction
Manager and specifically invited Subcontractors can discuss the status of the Work. The Construction Manager
shall prepare and promptly distribute meeting minutes.

§ 2.3.2.5 Promptly after the Owner's acceptance of the Guaranteed Maximum Price proposal, the Construction
Manager shal] prepare a schedule jn accordance with Section 3.16 of A201™ 1997, including the Owner's

occupancy requirements.

§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the Owner and Architect on the
progress of the entire Work. The Construction Manager shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished, problems encountered and other
similar relevant data as the Owner may reasonably require. The log shall be available to the Owner and Architect.

 

“AIA Document Al2I™CMa - 2003 and AGG Dommmant 56s. Copyright © 1971 and 2009 by The American Institute of Architects and The Associated

General Contractors of America. All righta reserved. WARNING: This document ie protected by 0.5. Copyright Law snd international Treaties.

Unauthorired reproduction ox distribution of this document, or any portion of it, may rasult.in severe civil and criminal paneltien, and
will be prosectited to the meximum sxtent possible under the law. This dorument was produced by AIA software at 31:44:35 on 02/03/2009
under Order Nc.1006385170_1 which expires on 1/19/2010, and ia not for resale,

User Notes: {2861658935}
 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 55 of 66

§ 2.3.2.7 The Construction Manager shall develop a system: of cost control for the Work, including regular

monitoring of actual costs for activities in progress and estimates for uncompleted tasks and proposed changes. ‘The
Construction Manager shall identify variances between actual and estimated costs and report the variances to the

Owner and Architect at regular intervals.

§ 2.4 PROFESSIONAL SERVICES
Section 3.12.10 of A2017~1997 shall apply to both the Preconstruction and Construction Phases.

§ 2.5 HAZARDOUS MATERIALS
Section 10.3 of A2017™—1997 shall apply to both the Preconstruction and Construction Phases.

ARTICLE 3 OWNER'S RESPONSIBILITIES
§ 3.4 INFORMATION AND SERVICES
§ 3.1.1 The Owner shall provide full information in a timely manner regarding the requirements of the Project,

including a program which sets forth the Owner's objectives, constraints and criteria, including space requirements
and relationships, flexibility and expandability requirements, special equipment and systems, and site requirements,

§ 3.4.2 The Owner shail, at the written request of the Construction Manager prior to commencement of the
Construction Phase and thereafter, furnish to the Construction Manager reasonable evidence that financial

arrangements have been made to fulfill the Owner’s obligations under the Contract, Furnishing of such evidence

shall be a condition precedent to commencement or continuation of the Work, After such evidence has been

furnished, the Owner shall not materially vary such financial arrangements without prior notice to the Construction

Manager.

§ 3.4.3 The Owner shall establish and update an overall budget for the Project, based on consultation with the

Construction Manager and Architect, which shall include contingencies for changes in the Work and other costs

which are the responsibility of the Owner.
§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

In the Preconstruction Phase, the Owner shall furnish the following with reasonable promptmess and at the Owner's
expense. Except to the extent that the Construction Manager knows of any inaccuracy, the Construction Manager
shal] be entitled to rely upon the accuracy of any such information, reports, surveys, drawings and tests described in
Sections 3.1,4.] through 3.1.4.4 but shall exercise customary precautions relating to the performance of the Work.

§ 3.4.4.1 Reports, surveys, drawings and tests concerning the conditions of the site which are required by law.

§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and utility locations for the site of the Project,
and a written legal description of the site. The surveys and legal information shall include, as applicable, grades and

lines of streets, alleys, pavements and adjoining property and structures; adjacent drainage; rights-of-way,

restrictions, easements, encroachments, zoning, deed restrictions, boundaries and contours of the site; locations,
dimensions and necessary data pertaining to existing buildings, other improvements and trees; and information
concerning available utility services and tines, both public and private, above and below grade, including inverts and

depths. All information on the survey shall be referenced to a project benchmark.

§ 3.1.4.3 The services of a geotechnical engineer when such services are requested by the Construction Manager.

Such services may include but are not limited to test borings, test pits, determinations of scil bearing values,

percolation tests, evaluations of hazardous materials, ground corrosion and resistivity tests, including necessary

operations for anticipating subsoil conditions, with reports and appropriate professional recommendations.

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests for hazardous materials, and other

laboratory and environmental tests, inspections and reports which are required by law.

§ 3.4.4.5 The services of other consultants when such services are reasonably required by the scope of the Project and

are requested by the Construction Manager.

 

AIA Doctitent AL2UNs ~ 2003 and AGG Boecunent 565. Copyright © 1991 and 2003 by The Americen Institute of Architecta and The Associated

General Contractors cf America. All rights reserved, KARNING: This doctiment is protected By U.S, Copyright Law and International treaties.
Dnautharized reproduction or distribution of thia document, or any portion of it, may reeule in severe civil and criminel penaltion, and

will be prosecuted to cha maximum extent possible under the lew. This decument wae produced by AIA software at 11:44:35 on 02/03/2005

wander Order No.16600385170_1 which expires on 2/18/2030, and is not for resale.
Yoer Notes:

{28616195345

7
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 56 of 66

§ 3.2 OWNER'S DESIGNATED REPRESENTATIVE

The Owner shall designate in writing a representative who shall have express authority to bind the Owner with
respect to all matters requiring the Owner's approval or authorization. This representative shall have the authority to
make decisions on behalf of the Owner concerning estimates and schedules, construction budgets, and changes in
the Work, and shail render such decisions promptly and furnish information expeditiously, so as to avoid
unreasonable delay in the services or Work of the Construction Manager. Except as otherwise provided in Section
4.2.1 of A201™_]997, the Architect does not have such authority.

§ 3.3 ARCHITECT
The Owner shall retain an Architect and other design professionals to provide Basic Services, including all civil,

landscaping, architectural, structural, mechanical and electrical engineering services, other than cost estimating
services, described in the edition of ALA® Document BI4I™, current as of the date of this Agreement, Such
services shall be provided in accordance with time schedules agreed to by the Owner, Architect and Construction
Manager. Upon request of the Construction Manager, the Owner shall furnish to the Construction Manager a copy of
the Owner's Agreement with the Architect, from which compensation provisions may be deleted.

§ 3.4 LEGAL REQUIREMENTS

The Owner shall determine and advise the Architect and Construction Manager of any special legal requirements
relating specificaily to the Project which differ from those generally applicable to construction in the jurisdiction of
the Project, The Owner shall furnish such legal services as are necessary to provide the information and services
required under Section 3.1. Construction Manager and its Subcontractors and Suppliers shall perform all Work in
conformance with the requirement of the Construction Documents and all applicable building codes and
tequirements of governmental authorities having jurisdiction over the Project.

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

The Owner shall compensate and make payments to the Construction Manager for Preconstruction Phase services as

follows:

§ 4.1 COMPENSATION
§ 4.1.1 For the services described in Sections 2.1 and 2.2, the Construction Manager's compensation shall be

calculated as follows:
{State basis of compensation, whether a stipulated sum, multiple of Direct Personnel Expense, actual cost, etc.

Include a statement of reimbursable cost items as applicable.)

 

§ 4.12 Compensation for Preconstruction Phase Services shail be equitably adjusted if such services extend beyond

iBwentyelwo! months from the date of this Agreement.

   

§ 4.1.4 If compensation is based on a multiple of Direct Personnel Expense, Direct Personnel Expense is defined as
the direct salaries of the Construction Manager's personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benedits related thereto, such as employment taxes and other statutory
employee benefits, insurance, sick leave, holidays, vacations, pensions and similar contributions and benefits,

§ 4.2 PAYMENTS
§ 4.2.4 Payments shall be made monthly following presentation of the Construction Manager's invoice and, where

applicable, shall be in proportion to services performed.

§ 4.2.2 Payments are due and payable [EEhins, (436!) days from the date the Construction Manager's invoice is
received by the Owner. Amounts unpaid after the date on which payment is due shall bear interest at the rate entered
below, or in the absence thereof, at the legal rate prevailing from time to time at the place where the Project is
located. -

(Insert rate of interest agreed upon.)

          

ser Rite imeem sea ecmmiamanesy se sactacoeprrmenmonemenerenets
MOGs per anmuin Langue Be ee eee :

 

ATA Doctment AL2E@ cM, -— 2003 and AGG Decument $65. Copyright © 1991 and 20G3 by The American Institute of Architects and The Associated

General Contracters of America. All rights reserved. WARNING: This document ia protected by 0.5. Copyright Law and International Treating.

Unauthorized reproduction ox distribution of this document, or any portion of it, may result in savere civil and criminal penelties, and
will be prosteuted to the maximum extent possible under the law. This document was produced by AIA software at 11:44:35 on 92/03/2008
under Order He.1900365170_1 which expires on 1/19/2010, and is not for resale.

Seer Motes: €2B61626915)

persis

 
 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 57 of 66

(Usury laws and requirements under the Federal Truth in Lending Act, similar state and local consumer credit laws
and other regulations at the Owner's and Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision, Legal advice should be obtained with respect to deletions or
modifications, and also regarding requirements such as written disclosures or waivers.)

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
The Owner shall cornpensate the Construction Manager for Construction Phase services as follows:

§ 5.4 COMPENSATION

§ 5.4.1 For the Construction Manager's performance of the Work as described in Section 2.3, the Owner shall pay the
Construction Manager in current funds the Contract Sum consisting of the Cost of the Work as defined in Article 6
and the Construction Manager's Fee determined as follows:

(State a lump sum, percentage of actual Cost of the Work or other provision for determining the Construction
Manager's Fee, and explain how the Construction Manager's Fee is to be adjusted for changes in the Work}

 

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Construction Manager's Fee are guaranteed by the Construction
Manager not to exceed the amount provided in Amendment No. 1, subject to additions and deductions by changes in
the Work as provided in the Contract Documents. Such maximum sum 4s adjusted by approved changes in the Work
is referred to in the Contract Documents as the Guaranteed Maximum Price. Cost which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by the Construction Manager without reimbursement by
the Owner,

   
   

Se ee ee

SRL,
(asert specific provisions if the Construction Manager is to participate in any savings.)

§ 5.3 CHANGES IN THE WORK
§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the Work subsequent to the
execution of Amendment No. ! may be determined by any of the methods listed in Section 7.3.3 of A201™_1997,

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with the Owner's prior consent on the basis
of cost plus a fee), the terms "cost" and "fee" as used in Section 7.3.3.3 of A201™-1997 and the terms "costs" and
“a reasonable allowance for overhead and profit" as used in Section 7.3.6 of A201™-1997 shail have the meanings
assigned to them in that document and shall not be modified by this Article 5. Adjustments to subcontracts awarded
with the Owner's prior consent on the basis of cost plus a fee shal] be calculated in accordance with the terms of
those subcontracts.

§ 5.3.3 In calculating adjustments to the Contract, the terms "cost" and “costs” as used in the above-referenced
provisions of A201™..1997 shall mean the Cost of the Work as defined in Article 6 of this Agreement, and the term
“and a reasonable allowance for main office overhead and profit" shall mean the Construction Manager's Fee as
defined in Section 5.1.1 of this Agreement. Project Overhead directly related to the project shall be covered as a
reimbursable under Article 6.

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 COSTS TO BE REIMBURSED

§ 6.1.1 The term “Cost of the Work" shall mean costs necessarily incurred by the Construction Manager in the proper
performance of the Work. Such costs shall be at rates not higher than those customarily paid at the place of the

 

ALA Dochnent Al2I™ cM ~ 2003 asd ACC Poeutent 565. Copyright ¢ 1981 end 2008 by The American Institute of Architects and The Associated
Seneral Contractors of America, All rights reserved. WARRING: This document 42 protected by 0.8. Copyright iaw and International Treaties.
Dnauthorieed reproduction or distribution of thia document, or any portion of it, may result in severe civil and criminal penalties, and
will be prosectted to the maximum axtent ponsible under the law. This document was produced by ALA software at 11:44:35 on $2/01/2009
under Order Ho.t000365170 7 which expires on 1/19/2010, and is not for resale,

User Retes: 12861618915)

3
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 58 of 66

Project except with pricr consent of the Owner. The Cost of the Work shall include only the items set forth in this
Article 6.

§ 6.1.2 LABOR COSTS
10 Wages of construction workers directly employed by the Construction Manager to perform the
construction of the Work at the site or, with the Owner's agreement, at off-site workshops.

ae DELETED

Classification Name -

 

3. With prior written approval of the Owner, wages and salaries of the Construction Manager's
supervisory or administrative personnel engaped on direct project work, at factories, workshops or on
the road, in expediting the production or transportation of materials or equipment required for the
Work, but only for that portion of their time required for the Work.

4 Cost ofall labor add-ons insofar as such cost is based on wages, salaries or other rerauneration paid
to employees of the Construction Manager and included in the Cost of the Project. Labor add-ons
include, but are not limited to, taxes, such as social security and unemployment; insurance such as
workers’ compensation, lability, medical, life and disability; vacation and sick pay and other welfare
and employee benefits such as pension plans, employee retirement income plans, and 13" month pay.
in lieu of Owner paying actual cost of labor add-ons for Construction Manager’s salaried and non-
craft hourly employees, Owner shall pay fifty-two percent (52%) of such employees’ salary to cover
labor add-ons. .

§ 6.1.3 SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with the requirements of the

subcontracts.

§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION
1 Casts, including transportation, of materials and equipment incorporated or to be incorporated in the
completed construction.

2 Costs of materials described in the preceding Section 6.1.4.1 in excess of those actually installed but
required to provide reasonable allowance for waste and for spoilage. Unused excess materials, if any,
shall be handed over to the Owner at the completion of the Work or, at the Owncr's option, shall be
sold by the Construction Manager; amounts realized, if any, from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

F Costs, including transportation, installation, maintenance, dismantling and removal of materials,
supplies, temporary facilities, machinery, equipment, and hand toois not customarily owned by the
construction workers, which are provided by the Construction Manager at the site and fully consumed
in the performance of the Work; and cost less salvage value on such items if not fully consumed,
whether sold to others or retained by the Construction Manager. Cost for items previously used by the
Construction Manager shall mean fair market value.

2 Rental charges for temporary facilities, machinery, equipment and hand tools not customarily owned
by the construction workers, which are provided by the Construction Manager at the site, whether
rented from the Construction Manager or others, and costs of transportation, installation, minor
repairs and replacements, dismantling and removal thereof, Rates and quantities of equipment rented
shall be subject to the Owner's prior approval.

 

ATA Document ALZ1™¢Ne + 2003 and AGS Bocumant 565. Copyright © 1981 and 2003 by The American Institute of Architects and The Associated

General Contractors of America, All rights teaerved. WARNING: Thia document ia protected by 0.5, Copyright Law asd fotemetional freaties.

Voauthorited reproduction or distribution of thie document, or any portion of it, may result in severe civil and criming! pesalties, and
will be prosecuted to the maximum extent possible under the lew. This document was produced by ATA software at 12:44:35 on 62/03/2009
under Order No.1000365170_1 which expires on 3/15/2016, and is not for ressie.

Taser Notes: (2861638915)

10

ee

 
 

hand

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 59 of 66

Costs of removal of debris from the site.

Reproduction costs, , facsimile transmissions and long-distance telephone calls, postage and express

delivery charges, telephone at the site and reasonable petty cash expenses of the site office

-5 With owner prior approval, that portion of the reasonable travel and subsistence expenses of the
Construction Manager's personnel incurred while traveling in discharge of duties connected with the
Work.

& Cost or rental of temporary portable buildings and toilets as required, also cost of utilities, ice, water,
water containers, cups, fire extinguishers, first-aid supplies, safety equipment, safety awards and
incentives, safety lunches, drug and alcohol testing, and off-site storage space or facilities.

4 Cost of constructing, leasing or rental of buildings required for field offices, tool rooms, crew shacks
and warehousing and cost of operating such facilities, including utilities, furniture, office equipment
and supplies, telephone service, calls and telegrams, postage and expressage and similar items in
connection with the Project.

8 Cost of producing and handling reports, schedules, manuals, drawings, specifications and other
documents required for the Project.

4 Cost of the premiums for all bonds including Construction Manager's bond and bonds for

Subcontractors and Suppliers. At Construction Manager's option, Construction Manager may elect to

enroll Subcontractors in Subguard in lieu of requiring a performance and payment bond and the

premium cost of such Subguard coverage will be billed to and paid by the Project at a rate of 97%*

of the subcontract value and any subsequent adjustments.

mt

*Rate is subject to adjustment at annual Subguard policy renewal. Premium costs using the renewal rate
will be billed to and paid by the Praject,

40 Cost of outside consultants and professional personnel as may be necessary in connection with the

services to be provided by Construction Manager with prior Owner approval. .

§ 6.7.6 MISCELLANEOUS COSTS
A That portion directly attributable to this Contract of premiums for insurance and bonds.
(if charges for self-insurance are to be included, specify the basis of reimbursement.)

2 ‘Sales, use or similar taxes imposed by 2 goveramental authority which are related to the Work and for
which the Construction Manager is liable.

3 Fees and assessments for the building permit and for other pennits, licenses and inspections for which
the Construction Manager is required by the Contract Documents to pay.

4 Fees of testing laboratories for tests required by the Contract Documents, except those related to
non-conforming Work other than that for which payment is permitted by Section 6.1.8.2.

+5 Permit fees, licenses, tests and inspections, royalties, damages for infringement of patents and costs

of defending suits therefor. Ifroyalties or losses and damages, including costs of defense, are

incurred which arise from a particular design, process or the product of a particular manufacturer or

manufacturers specified by the Owner or Architect, such royalties, losses and damages shall be paid

by the Owner and not considered as within the GMP.

Costs associated with the provision of the Project Information Website and webcam

. Legal, mediation and arbitration costs, other than those arising from disputes between the Owner
and Construction Manager, reasonably incurred by the Construction Manager in the performance of
the Work and with the Owner’s written permission, which permission shall not be unreasonably
withheld.

4 Expenses incurred in accordance with Construction Manager's standard personnel policy for
relocation and temporary living allowances of personnel required for the Work, in case it is necessary
to relocate such personnel from distant locations with Owner prior approval.

10 At Construction Manager's option, Construction Manager may elect to implement a general liability

wrap-up program providing Commercial General Liability insurance coverage to subcontractors as

well as the Construction Manager and the premium cost of such general liability wrap-up will be
billed to and paid by the Project at a rate of 1.4% of total Project cost (cost of work plus Construction

Managet’s fee}.

 

ALA Document AlZiI™GMe = 2005 and AGC Decimant 565. Copyright © 19971 and 2003 by The American Institute of Architects and the Associated

General Contractors of America. All rights reserved. WARNING: Thia docummnt is protected by 0.8. Copyright Law and international freetina.
Unauthorized reproduction or diatribution of thia document, or any portion of it, may reguit in severe civil and ceimina! penalties, sad il
will ba progscuted to the maximum extent posszible under the law. This document was produced by AIA software at 11:44:35 on 02/03/2065

under Ordez No,1000385170_1 which expires on 1/19/2010, and is not for resale.

Uner Noten: 12861618915)
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 60 of 66

§ 6.4.7 OTHER COSTS
‘1 «= Other costs incurred in the performance of the Work if and to the extent approved in advance in

wniting by the Owner.

§ 6.1.6 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include costs described in Section 6.1.1 which are incurred by the Construction
Manager:

-1 In taking action to prevent threatened damage, injury or loss in case of an emergency affecting the
safety of persons and property, as provided in Section 10.6 of A201™-1997,

Fv In repairing or correcting damaged or non-conforming Work executed by the Construction Manager
or the Construction Manager’s Subcontractors or suppliers, provided that such damaged or non-
conforming Work was not caused by the negligence or failure to fulfill a specific responsibility to the
Owner set forth in this agreement of the Construction Manager or the Construction Manager's
foremen, engineers or superintendents, or other supervisory, administrative or managerial personnel!
of the Construction Manager, or the or the failure of the Construction Manager’s personnel to
supervise adequately the Work of the Subcontractors or suppliers, and only to the extent that the cost
of repair or correction is not recoverable by the Construction Manager from insurance,
Subcontractors or suppliers. The Construction Manager shall be reimbursed for 50% (Fifty percent)
of the costs without any Construction Manager Fee related to Work that falls under this category of
costs.

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in the Cost of the Work notwitastanding
any provision of A201™-1997 or other Conditions of the Contract which may require the Construction Manager to
pay such costs, unless such costs are excluded by the provisions of Section 6.2.

§ 6.2 COSTS NOT TO BE REIMBURSED
§ 6.2.1 The Cost of the Work shall not include:

1 Salaries and other compensation of the Construction Manager's personnel stationed at the
Construction Manager's principal office or offices other than the site office, except as specifically
provided in Sections 6.1.2.2 and 6.1.2.3.

2 Expenses of the Construction Manager's principal office and offices other than the site office, except
as specifically provided in Section 6.1.

3 Overhead and general expenses, except as may be expressly inchided in Section 6.1.

4 The Construction Manager's capital expenses, including interest on the Construction Manager's

capital employed for the Work.

Rental costs of machinery and equipment, except as specifically provided in Section 6.1.5.2.

§ Except as provided in Section 6.1.8.2, costs due to the negligence of the Construction Manager or to
the failure of the Construction Manager to fulfill a specific responsibility to the Owner set forth in
this agreement.

Costs incurred in the performance of Preconstruction Phase Services.

Except as provided in Section 6.1.7.1, any cost not specifically and expressly described in Section
6.1,

§ Costs which would cause the Guaranteed Maximum Price to be exceeded.

»
on

a
8

§ 6.3 DISCOUNTS, REBATES AND REFUNDS

§ 6.3.1 Construction Manager shall notify the Owner of discount opportunities and if the Owner provides payment as
necessary to allow the Construction Manager to take the discount, then such cash discounts obtained on payments
made by the Construction Manager shall accrue to the Owner.

§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of Section 6.3.1 shall be credited to
the Owner as a deduction from the Cost of the Work.

 

ATA Document AL2Zi™¢Ne - 23003 and AGC Document £65, Copyright © 1991 and 7003 by The American Institute of Architeets and the Associated

General Contractors sf America. ALl rights xoserved. WARNING: This document ia protected by U.S. Copyright Law and International Treaties.

tnauthoriced repreduction or distribution of this decument, ex any portion of it, may rewtit in severe civil and criminal penaltiag, and
will be prosecuted to the meximim extent possible under the law, This document was produced by AJA software at 11:46:35 on 02/03/2003
under Order No.1000385170_1 which expires on 1/15/2010, and is not for resale.

User Notes: (2863 628915)

 

12
 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 61 of 66

§ 6.4 ACCOUNTING RECORDS

§ 6.4.1 The Construction Manager shal! keep full and detailed accounts and exercise such controls as may be
necessary for proper financial management under this Contract; the accounting and control systems shall be
satisfactory to the Owner. The Owner and the Owner's accountants shall be afforded access to the Construction
Manager's records, books, correspondence, instructions, drawings, receipts, subcontracts, purchase orders, vouchers,
memoranda and other data relating to this Project, and the Construction Manager shail preserve these for a period of
three years after final payment, or for such longer period as raay be required by law.

ARTICLE7 CONSTRUCTION PHASE PAYMENTS

§ 7.1 PROGRESS PAYMENTS

§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the Construction Manager and
Certificates for Payment issued by the Architect, the Owner shall make progress payments for Work properly
performed to the date of such application for payment on account of the Contract Sum to the Construction Manager
as provided below and elsewhere in the Contract Documents.

§ 7.1.2 The period covered by each Application for Payment shall be one calendar month ending on the last day of
the month.

    

month the Owner shall make payment to the Construction Manager not later than the

pigwinel month. If an Application for Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than Efhirtyd ( £30 ) days after the Architect receives the Application
for Payment.

§ 7.4.4 With each Application for Payment, the Construction Manager shall submit payrolls, petty cash accounts,
receipted invoices or invoices with check vouchers attached and any other evidence required by the Owner or
Architect to demonstrate that cash disbursements already made by the Construction Manager on account of the Cost
of the Work equal or exceed (1) progress payments already received by the Construction Manager; less (2) that
portion of those payments attributable to the Construction Manager's Fee; plus (3) payrolls for the period covered by
the present Application for Payment.

§7.1.6 With each Application for Payment, the Construction Manager shall submit the Schedule of Values which
matches the estimated Cost of Work as of the date of such Application for Payment allocated among various
portions of the Work. Construction Manager's Fee and Contingency allowance shall each be shown as separate line
items in the Schedule of Values. In the event the Schedule of Values exceeds the GMP, the Construction Manager
shall submit to the Owner a written plan to reduce the Cost of the Work, reduce the Contingency, reduce the
Construction Managets Fee or atherwise pay the costs exceeding the GMP.

§ 7.1.6 Applications for Payment shail show the percentage completion of each portion of the Work as of the end of
the period covered by the Application for Payment. The percentage completion shall be the lesser of (1} the
percentage of that portion of the Work which has actually been completed or (2) the percentage obtained by dividing
(a) the expense which has actually been incurred by the Consiruction Manager on account of that portion of the
Work for which the Construction Manager has made or intends to make actual payment prior to the next Application
for Payment by (b) the share of the Guaranteed Maximum Price allocated to that portion of the Work in the schedule

of values.

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of each progress payment shall be
computed as follows:

‘1 The Cost of the Work properly performed and completed plus the cost of material purchased and
properly stored during the period applicable to the Application for Payment.
Add the Construction Manager's Fee, less retainage of [Ea j CE00%: }. The Construction
Manager's Fee shall be computed upon the Cost of the Work described in the two preceding Sections
at the rate stated in Section 5.1.1 or, ifthe Construction Manager's Fee is stated as a fixed sum in that

2
a

 

 

AIA Document ALZi™OWc - 2093 and AGC Doevment 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Rasociated

Genecal Contractors of America. ALE rights reserved. KARNING: This document is protected by 0.4. Copyright Lew and Internationel Treatioa.
Uneutherized yeproduction or distribution of thia documant, or any portion of it, may result in severe civil ond criminal panalties, and 13
will be prosecttted to the maxintim extent poseible under the lew. This document was produced by AYA software at 11:44:35 on 62/03/2009

under Order Na.1000385190_1 which expires en 1/19/2010, and is not fox resale.

Dase Notes: (2B61616$15)
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 62 of 66

Section, shall be an amount which bears the same ratio to that fixed-sum Fee as the Cost of the Work
in the two preceding Sections bears to a reasonable estimate of the probable Cost of the Work upon
its completion.

4 Subtract the aggregate of previous payments made by the Owner.

‘5 Subtract the shortfall, ifany, indicated by the Construction Manager in the documentation required by
Section 7.1.4 to substantiate prior Applications for Payment, or resulting from errors subsequently
discovered by the Owner's accountants in such documentation.

& Subtract amounts, if any, for which the Architect has withheld or nullified a Certificate for Payment
as provided in Section 9.5 of A2G1™_1997,

   

mae ( SS{GUSE ). The Owner and the Construction Manager shall agree upon a mutually acceptable
procedure for review and approval of payments and retention for subcontracts.

§ 7.1.9 Except with the Owner's prior approval, the Construction Manager shall not make advance payments to
suppliers for materials or equipment which have not been delivered and stored at the site.

§ 7.4.10 In taking action on the Construction Manager's Applications for Payment, the Architect shall be entitied to
rely on the accuracy and completeness of the information furnished by the Construction Manager and shall not be
deemed to represent that the Architect has made a detailed examination, audit or arithmetic verification of the
documentation submitted in sccordance with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made examinations to ascertain how or for
what purposes the Construction Manager has used amounts previously paid on account of the Contract. Such
examinations, audits and verifications, if required by the Owner, will be performed by the Owner's accountants
acting in the sole interest of the Owner.

§ 7.2 FINAL PAYMENT
§ 7.2.4 Final payment shall be made by the Owner to the Construction Manager when (1) the Contract has been fully

performed by the Construction Manager except for the Construction Manager's responsibility to correct
nonconforming Work, as provided in Section 12.2.2 of A201™_1997, and to satisfy other requirements, if any,
which necessarily survive final payment; (2) a final Application for Payment and a final accounting for the Cost of
the Work have been submitted by the Construction Manager and reviewed by the Owner's accountants; and (3} a
final Certificate for Payment has then been issued by the Architect; such final payment shall be made by the Gwner
not more than 30 days after the issuance of the Architect's final Certificate for Payment, or as follows:

cu
cee
Ope eneraae

 

 

 

§ 7.2.2 The amount of the final payment shail be calculated as follows:
1 Take the sum of the Cost of the Work substantiated by the Construction Manager's final accounting
and the Construction Manager's Fee, but not more than the Guaranteed Maximum Price.
2 Subtract amounts, if any, for which the Architect withholds, in whole or in part, a final Certificate for
Payment as provided in Section 9.5.1 of A2G17—1997 or other provisions of the Contract
Documents.
4 Subtract the aggregate of previous payments made by the Owner.

If the aggregate of previous payments made by the Owner exceeds the amount due the Construction Manager, the
Construction Manager shall reimburse the difference to the Owner.

§ 7.2.3 The Owner's accountants will review and report in writing on the Construction Manager's final accounting
within 30 days after delivery of the final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner's accountants report to be substantiated by the Construction Manager's final
accounting, and provided the other conditions of Section 7.2.1 have been met, the Architect will, within seven days
after receipt of the written report of the Owner's accountants, either issue to the Owner a final Certificate for
Payment with a copy to the Construction Manager or notify the Construction Manager and Owner in writing of the
Architect’s reasons for withholding a certificate as provided in Section 9.5.1 of A201™-1997 . The time periods
stated in this Section 7.2 supersede those stated in Section 9.4.1 of A201™—1997.

 

ATA Docunngt AlZ1™CMc ~ 2063 and AGC Document S65. Copyright © 1991 and 2003 by The American Institute of Architects and The Associated

General Contractors of America. All rights reserved. KARNING: This document ip protected by U.S, Copyright Law and loterpational Treaties.

rauthorieed reproduction or distribution of this documsat, ox any portion of it, may reswit in severe civil and eriminel penaltios, and
will be propacuted to the maximum extent pogaihle undex the law. This document was produced by ATA software at 11:44:35 on 02/03/2009
under Order No.2000385170_1 which expires on 1/19/2010, and is not for resale.

User Notes: {28626186815)
 

 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 63 of 66

§ 7.2.4 Ifthe Owner's accountants report the Cost of the Work as substantiated by the Construction Manager's final
accounting to be less than claimed by the Construction Manager, the Construction Manager shall be entitled to
proceed in accordance with Article 9 without a further decision of the Architect. Unless agreed to otherwise, a
demand for mediation or arbitration of the disputed amount shall be made by the Construction Manager within 60
days after the Construction Manager's receipt of a copy of the Architect's final Certificate for Payment. Failure ta
make such demand within this 60-day period shall result in the substantiated amount reported by the Owner's
accountants becoming binding on the Construction Manager. Pending a final resolution of the disputed amount, the
Owner shall pay the Construction Manager the amount cemfied in the Architect's final Certificate for Payment.

§7.2.5

ARTICLES INSURANCE AND BONDS

§ 8,1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

During both phases of the Project, the Construction Manager shall purchase and maintain insurance as set forth in
Section 11.1 of A201™-1997. Such insurance shall be written for not jess than the following limits, or greater if
required by law:

§ 8.1.4 Workers’ Compensation and Employers Liability meeting statutory limits mandated by state and federal laws.
If (1) limits in excess of those required by statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required, additional coverages and limits for such
insurance shall be as follows:

   

§ 8.1.2 Commercial General Liability including coverage for Premises-Operations, Independent Contractors!
Protective, Products-Completed Operations, Contractual Liability, Personal Injury and Broad Form Property
Damage aa emeNOI ney for Explosion, Collapse and Underground hazards):
BE 00-00: Each Occurrence
'2:000:069:00: General Aggregate
SLOG: Personal and Advertising Injury
000,000.60) Products~Completed Operations Aggregate

    
  
   

 
    

   
  

0

1) The policy shall be endorsed to have the General Aggregate apply to this Project only.

2 Products and Completed Operations insurance shali be maintained for a minimum period of at least
ifhres (i! ) year(s) after either 90 days following Substantial Completion or final payment,

whichever is earlier,
3 The Contractual Liability insurance shall include coverage sufficient to meet the obligations in

Section 3.18 of A201 ™_1997.

§ 8.1.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily injury and property damage:
ELOUG-G0000: Each Accident

   

§ 8.1.4 Other coverage:

coppers Race Senay oa ee aaa ee
le ee ene ee

Set

   

(Of Umbrella Excess Liability coverage is required over the primary insurance or retention, insert the coverage
limits. Commercial General Liability and Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbreijla and/or Excess Liability policies. If Project Management Protective
Liability Insurance is to be provided, state the limits here.)

§ 6.2 INSURANCE REQUIRED OF THE OWNER ;
During both phases of the Project, the Owner shall purchase and maintain liability and property insurance, including
waivers of subrogation, as set forth in Sections 11.2 and 11.4 of A201™ —1997, Such insurance shall be written for

not less than the foHowing limits, or greater if required by law:

 

ATA Decumsnt ALZI™CMr ~ 2003 anc AGC Document 465. Copyright © 2981 and 2003 by The American Institute of Architects and Tae Associated

Generel] Contractors of America. All rights resexved. HARNING: This docusent is protected by 0.5. Copyright Law end International Treatios.
Tnauthorieed reproduction ox digtribution of thie dociment, ox any portion of it, may ragult in severe civil and criminal penalties, and is
will be prosecuted to the maxizuz extent possible under the iaw, This docusent was produced by AIA software at 13:48:35 on 02/03/2009

under Order No. 10GO3B5170_2 which expires on 1/19/2010, and iz net fox resale,

Deer Notes: (2861619535)
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 64 of 66

 

 

§ 8.2.2 Boiler and Machinery insurance with a limit of: BROG0.g00.00:
(if not a blanket policy, list the objects to be insured}

 

§ 8. 3.4 The Construction Manager Sshallgiod (insert "shall" or "shail not} fixnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder. Bonds may be obtained through the
Construction Manager's usual source, and the cost thereof shall be included in the Cost of the Work. The amount of

each bond shall be equal to ESS ) of the Contract Sum.

 

§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner at least three days before the
commencement of any Work at the Project site.

ARTICLE 9 MISCELLANEOUS PROVISIONS

§ 9.1 DISPUTE RESOLUTION

§ 9.1.1 In an effort to resolve any claim, dispute or other matter in question arising out of or related to this
Agreement or breach thereof, either party may request mediation in accordance with the Construction Industry
Mediation Rules of the American Arbitration Association, the costs of which shall be equally shared by the parties.

§ 9.2 OTHER PROVISIONS
§ 9.2.1 Unless otherwise noted, the terms used in this Agreement shall have the same meaning as those in A201 ™.

1997, General Conditions of the Contract for Construction.

§ 9.2.2 EXTENT OF CONTRACT

This Contract, which includes this Agreement and the other documents incorporated herein by reference, represents
the entire and integrated agreement between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, cither written or oral. This Agreement may be amended only by written
instrument signed by both the Owner and Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS
Article 1.6 of A201™-1997 shall apply to both the Preconstruction and Construction Phases,

§ 9.2.4 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is located.

§ 9.2.5 ASSIGNMENT

The Owner and Construction Manager respectively bind themselves, their partners, successors, assigns and jegal
representatives to the other party hereto and to partners, successors, assigns and legal representatives of such other
party in respect fo covenants, agreements and obligations contained in the Contract Documents. Except as provided
in Section 13.2.2 of A201™-1997, neither party to the Contract shall assign the Contract as a whole without written
consent of the other. If either party attempts to make such an assigament without such consent, tbat party shall
nevertheless remain legaily responsible for all obligations under the Contract.

ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 TERMINATION:
§ 10.1. 4 The Owner may terminate this Contract at any time with or without cause, and the Construction Manager

may terminate this Contract for any of the reasons described in Subparagraph 14.1.1 of AIA Document A201-1997.

 

AYA Doovtinent ALZI™CNe ~ 2003 and AGC Document 565. Copyright © 1991 and 20043 by The American Inatitute of Architects and The Associated

General Contractors of America, All sights reserved, WARHING: Thia document is protected by 0.8. Copyright Law and Intersational Treaties.

Unauthorized xeproduction or distribution of thie deaumant, or any portion of it, may result in severe civil and criminal penalties, and
wilk ba prosecuted to the maximum extent possible under tha iew. This document was produced by AIA software at 11:44:45 on 02/03/2005
under Order No,1600365170_] which expires on 1/19/2020, and is not fox redale.

Uaer Kotae: {2861638315)

 

;

16)

porte ewes
 

Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 65 of 66

§ 10.4.2 If the Owner or Construction Manager terminates this Contract pursuant to this Section 20.1, the
Construction Manager shall be equitably compensated for Preconstruction Phase Services performed prior to receipt
of notice of termination; provided, however, that the compensation for such services shall not exceed the
compensation set forth in Section 4.1.1.

§ 10.1.3 If the Owner or Construction Manager terminates this Contract pursuant to this Section 10.1 after
commencement of the Construction Phase, the Construction Manager shall, in addition to the compensation
provided in Section 10.1.2, be paid an amount calculated as follows:
-{ Take the Cost of the Work incurred by the Construction Manager to the date of termination
.@ Add the Construction Manager's Fee computed upon the Cost of the Work to the date of termination
at the rate stated in Section 5.2 of, if the Construction Manager's Fee is stated as a fixed sum in that
Section, an amount which bears the same ratio to that fixed-sum Fee as the Cost of the Work at the
time of termination bears to a reasonable estimate of the probable Cost of the Work upon its
completion.
Subtract the aggregate of previous payments made by the Owner on account of the Construction
Phase.

The Owner shall also pay the Construction Manager fair compensation, either by purchase or rental at the election of
the Owner, for any equipment owned by the Construction Manager which the Owner elects to retain and which is
not otherwise included in the Cost of the Work under Section 10.1.3.1. To the extent that the Owner elects to take
legal assignment of subcontracts and purchase orders (including rental agreements), the Construction Manager shall,
as a condition of receiving the payments referred to in this Article 10, execute and deliver all such papers and take
all such steps, including the legal assignment of such subcontracts and other contractual rights of the Construction
Manager, as the Owner may require for the purpose of fully vesting in the Owner the rights and benefits of the
Construction Manager under such subcontracts or purchase orders,

Subcontracts, purchase orders and rental agreements entered into by the Construction Manager with the Owner's
written approval prior to the execution of Amendment No. 1 shall contain provisions permitting assignment to the
Owner as described above. If the Owner accepts such assignment, the Owner shall reimburse or indemnify the
Construction Manager with respect to all costs arising under the subcontract, purchase order or rental apreement
except those which would not have been reimbursable as Cost of the Work if the contract had not been terminated. If
the Owner elects not to accept the assignment of any subcontract, purchase order or rental agreement which would
have constituted a Cost of the Work had this agreement not been terminated, the Construction Manager shall
terminate such subcontract, purchase order or rental agreement and the Owner shall pay the Construction Manager
the costs necessarily incurred by the Construction Manager by reason of such termination.

§ 10.3 SUSPENSION

The Work may be suspended by the Owner as provided in Article 14 of A201™-1997; in such case, the Guaranteed
Maximum Price, if established, shall be increased as provided in Section 14.3.2 of A201™—1997 except that the
term "cost of performance of the Contract" in that Section shall be understood to mean the Cost of the Work and the
term “profit” shall be understood to mean the Construction Manager's Fee as described in Sections 5.1.1 and 5.3.4 of
this Agreement.

ARTICLE 1 OTHER CONDITIONS AND SERVICES

    

TRAE ee

 

ATA Doeement ALZ1™OMe ~ 2003 and AGC Decument 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Asagciated

General Contracters of America. ALL cights ceserved. WARHING: This docwnent is protected by 0.6. Copyright Law and Intexastional Treation,
Qosutherized xeproduction or distribution of this document, or any portion of it, may result in aavere <civil and crimingl penalties, and i7
will be prosecuted to the maximum extent possible under the Law. This document waa produced by AIA software at 22:44:3$ on 02/03/2009

under Order No.1000385170_1 which expires on 1/19/2010, and is not for resale-

Gear Hotes: F2R61628915)
Case 1:19-cv-00266-DCN Document 1-3 Filed 07/11/19 Page 66 of 66

This Agreement entered into as of the day and year first written above.

OWNER CONSTRUCTION MANAGER

bE LAA.

‘Signature, :

   

 

 

 

 

 

ATA Pocusent AlZ1™CMe - 2003 and AGC Document 565. Copyright © 1991 and 2003 by The American Institute of Architects and The Associated
General Contcactora of Americe. All rights xeserved, WARNING: Thia deewsent is protectad by U,5. Copyright Law and Internetional Treaties.
Unauthorized reproduction or distribution of this document, or any portion of it, may result in severe civil and criminal penalties, and
will be prosectted to the mexinum extent pocedble under the law. This document was produced by AIA software at 12:44735 on 02/03/2009
under Order No.1000385170_1 hich expires on 1/19/2010, and ia not for resale.

deer Notes: 12867616915)
